Exhibit 10.1



*Portions of this exhibit have been omitted for confidential treatment pursuant
to Item 601(b)(10)(iv) of Regulation S-K.



COMMERCIALIZATION AND LICENSE AGREEMENT

BETWEEN

UNIQURE BIOPHARMA BV

AND

CSL BEHRING LLC





Dated June 24, 2020







--------------------------------------------------------------------------------

TABLE OF CONTENTS



Page

ARTICLE 1 DEFINITIONS

1

ARTICLE 2 LICENSES

23

ARTICLE 3 REGULATORY

27

ARTICLE 4 DEVELOPMENT PROGRAM

36

ARTICLE 5 MANUFACTURING

39

ARTICLE 6 MEDICAL AFFAIRS AND COMMERCIALIZATION

41

ARTICLE 7 GOVERNANCE

42

ARTICLE 8 PAYMENTS

48

ARTICLE 9 CONFIDENTIALITY; PUBLICATION

56

ARTICLE 10 REPRESENTATIONS, WARRANTIES, AND COVENANTS

61

ARTICLE 11 INDEMNIFICATION

67

ARTICLE 12 INTELLECTUAL PROPERTY

70

ARTICLE 13 TERM AND TERMINATION

77

ARTICLE 14 DISPUTE RESOLUTION

89

ARTICLE 15 EFFECTIVENESS

91

ARTICLE 16 MISCELLANEOUS

93





Schedules

Schedule 1.98

uniQure Knowledge Individuals and Partner Knowledge Individuals

Schedule 2.2.1

Specified CMOs

Schedule 2.5

Existing In-Licenses

Schedule 4.4.1

uniQure Development Budget

Schedule 5.2

Manufacturing Development Plan

Schedule 9.7.1

Press Releases

Schedule 10.2.1

Permitted Encumbrances

Schedule 10.2.2

uniQure Patent Rights

Schedule 10.2.4

Specified Existing In-Licenses

Schedule 10.2.5

Third Party Claims

Schedule 10.6.2

uniQure Interim Development and Manufacturing Development Plan





- i -

--------------------------------------------------------------------------------

COMMERCIALIZATION AND LICENSE AGREEMENT

This COMMERCIALIZATION AND LICENSE AGREEMENT (this “Agreement”) is made as of
June 24, 2020 (the “Execution Date”) by and between uniQure biopharma BV, a
corporation organized under the laws of the Netherlands, having its principal
place of business at Paasheuvelweg 25a, 1105 BP Amsterdam, The Netherlands
(“uniQure”), and CSL Behring LLC, a limited liability company organized and
existing under the laws of Delaware, having a registered office located at 1020
First Avenue, King of Prussia, PA 19406, United States (“Partner”).  uniQure and
Partner are referred to in this Agreement individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, uniQure is a biopharmaceutical company engaged in the Development,
Manufacture, and Commercialization of gene therapy products, including a
proprietary gene therapy product internally designated as AMT-061;

WHEREAS, uniQure Controls certain Know-How relating to and Patent Rights
Covering AMT-061;

WHEREAS, uniQure is conducting the Development of AMT-061 on a global basis to
support Regulatory Approvals for any Licensed Product in the Field in the
Territory;

WHEREAS, uniQure is seeking a partner to Commercialize any Licensed Product in
the Field in the Territory upon the terms and conditions set forth herein;

WHEREAS, Partner is a pharmaceutical company engaged in the Commercialization of
biopharmaceutical products in the Territory;

WHEREAS, Partner desires to acquire rights to Commercialize any Licensed Product
in the Field in the Territory upon the terms and conditions set forth herein;
and

WHEREAS, uniQure desires to grant to Partner, and Partner desires to receive
from uniQure, an exclusive right and license under the uniQure Technology to
Commercialize any Licensed Product in the Field in the Territory, in each case,
upon the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms will
have the respective meanings set forth below, whether used in the singular or
plural:

1.1       [*]



- 1 -

--------------------------------------------------------------------------------

1.2

[*]

1.3

“AAV5 NAb Assay” means the AAV5 neutralizing antibody assay [*].

1.4

“Abbreviated Approval Product” means, with respect to any Licensed Product in a
particular country in the Territory, any Gene Therapy Product that (a) is
marketed for the prevention, treatment or cure of Hemophilia B and sold by a
Third Party that is not a Sublicensee of, or a Third Party Distributor for,
Partner or any of its Affiliates (and such Gene Therapy Product is not otherwise
licensed, supplied, or otherwise permitted or marketed by a Party or its
Affiliates or Sublicensees), (b) comprises an AAV5 viral vector carrying the
Padua variant of the Factor IX gene, and (c) is approved through an abbreviated
process (such as, in the United States, a “Biosimilar Biologic Product” under
the Patient Protection and Affordable Care Act, as amended by the Health Care
and Education Reconciliation Act of 2010, Title VII, Subtitle A, Biologics Price
Competition and Innovation Act of 2009 (codified, in part at 42 U.S.C. § 262),
or, outside the United States, in accordance with European Directive 2001/83/EC
on the European Community Code for medicinal products (Article 10(4) and
Section 4, Part II of Annex I) and European Regulation EEC/2309/93 establishing
the European Community procedures for the authorization and evaluation of
medicinal products, each as amended, and together with all associated final
guidance documents, and any counterparts thereof or equivalent process to the
foregoing inside or outside of the United States or E.U.).

1.5

“Accounting Standards” means GAAP or IFRS (as applicable to a Party).

1.6

“Affiliates” of a Person from time to time means any other Person that (directly
or indirectly) is controlled by, controls, or is under common control with such
Person at such time.  For the purposes of this definition only, the term
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) as used with respect to a Person, means the
possession, directly or indirectly, of the power to direct, or cause the
direction of, the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and “control” will be
presumed to exist if either of the following conditions is met: (a) in the case
of a corporate entity, direct or indirect ownership of voting securities
entitled to cast more than [*] percent ([*]%) of the votes in the election of
directors or (b) in the case of a non-corporate entity, direct or indirect
ownership of more than [*] percent ([*]%) of the equity interests with the power
to direct the management and policies of such entity. For all purposes of this
Agreement, uniQure or its Affiliates will not be an Affiliate of Partner or any
of Partner’s Affiliates, and Partner or its Affiliates will not be an Affiliate
of uniQure or any of uniQure’s Affiliates.

1.7

“Agreement” has the meaning set forth in the Preamble.

1.8

“Alleged Party” has the meaning set forth in Section 13.2.2(b) (Termination for
Cause).

1.9

“Alleging Party” has the meaning set forth in Section 13.2.2(b) (Termination for
Cause).

1.10

“Alliance Manager” has the meaning set forth in Section 7.1 (Alliance Managers).



- 2 -

--------------------------------------------------------------------------------

1.11

“Allowable Overruns” means, with respect to the uniQure Development Budget
(including the Current Phase III Budget or any uniQure Additional Development
Budget, as applicable), any actual internal costs (at the FTE Rate) or
documented out-of-pocket Third Party expenses incurred by or on behalf of
uniQure in the performance of any uniQure Development Activities in accordance
with the Current Phase III Protocol or the uniQure Additional Development Plan
(as applicable) that is within [*]% of the aggregate amount budgeted in the
Current Phase III Budget or uniQure Additional Development Budget (as
applicable).

1.12

“Alternative Transaction” means (a) any sale, assignment, transfer, or other
disposition (howsoever effected), including any exclusive or co-exclusive
license, of all or a material portion of the Commercialization rights within the
United States to AMT-061 by uniQure or any of its Affiliates to a Third Party,
(b) any sale, assignment, transfer, or other disposition (howsoever effected) to
a Third Party of (i) control (within the meaning set forth in the definition of
Affiliate) of uniQure, or (ii) all or substantially all of the assets of
uniQure.

1.13

“AMT-061” means uniQure’s proprietary gene therapy product known as etranacogene
dezaparvovec, consisting of an AAV5 viral vector carrying a gene cassette with
the LP-1 promoter and the Padua variant of Factor IX (FIX-Padua).

1.14

“Anti-Corruption Laws” means any local and other anti-corruption laws, including
the provisions of the United States Foreign Corrupt Practices Act, as amended.

1.15

“Antitrust Agencies” means the Competition and Markets Authority of the United
Kingdom, the United States Federal Trade Commission, the United States
Department of Justice, and the Australian Competition and Consumer Commission.

1.16

“Antitrust Clearance Date” means the earliest date on which all applicable
waiting periods and approvals (including confirmations that an Antitrust Agency
does not oppose the transactions contemplated by this Agreement) required or
advisable under Antitrust Laws in the U.S., the United Kingdom, and Australia
with respect to the transactions contemplated under this Agreement have expired,
been terminated (in the case of waiting periods) or been received (in the case
of approvals), or been terminated because the transactions contemplated by this
Agreement are found not to qualify for review.

1.17

“Antitrust Filing” means filings by uniQure and Partner with the Competition and
Markets Authority of the United Kingdom, the United States Federal Trade
Commission, the United States Department of Justice, the Australian Competition
and Consumer Commission, as required or advisable under any Antitrust Laws with
respect to the transactions contemplated under this Agreement, together with all
required documentary attachments thereto.

1.18

“Antitrust Laws” means any and all Applicable Laws designed to prohibit,
restrict, or regulate actions for the purpose or effect of monopolization,
merger control, or restraint of trade.



- 3 -

--------------------------------------------------------------------------------

1.19

“Applicable Law” means collectively all laws, statutes, rules, regulations,
ordinances, decrees, and judicial and administrative orders and judgments of any
applicable Governmental Authority that govern or otherwise apply to a Party or
the activities contemplated herein, including all Antitrust Laws and
Anti-Corruption Laws.

1.20

“Assigned Regulatory Materials” has the meaning set forth in Section 3.5.1
(Regulatory Transfer).

1.21

“Business Day” means a day other than a Saturday, Sunday, or a day on which
banking institutions in New York, New York (USA) or Amsterdam, Netherlands are
authorized or required by Applicable Law to remain closed.

1.22

“Buyers” has the meaning set forth in Section 1.117 (Net Sales).

1.23

“cGMP” means all applicable then-current laws and guidelines applicable to the
Manufacture of the Licensed Product, including, as applicable, (a) the
principles detailed in the U.S. Current Good Manufacturing Practices, 21 C.F.R.
Parts 4, 210, 211, 601, 606, 610 and 820, (b) European Directive 2003/94/EC and
Eudralex 4, (c) the principles detailed in the International Conference on
Harmonization’s Q7 guidelines, (d) the FD&C Act and those standards required by
the FDA, and (e) the equivalent Applicable Law in any relevant country or
region, each as may be amended and applicable from time to time.

1.24

“Change of Control” means, with respect to a Party, that: (a) any Third Party
acquires directly or indirectly the beneficial ownership of any voting security
of such Party, or, if the percentage ownership of such Third Party in the voting
securities of such Party is increased through stock repurchase, redemption,
cancellation, recapitalization, reorganization, or other action affecting the
capital stock of such Party and immediately thereafter such Third Party is,
directly or indirectly, the beneficial owner of voting securities representing
more than 50% of the total voting power of all of the then outstanding voting
securities of such Party; (b) a merger, consolidation, recapitalization,
reorganization or other business combination of or involving such Party is
consummated that results in shareholders or equity holders of such Party
immediately prior to such transaction, ceasing to own more than 50% of the
combined outstanding voting securities of the surviving entity (or its parent
entity) immediately following such transaction; or (c) there is a sale or
transfer to a Third Party of all or substantially all of such Party’s
consolidated assets taken as a whole, through one or more related transactions;
for the purposes hereof, the term “voting security” of a Party means any
security that entitles the holder thereof to vote on the election of directors
of such Party.

1.25

“Clinical Trial” means any clinical trial in humans that is conducted in
accordance with GCP and is designed to generate data in support or maintenance
of an IND, MAA, or other similar marketing application or Regulatory Approval,
whether prior to or after receipt of Regulatory Approval for a pharmaceutical or
biologic product.

1.26

“CMO” means a contract manufacturing organization.

1.27

“Commercialization” means any and all activities directed to the marketing,
promotion, distribution, pricing, importing, exporting, reimbursement, offering
for sale, and sale of a



- 4 -

--------------------------------------------------------------------------------

pharmaceutical or biologic product and interacting with Regulatory Authorities
following receipt of Regulatory Approval in the applicable country or region for
such pharmaceutical or biologic product regarding the foregoing, including
seeking any required Reimbursement Approval and all post-marketing surveillance,
but excluding activities that constitute Manufacturing, Development, or
performance of Medical Affairs.  “Commercialize,” “Commercializing,” and
“Commercialized” will be construed accordingly.

1.28

“Commercially Reasonable Efforts” means, with respect to the Exploitation of a
Licensed Product by a Party, those efforts and resources, including allocation
of reasonably necessary personnel, equivalent to the efforts that a reasonable
global biopharmaceutical company or a pharmaceutical company, in each case, that
is of comparable size and resources to such Party would typically devote as part
of an active and continuing program of development and commercialization of a
pharmaceutical or biologic product of similar market potential, at a similar
stage of its product life and taking into account all relevant factors, facts,
and circumstances, including the competitiveness of the marketplace and the
proprietary position, product profile, the patent or other intellectual property
status (including the strength and duration of patent protection and anticipated
exclusivity), the likelihood and timing of Regulatory Approvals and
Reimbursement Approvals, the current guidance and requirements for Regulatory
Approvals and Reimbursement Approvals, the then and projected regulatory status,
the ability to Manufacture or have Manufactured such product, labeling
considerations, safety, tolerability, stability and efficacy, present and future
market potential and performance, existing and projected pricing, sales,
reimbursement and profitability, pricing or reimbursement changes in relevant
countries or regulatory jurisdictions. Commercially Reasonable Efforts requires,
with respect to an obligation, that the Party: (a) promptly assign
responsibility for such obligation to specific employees who are held
accountable for progress and monitor such progress on an on-going basis, (b) set
and consistently seek to achieve specific and meaningful objectives for carrying
out such obligation, and (c) consistently make and implement decisions and
allocate resources designed to advance progress with respect to such objectives;
in each case ((a), (b), and (c)), consistent with such Party’s usual business
practice. Notwithstanding the forgoing or any provision in this Agreement to the
contrary, (i) Partner shall not be in breach of its obligations to use
Commercially Reasonable Efforts in respect of any Development, Manufacturing,
Commercialization or any other activities to the extent a delay in Partner’s
performance is caused by a failure or delay in the performance by uniQure of any
of its obligations under this Agreement, and (ii) in a determination of an
expenditure of Commercially Reasonable Efforts, a Party may not take into
account any of its own other products (including any other product for
Hemophilia B).

1.29

“Committees” has the meaning set forth in Section 7.7 (Committees).

1.30

“Competitive Product” means any [*] for the treatment, prevention, or cure of
Hemophilia B.

1.31

“Complete Regulatory Files” has the meaning set forth in Section 3.5.1
(Regulatory Transfer).



- 5 -

--------------------------------------------------------------------------------

1.32

“Confidential Disclosure Agreement” means that certain Confidential Disclosure
Agreement by and between uniQure and Partner effective on November 11, 2019.

1.33

“Confidential Information” means, subject to Section 9.3 (Exemptions), (a)
Know-How and any technical, scientific, trade, research, manufacturing,
business, financial, marketing, product, supplier, intellectual property, and
other non-public or proprietary data or information (including unpublished
patent applications) that may be disclosed by or on behalf of one Party or its
Affiliates to the other Party or its Affiliates pursuant to this Agreement or
the transactions contemplated hereby (including information disclosed prior to
the Execution Date pursuant to the Confidential Disclosure Agreement),
regardless of whether such information is specifically marked or designated as
confidential and regardless of whether such information is in written, oral,
electronic, or other form, and (b) the terms of this Agreement.

1.34

“Control” or “Controlled” means (a) the possession by a Party or its Affiliates
(whether by ownership, license, or otherwise other than pursuant to this
Agreement) of, (i) with respect to any tangible Know-How, the legal authority or
right to physical possession of such tangible Know-How, with the right to
provide such tangible Know-How to the other Party on the terms set forth herein,
or (ii) with respect to Patent Rights, Regulatory Approvals, Reimbursement
Approvals, Regulatory Submissions, intangible Know-How, or other intellectual
property rights, the legal authority or right to grant a license, sublicense,
access, right of reference, or right to use (as applicable) to the other Party
under such Patent Rights, Regulatory Approvals, Regulatory Submissions,
intangible Know-How, or other intellectual property rights on the terms set
forth herein, in each case ((i) and (ii)), without breaching or otherwise
violating the terms of any arrangement or agreement with a Third Party in
existence as of the time such Party or its or Affiliates would first be required
hereunder to grant the other Party such access, right of reference, right to
use, licenses, or sublicense and without being required to make any additional
payment to any Third Party and (b) with respect to any product, the possession
by a Party or its Affiliates of the ability (whether by sole or joint ownership,
license, or otherwise, other than pursuant to the licenses granted under this
Agreement) to grant an exclusive (or non-exclusive, as applicable) license or
sublicense of Patent Rights that Cover such product or proprietary Know-How that
is used in connection with the Exploitation of such product. Notwithstanding the
foregoing, a Party and its Affiliates will not be deemed to “Control” any Patent
Right, Know-How, or product that, prior to the consummation of a Change of
Control of such Party, is owned or in-licensed by a Third Party that becomes an
Affiliate of such acquired Party after the Effective Date as a result of such
Change of Control unless (A) prior to the consummation of such Change of
Control, such acquired Party or any of its Affiliates also Controlled such
Patent Right, Know-How, or product, or (B) the Know-How, Patent Rights, or
product owned or in-licensed by the applicable Third Party were not used by the
acquired Party or any of its Affiliates (as defined prior to the consummation of
such Change of Control) in the performance of activities under this Agreement
prior to the consummation of such Change of Control, but after the consummation
of such Change of Control, such acquired Party or any of its Affiliates
determines to use or uses any such Patent Rights, Know-How, or product in the
performance of its obligations or exercise of its rights under this Agreement,
in each of which cases ((A) and (B)), such Patent Rights, Know-How, or product
will be “Controlled” by such Party for purposes of this Agreement.



- 6 -

--------------------------------------------------------------------------------

1.35

“Controlling Party” has the meaning set forth in Section 12.5.1 (Notice).

1.36

“Cover” means (a) with respect to a particular subject matter at issue and a
relevant Patent Right, that the manufacture, use, sale, offer for sale, or
importation of such subject matter would fall within the scope of one or more
claims in such Patent Right.

1.37

“CRE Cure Plan” has the meaning set forth in Section 13.2.2(b) (Termination for
Cause).

1.38

“CRE Default” has the meaning set forth in Section 13.2.2(b) (Termination for
Cause).

1.39

“CRE Default Notification” has the meaning set forth in Section 13.2.2(b)
(Termination for Cause).

1.40

“CRE Explanation” has the meaning set forth in Section 13.2.2(b) (Termination
for Cause).

1.41

“CREATE Act” has the meaning set forth in Section 12.3 (CREATE Act).

1.42

“Current Phase III Budget” means the budget of all internal costs (at the FTE
Rate) and Third Party expenses to be incurred after the Effective Date in the
performance of the Current Phase III Protocol, as such budget may be updated in
accordance with this Agreement.

1.43

“Current Phase III Protocol” means the protocol as of the Effective Date or as
may be amended during the Term in accordance with this Agreement for the Phase
III Clinical Trial for which uniQure is the sponsor for the Lead Product in the
Field registered at www.clinicaltrials.gov as “HOPE-B: Trial of AMT-061 in
Severe or Moderately Severe Hemophilia B Patients.”

1.44

“Debarred/Excluded” means any Person (a) becoming debarred or suspended under 21
U.S.C. §§335a(a) or (b), the subject of a conviction described in 21 U.S.C.
§335a, disqualified by FDA, excluded, or having previously been excluded, from a
U.S. federal or governmental health care program, debarred from U.S. federal
contracting, convicted of or pled nolo contendere to any felony, or to any U.S.
federal or state legal violation (including misdemeanors) relating to medical
drug products or services or fraud, subject to OFAC sanctions or on the OFAC
list of specially designated nationals, or (b) the subject of any similar
sanction of any Governmental Authority in the Territory.

1.45

“Default” has the meaning set forth in Section 13.2.2(a) (Termination for
Cause).

1.46

“Default Notification” has the meaning set forth in Section 13.2.2(a)
(Termination for Cause).

1.47

“Development” means all internal and external research, development, and
regulatory activities related to pharmaceutical or biologic products, including
(a) non-clinical testing, toxicology, testing and studies, non-clinical and
preclinical activities, and Clinical Trials, and (b) preparation, submission,
review, and development of data or information for the purpose of submission to
a Regulatory Authority to obtain authorization to conduct Clinical



- 7 -

--------------------------------------------------------------------------------

Trials or to obtain, support, or maintain Regulatory Approval of a
pharmaceutical or biologic product.  Development will include development and
regulatory activities for additional forms, formulations, or indications for a
pharmaceutical or biologic product after receipt of Regulatory Approval of such
product (including label expansion), including Clinical Trials initiated
following the receipt of Regulatory Approval or any Clinical Trial to be
conducted after receipt of Regulatory Approval that was mandated by the
applicable Regulatory Authority as a condition of receipt of such Regulatory
Approval with respect to an approved formulation or indication.  Development
excludes activities that constitute Manufacturing, performance of Medical
Affairs, or Commercialization. “Develop,” “Developing,” and “Developed” will be
construed accordingly.

1.48

“Development Payment” has the meaning set forth in Section 8.4 (Development
Payment).

1.49

“Disclosing Party” has the meaning set forth in Section 9.1.1 (Duty of
Confidence).

1.50

“Dispute” has the meaning set forth in Section 14.1 (Dispute Resolution;
General).

1.51

“Dollar” means the U.S. dollar, and “$” will be interpreted accordingly.

1.52

“Effective Date” has the meaning set forth in Section 15.1 (Effective Date).

1.53

“EMA” means the European Medicines Agency or any successor agency thereto.

1.54

“Encumbrance” means a lien, charge, security interest, mortgage, pledge,
liability, or other encumbrance or right exercisable by a Third Party having
similar effect.

1.55

“Escalation Index” means with respect to uniQure, the Consumer Price Index-Urban
Wage Earners and Clerical Workers, U.S. City Average, All Items 1982-84=100,
unadjusted indexes, published by the United States Department of Labor, Bureau
of Labor Statistics (or its successor equivalent index).

1.56

“European Union” or “E.U.” means the economic, scientific, and political
organization of member states of the European Union as it may be constituted
from time to time.

1.57

“Examined Party” has the meaning set forth in Section 8.12 (Financial Records
and Audits).

1.58

“Execution Date” has the meaning set forth in the Preamble.

1.59

“Executive Officer” means (a) in the case of uniQure, the chief executive
officer of uniQure N.V and (b) in the case of Partner, the chief executive
officer of CSL Limited, provided that each of them may delegate any matter to an
appropriate executive officer or other senior member of management, in which
case such delegee will be deemed the Executive Officer for such matter.

1.60

“Existing In-Licenses” means any agreement entered into by uniQure or its
Affiliates with a Third Party prior to the Execution Date, including any
amendments or restatements



- 8 -

--------------------------------------------------------------------------------

thereto entered into during the Term, pursuant to which uniQure or its Affiliate
Controls any uniQure Technology.

1.61

“Existing Product” has the meaning set forth in Section 13.3.1 (Licenses).

1.62

“Exploit” means to make, have made, use, offer to sell, sell, Develop,
Manufacture, perform Medical Affairs, Commercialize, or otherwise exploit.
“Exploitation” will be construed accordingly.

1.63

“Factor IX” means the serine protease of the coagulation system commonly
referred to as “factor IX”.

1.64

“FD&C Act” means the United States Federal Food, Drug and Cosmetic Act, as
amended from time to time, together with any rules, regulations, and
requirements promulgated thereunder (including all additions, supplements,
extensions, and modifications thereto).

1.65

“FDA” means the United States Food and Drug Administration or any successor
entity thereto having essentially the same function.

1.66

“Field” means the diagnosis, treatment, prevention, or cure of any human
diseases or medical conditions.

1.67

“Financial Quarter” means the respective periods of three consecutive calendar
months ending on September 30, December 31, March 31 and June 30.

1.68

“Financial Year” means each 12-month period commencing on July 1.

1.69

“First Commercial Sale” means, with respect to a Licensed Product or an
Abbreviated Approval Product in any country, the first sale of such Licensed
Product or Abbreviated Approval Product (as applicable) to a Third Party for
distribution or use in such country after receipt of Regulatory Approvals (and,
if applicable in such country, Reimbursement Approvals) for such Licensed
Product or Abbreviated Approval Product (as applicable) in such country. First
Commercial Sale excludes any sale or other distribution of a Licensed Product or
Abbreviated Approval Product for use in a Clinical Trial or other Development
activity.

1.70

“First Major Regulatory Approval” means the First Regulatory Approval of a
Licensed Product to be obtained in any of the Major Countries and, if applicable
in such Major Country, the first Reimbursement Approval of such Licensed Product
in such Major Country.

1.71

“Flash Report” has the meaning set forth in Section 8.3.3(a) (Flash Reports).

1.72

“Force Majeure” has the meaning set forth in Section 16.7 (Force Majeure).

1.73

“FTC” has the meaning set forth in Section 15.2 (Antitrust Filings).



- 9 -

--------------------------------------------------------------------------------

1.74

“FTE” means the equivalent of the work of one duly qualified employee of a Party
full time for one year (consisting of a total of 1,800 hours per year) carrying
out Development or Manufacturing or other scientific or technical work under
this Agreement.  Overtime and work on weekends, holidays, and the like, in each
case, will not be counted with any multiplier (e.g., time-and-a-half or double
time) toward the number of hours that are used to calculate the FTE
contribution.  The portion of an FTE billable by a Party for one individual
during a given accounting period will be determined by dividing the number of
hours worked directly by such individual on the work to be conducted under this
Agreement during such accounting period and the number of FTE hours applicable
for such accounting period based on 1,800 working hours per Financial Year.

1.75

“FTE Rate” means the amount for an FTE per Financial Year, which for the
Financial Year ending on June 30, 2021 will be [*] per FTE, pro-rated for the
period beginning on the Effective Date and ending on June 30, 2021.  Beginning
on July 1, 2021 and on July 1 of each subsequent Financial Year during the Term,
each FTE Rate is subject to annual adjustment by the percentage increase or
decrease in the Escalation Index comparing the levels of the Escalation Index as
of June 30 of the two most recently completed Financial Years.

1.76

“GAAP” means the generally accepted accounting principles in the United States,
consistently applied.

1.77

“GCP” means all applicable good clinical practice standards for the design,
conduct, performance, monitoring, auditing, recording, analyses and reporting of
Clinical Trials, including, as applicable (a) as set forth in the International
Conference on Harmonization of Technical Requirements for Registration of
Pharmaceuticals for Human Use Harmonized Tripartite Guideline for Good Clinical
Practice (CPMP/ICH/135/95) (the “ICH Guidelines”) and any other guidelines for
good clinical practice for trials on medicinal products in the Territory, (b)
the Declaration of Helsinki (2013) as last amended at the 52nd World Medical
Association in October 2000 and any further amendments or clarifications
thereto, (c) U.S. Code of Federal Regulations Title 21, Parts 11 (Electronic
Records; Electronic Signatures), 50 (Protection of Human Subjects), 54
(Financial Disclosure by Clinical Investigators), 56 (Institutional Review
Boards), 312 (Investigational New Drug Application), 601 (Applications for FDA
Approval of a Biologic License), as may be amended from time to time, and (d)
the equivalent Applicable Law in the Territory, each as may be amended and
applicable from time to time and in each case, that provide for, among other
things, assurance that the clinical data and reported results are credible and
accurate and have data integrity and protect the rights, integrity, and
confidentiality of trial subjects.

1.78

[*]

1.79

“Gene Therapy Product” means [*].

1.80

“GLP” means all applicable good laboratory practice standards, including, as
applicable, as set forth in the then-current good laboratory practice standards
promulgated or endorsed by the U.S. Food and Drug Administration, as defined in
21 C.F.R. Part 58, and the



- 10 -

--------------------------------------------------------------------------------

equivalent Applicable Law in the region in the Territory, each as may be amended
and applicable from time to time.

1.81

“Governmental Authority” means any federal, national, state, provincial, or
local government, or political subdivision thereof, or any multinational
organization or any authority, agency, regulatory body, or commission entitled
to exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, or any court or tribunal (or any
department, bureau or division of any of the foregoing, or any governmental
arbitrator or arbitral body).  Governmental Authorities include all Regulatory
Authorities.

1.82

“Hemophilia B” means the genetic bleeding disorder caused by missing or
defective blood clotting Factor IX known as hemophilia B.

1.83

“ICC” has the meaning set forth in Section 14.2 (Arbitration).

1.84

“ICC Court” means the International Court of Arbitration of the ICC.

1.85

“IFRS” means International Financial Reporting Standards as endorsed by the EU,
consistently applied.

1.86

“Incremental Withholding Amount” has the meaning set forth in Section 8.13
(Taxes).

1.87

“IND” means an Investigational New Drug application required pursuant to 21
C.F.R. Part 312 or any comparable filings outside of the U.S. (such as an
application for a Clinical Trial authorization in the E.U.).

1.88

“Indemnified Party” has the meaning set forth in Section 11.3 (Indemnification
Procedure).

1.89

“Indemnifying Party” has the meaning set forth in Section 11.3 (Indemnification
Procedure).

1.90

“Initial E.U. MAA” has the meaning set forth in Section 3.2.1 (Preparation of
the Initial U.S. MAA and the Initial E.U. MAA).

1.91

“Initial U.S. MAA” has the meaning set forth in Section 3.2.1 (Preparation of
the Initial U.S. MAA and the Initial E.U. MAA).

1.92

“Invention” means any new and useful process, method, manufacture, or
composition of matter, know-how, or other invention that is conceived and first
reduced to practice, constructively or actually, by either Party or jointly by
the Parties in connection with the performance of activities under this
Agreement.

1.93

“Joint Know-How” means any Know-How, developed or invented during the Term in
the performance of activities under this Agreement jointly by a Party or such
Party’s or its Affiliates’, licensees’, Sublicensees’, or Subcontractors’
employees, agents, or independent contractors, or any other Persons, in each
case, that are contractually required



- 11 -

--------------------------------------------------------------------------------

to assign such Know-How to such Party or any Affiliate of such Party, on the one
hand, and the other Party or such Party’s or its Affiliates’, licensees’,
Sublicensees’, or Subcontractors’ employees, agents, or independent contractors,
or other Persons, in each case, that are contractually required to assign such
Know-How to such Party or any Affiliate of such Party, on the other hand.

1.94

“Joint Patent Rights” means any Patent Right that has a priority date after the
Effective Date, and that Covers any Invention included in the Joint Know-How.

1.95

“Joint Technology” means the Joint Know-How and the Joint Patent Rights.

1.96

“JSC” has the meaning set forth in Section 7.2.1 (Formation and Purpose of JSC).

1.97

“Know-How” means any proprietary information or materials, including records,
discoveries, improvements, modifications, processes, techniques, methods,
assays, chemical or biological materials, designs, protocols, formulas, data
(including physical data, chemical data, toxicology data, animal data, raw data,
clinical data, and analytical and quality control data), dosage regimens,
control assays, product specifications, marketing, pricing and distribution
costs, Inventions, algorithms, technology, forecasts, profiles, strategies,
plans, results in any form whatsoever, know-how and trade secrets (in each case,
patentable, copyrightable or otherwise).

1.98

“Knowledge” means (a) with respect to uniQure, the actual knowledge, as of the
Execution Date, of the uniQure individuals in the roles set forth in part (a)(i)
of Schedule 1.98, and, for the purposes of Section 10.2.6 (Representations and
Warranties of uniQure), the individuals in the roles set forth in part (a)(ii)
of Schedule 1.98, and (b) with respect to Partner, the actual knowledge, as of
the Execution Date, of the Partner individuals in the roles set forth in part
(b) of Schedule 1.98 as of such date.

1.99

“Lead Product” means AMT-061, in any dosage strength, concentration, or
formulation.

1.100

“Licensed Product” means (a) the Lead Product and (b) any Variant.

1.101

“Loss of Market Exclusivity” means, with respect to a Licensed Product in a
country in the Territory, the date on which (a) one or more Abbreviated Approval
Products are being marketed in such country; and (b) the number of unit
equivalents of such Abbreviated Approval Products sold in such country in a
particular Financial Quarter equals or exceeds [*]% of the number of units of
such Licensed Product sold in such country in such Financial Quarter.

1.102

“Losses” means damages, debts, obligations, and other liabilities, losses,
claims, taxes, interest obligations, deficiencies, judgments, assessments,
fines, fees, penalties, or expenses (including amounts paid in settlement,
interest, court costs, costs of investigators, reasonable fees and expenses of
attorneys, accountants, financial advisors, consultants, and other experts, and
other expenses of litigation), subject to Section 16.2 (Limitation of
Liability).

1.103

“Major Country” means each of [*].



- 12 -

--------------------------------------------------------------------------------

1.104

“Manufacture” means activities directed to manufacturing, processing, packaging,
labeling, filling, finishing, assembly, shipping, storage, or freight of any
pharmaceutical or biologic product (or any components or process steps involving
any such product), placebo, or comparator agent, as the case may be, including
quality assurance and stability testing, characterization testing, quality
control release testing of drug or biologic substance and drug or biologic
product, quality assurance batch record review and release of product, process
development, qualification, and validation, scale-up, pre-clinical, clinical,
and commercial manufacture and analytic development, and product
characterization, but excluding activities that constitute Development,
performance of Medical Affairs, or Commercialization. “Manufacturing” and
“Manufactured” will be construed accordingly.

1.105

“Manufacturing Development Plan” has the meaning set forth in Section 5.2
(Manufacturing Development Plan).

1.106

“Manufacturing Development Plan Required Change Amount” has the meaning set
forth in Section 7.5.2(b)(ii) (Partner Decisions).

1.107

“Manufacturing Process” has the meaning set forth in the Supply Agreement.

1.108

“Manufacturing Responsibility Cutover Date” has the meaning set forth in Section
5.3.3 (Manufacturing Responsibility Transfer Plan).

1.109

“Manufacturing Responsibility Transfer Notice Date” has the meaning set forth in
Section 5.3.2 (Transfer of Manufacturing Responsibility).

1.110

“Manufacturing Responsibility Transfer Plan” has the meaning set forth in
Section 5.3.3 (Manufacturing Responsibility Transfer Plan).

1.111

“Mark” means any trademark, trade name, service mark, service name, product
name, brand, domain name, trade dress, logo, slogan, or other indicia of origin
or ownership, and (a) all registrations, applications for registrations, and
other similar intellectual property rights associated with any of the foregoing,
and (b) the goodwill associated with each of the foregoing.

1.112

“Marketing Authorization Application” or “MAA” means any biologics license
application or other marketing authorization application, in each case, filed
with the applicable Regulatory Authority in a country or other regulatory
jurisdiction, which application is required to commercially market or sell a
pharmaceutical or biologic product in such country or jurisdiction (and any
amendments thereto), including (i) any marketing authorization application filed
with the EMA under the centralized EMA filing procedure to gain approval to
market a pharmaceutical or biologic product in the E.U. or a Regulatory
Authority in any E.U. country if the centralized EMA filing procedure is not
used to gain approval to market a pharmaceutical or biologic product in the E.U.
and (ii) all Biologics License Applications (“BLAs”) or equivalent submitted to
the FDA in the United States in accordance with 42 U.S.C. § 262 and, in each
case, any amendments thereto and supplemental applications, but excluding
Reimbursement Approval applications.



- 13 -

--------------------------------------------------------------------------------

1.113

“Material Change to the Manufacturing Section” has the meaning set forth in
Section 3.3 (Other Regulatory Submissions).

1.114

“Medical Affairs” means activities conducted by a Party’s medical affairs
departments (or, if a Party does not have a medical affairs department, the
equivalent function thereof), including communications with key opinion leaders,
medical education, symposia, advisory boards (to the extent related to medical
affairs or clinical guidance), activities performed in connection with patient
registries, and other medical programs and communications, including educational
grants, research grants (including conducting investigator-initiated studies),
and charitable donations to the extent targeted or directed to medical affairs.

1.115

“Milestone Events” has the meaning set forth in Section 8.2.3 (Notification of
Milestone Events).

1.116

“Milestone Payment” has the meaning set forth in Section 8.2.3 (Notification of
Milestone Events).

1.117

“Net Sales” means with respect to a Licensed Product, the gross amount invoiced
or received by or for the benefit of Partner and its Affiliates and Sublicensees
(each of the foregoing, a “Seller”) to a Third Party (including Third Party
Distributors) (“Buyers”) in bona fide arm’s length transactions within the
Territory with respect to such Licensed Product, less the following deductions,
in each case, to the extent actually allowed and taken by such Buyers and not
otherwise recovered by or reimbursed to Seller in connection with such Licensed
Product:

(a)

transportation, shipping, freight, handling, and insurance costs incurred in
transporting such Licensed Product to Buyers, to the extent actually incurred
and itemized;

(b)

sales, excise taxes, tariffs, and duties paid by the Seller and any other
governmental charges or taxes imposed specifically upon the sale,
transportation, delivery, use, exportation, or importation of such Licensed
Product and actually paid;

(c)

usual and customary discounts and rebates actually allowed and taken (including
trade, cash and quantity discounts and rebates) in connection with the sale of
such Licensed Product to the extent not attributable to other products of
Partner or its Affiliates;

(d)

sales returns, allowances, refunds, or credits to such Buyer actually given or
other amounts actually repaid by Seller and not in excess of the selling price
of such Licensed Product on account of inefficacy (in whole or in part)
rejection, outdating, recalls, price adjustments, or billing errors of or with
respect to such Licensed Product;

(e)

discounts actually paid under government-legislated or Seller-sponsored discount
prescription drug programs or other similar coupon or voucher programs;



- 14 -

--------------------------------------------------------------------------------

(f)

rebates, reimbursements, fees, clawbacks, discounts, charge-backs, or similar
payments paid or credited to Third Party Distributors, pharmacies and other
retailers, buying groups (including group purchasing organizations), health care
insurance carriers, Third Party payor, administrator, or contractee, pharmacy
benefit management companies, health maintenance organizations, Governmental
Authorities, hospitals, or other institutions or health care organizations, to
the extent such payments are not attributable to other products of Partner or
its Affiliates or Sublicensees or other services of Partner or its Affiliates or
Sublicensees that are unrelated to the sales and distribution of the Licensed
Product;

(g)

bad debt expenses and amounts actually written off as uncollectible; and

(h)

expenses actually incurred by a Seller [*], up to the lesser of (i) [*] or (ii)
[*] less any deductions pursuant to clauses (a) through (g) above.

If Seller receives non-cash consideration for a Licensed Product sold to a Buyer
during the Term, then the Net Sales amount for such Licensed Product will be
calculated based on the average arms-length cash selling price for such Licensed
Product over the immediately prior four Financial Quarters in the relevant
countries.

No deduction will be made for any item of cost incurred by any Seller in
Developing or Commercializing Licensed Product except as permitted pursuant to
clauses (a) through (h) above; provided that (x) Licensed Product transferred to
Buyers in reasonable quantities in connection with Clinical Trials or other
Development activities and (y) any compassionate sales or uses and indigent
patient programs, in each case, will not give rise to Net Sales except to the
extent that [*].  If a single item falls into more than one of the categories
set forth in clauses (a) through (h) above, then such item may not be deducted
more than once.

If a Licensed Product is sold in combination with one or more other products of
Partner or its Affiliates or Sublicensees, then the gross amount invoiced or
received and any deductions in clauses (a) through (h) above applicable to such
combined sale will be fairly and equitably allocated by Partner in good faith
between such Licensed Product and other products of Partner and its Affiliates
and Sublicensees that were included in such combined sale such that such
Licensed Product does not bear a disproportionate portion of such deductions.

Calculations of Net Sales will be consistently applied across all products of
Seller and will be consistent between periods.

Such amounts will be determined from the books and records of the applicable
Seller and will be calculated in accordance with applicable Accounting
Standards.

Transfers or sales between Partner and its Affiliates and Sublicensees will be
disregarded for purposes of calculating Net Sales, except if such purchaser is
an end user (subject to the other limitations above).

If any deductions in (x) clauses (a) through (e) above relating to any Licensed
Product sold to a Buyer during the Term is incurred or otherwise becomes due by
Seller within [*]



- 15 -

--------------------------------------------------------------------------------

following the end of the Term or (y) clauses (f) or (h) above relating to any
Licensed Product sold to a Buyer during the Term is incurred or otherwise
becomes due by Seller within [*] following the end of the Term, then, in each
case ((x) and (y)), such deduction shall be deemed to have been incurred or to
have become due during the Term and such amount may be deducted from any payment
to uniQure hereunder (or, if there is no such payment payable, may be invoiced
by Partner to uniQure pursuant to Section 8.5 (Other Amounts Payable)). Upon
uniQure’s request at any time during the Term and for [*] thereafter (such
requests to be no more frequent than once per Financial Year), Partner will
provide a good faith non-binding estimate of any such anticipated deductions for
use in preparing uniQure’s financial statements.

1.118

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury or any successor agency thereto.

1.119

“Outside Date” has the meaning set forth in Section 15.5 (Outside Date).

1.120

“Partner” has the meaning set forth in the Preamble.

1.121

“Partner Commercialization Plan” has the meaning set forth in Section 6.4
(Commercialization Plan).

1.122

“Partner Development Plan” has the meaning set forth in Section 4.2 (Partner
Development Plan).

1.123

“Partner Housemarks” means (a) the corporate logo of Partner or any of its
Affiliates, (b) the trademarks “CSL” and “CSL BEHRING”, (c) any other Mark
(whether registered or unregistered) containing the word “CSL” or “BEHRING”, (d)
any other corporate logo or any other Mark (i) used by Partner or any of its
Affiliates to identify Partner or its Affiliates or to refer to any product
(other than a Licensed Product) or (ii) used by Partner or any of its Affiliates
with patient support or other information or services or Promotional Materials
associated with any product (other than a Licensed Product), (e) all
registrations, applications for registrations, and other similar intellectual
property rights associated with any of the foregoing, and (f) all goodwill
associated with any and all of the foregoing in clauses (a) through (e).

1.124

“Partner Indemnitee(s)” has the meaning set forth in Section 11.2
(Indemnification; By uniQure).

1.125

“Partner Know-How” means all Know-How (excluding Partner’s interest in any Joint
Know-How) that (i) is Controlled by Partner or any of its Affiliates as of the
Effective Date or during the Term, and (ii) is necessary or reasonably useful
for the Exploitation of any Licensed Product.

1.126

“Partner Manufacturing Improvements” means any Invention that is an improvement
to the method used in Manufacturing any Licensed Product (or any components
thereof); that is developed or invented during the Term by Partner’s or its
Affiliates’, licensees’, Sublicensees’, or Subcontractors’ employees, agents, or
independent contractors, or any other Person, in each case, if such Person is
contractually required to assign or license



- 16 -

--------------------------------------------------------------------------------

such Invention to Partner or any Affiliate of Partner, whether solely or jointly
with others, in the course of performance of any activities under this
Agreement.

1.127

“Partner Manufacturing Patent Right” means any Patent Right with a priority date
after the Effective Date that Covers any Partner Manufacturing Improvement.

1.128

“Partner Manufacturing Technology” means Partner Manufacturing Improvements and
Partner Manufacturing Patent Rights.

1.129

“Partner Patent Rights” means all Patent Rights that (a) are Controlled by
Partner or any of its Affiliates as of the Effective Date or during the Term,
and (b) Cover the Exploitation of any Licensed Product.

1.130

“Partner Regulatory Activities” has the meaning set forth in Section 3.1.1
(Regulatory Activities).

1.131

“Partner Technology” means Partner Know-How, Partner Patent Rights, and
Partner’s interest in the Joint Technology.

1.132

“Party” or “Parties” has the meaning set forth in the Preamble.

1.133

“Patent Challenge” has the meaning set forth in Section 13.2.3 (Termination for
Patent Challenge).

1.134

“Patent Prosecution” means any activities directed to (a) preparing, filing, and
prosecuting applications (of all types) for any Patent Right (including any
adversarial proceedings at a patent office related thereto), (b) maintaining any
Patent Right (including any adversarial proceedings at a patent office related
thereto, such as IPRs, PGRs, re-examinations, oppositions, or equivalent
actions), and (c) deciding whether to abandon or maintain any Patent Right.

1.135

“Patent Rights” means (a) all patents and patent applications in any country or
region, (b) all patent applications filed either from such patents or patent
applications or from an application claiming priority from any of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals, and continued prosecution applications, (c) any and all
patents that have issued or in the future issue from the foregoing patent
applications, and (d) any and all substitutions, renewals, registrations,
confirmations, extensions, or restorations, including revalidations, reissues,
and re-examinations (including any supplementary protection certificates and the
like) of the foregoing patents or patent applications.

1.136

“Person” means any corporation, limited or general partnership, limited
liability company, joint venture, joint stock company, trust, unincorporated
association, governmental body, authority, bureau, or agency, or any other
entity or body, or an individual.

1.137

[*] has the meaning set forth in Section 10.6.3 [*].

1.138

[*] has the meaning set forth in Section 10.6.3 [*].



- 17 -

--------------------------------------------------------------------------------

1.139

“Phase III Clinical Trial” means a clinical trial in humans of a pharmaceutical
or biologic product performed to gain evidence with statistical significance of
the efficacy of such product in a target population, and to obtain expanded
evidence of safety and, if applicable, tolerability for such product that is
needed to evaluate the overall benefit-risk relationship of such product, to
form the basis for approval of an MAA by a Regulatory Authority and to provide
an adequate basis for physician labeling, in a manner that is generally
consistent with 21 C.F.R. § 312.21(c), as amended (or its successor regulation),
or, with respect to any other country or region, the equivalent of such a
clinical trial in such other country or region.

1.140

“Product Infringement” has the meaning set forth in Section 12.5.1 (Patent
Enforcement; Notice).

1.141

“Product Labeling” means prescribing information, patient labeling, and carton
and container labeling.

1.142

“Product Marks” means any Mark (whether registered or unregistered), other than
a uniQure Housemark or a Partner Housemark, for use on, with, or to refer to a
Licensed Product or used with patient support or other information or services
or Promotional Materials associated with a Licensed Product in the Territory
during the Term, together with (a) all registrations, applications for
registrations, and other intellectual property rights associated with any of the
foregoing, and (b) the goodwill associated with each of the foregoing.

1.143

“Product Specifications” has the meaning set forth in the Supply Agreement.

1.144

“Project Manager” has the meaning set forth in Section 7.6 (Project Management).

1.145

“Project Team” has the meaning set forth in Section 7.6 (Project Management).

1.146

“Promotional Materials” means all written, printed, graphic, electronic, audio
or video matter, including journal advertisements, sales visual aids, leave
behind items, formulary binders, reprints, direct mail, direct-to consumer
advertising, Internet postings, broadcast advertisements and sales reminder aids
(for example, scratch pads, pens and other like items), in each case, created by
a Party or on its behalf and used or intended for use in connection with any
promotion of any Licensed Product in the Field in the Territory.

1.147

“Publication” has the meaning set forth in Section 9.7 (Publications).

1.148

“Receiving Party” has the meaning set forth in Section 9.1.1 (Duty of
Confidence).

1.149

“Regulatory Approval” means, with respect to a particular country or other
regulatory jurisdiction, any approval of an MAA or other approval, product, or
establishment license, registration, or authorization of any Regulatory
Authority necessary for the commercial marketing, manufacture, importation,
exportation or sale of a pharmaceutical or biologic product in such country or
other regulatory jurisdiction, excluding, in each case, a Reimbursement
Approval.



- 18 -

--------------------------------------------------------------------------------

1.150

“Regulatory Authority” means, in a particular country or jurisdiction, any
applicable Governmental Authority involved in granting Regulatory Approval or
Reimbursement Approval in such country or jurisdiction, including (a) in the
E.U., the EMA and any other applicable Governmental Authority in the E.U. having
jurisdiction over any pharmaceutical or biologic product, (b) in the U.S., the
FDA, the Centers for Medicare & Medicaid Services and any other applicable
Governmental Authority in the U.S. having jurisdiction over any pharmaceutical,
companion diagnostic, or biologic product, and (c) in other countries, other
analogous Governmental Authorities having jurisdiction over any pharmaceutical
or biologic product.

1.151

“Regulatory Exclusivity” means, [*].

1.152

“Regulatory Milestone Events” has the meaning set forth in Section 8.2.1
(Regulatory Milestones).

1.153

“Regulatory Milestone Payment” has the meaning set forth in Section 8.2.1
(Regulatory Milestones).

1.154

“Regulatory Responsible Party” means Partner; provided that, as between the
Parties, uniQure will remain the Regulatory Responsible Party to the extent that
uniQure is required by Applicable Law or any Regulatory Authority in the
Territory [*].

1.155

“Regulatory Submissions” means any filing, application, or submission with any
Regulatory Authority in support of Developing, Manufacturing, or Commercializing
a pharmaceutical or biologic product (including to obtain, support, or maintain
Regulatory Approval from that Regulatory Authority), and all substantive
correspondence or communication with or from the relevant Regulatory Authority,
as well as minutes of any substantive meetings, telephone conferences, or
discussions with the relevant Regulatory Authority.  Regulatory Submissions
include all INDs, MAAs, and other applications for Regulatory Approval and
Reimbursement Approvals and each of their equivalents.

1.156

“Reimbursement Approval” means an approval, agreement, determination, or other
decision by the applicable Governmental Authority that establishes prices
charged to end-users for pharmaceutical or biologic products at which a
particular pharmaceutical or biologic product will be reimbursed by the
Regulatory Authorities or other applicable Governmental Authorities or Persons
with contracted arrangements with applicable Regulatory Authorities or
Governmental Authorities in the Territory.

1.157

“Review Period” has the meaning set forth in Section 9.6 (Publications).

1.158

“Royalties” has the meaning set forth in Section 8.3.1 (Royalty Payments).

1.159

“Royalty Rates” has the meaning set forth in Section 8.3.1 (Royalty Payments).

1.160

“Royalty Report” has the meaning set forth in Section 8.3.3(b) (Royalty Report).

1.161

“Royalty Term” has the meaning set forth in Section 8.3.1 (Royalty Payments).



- 19 -

--------------------------------------------------------------------------------

1.162

“Sales Milestone Events” has the meaning set forth in Section 8.2.2 (Sales
Milestones).

1.163

“Sales Milestone Payment” has the meaning set forth in Section 8.2.2 (Sales
Milestones).

1.164

“SDE Agreement” has the meaning set forth in Section 3.8.2 (SDE Agreements).

1.165

“Seller” has the meaning set forth in Section 1.117 (Net Sales).

1.166

“Specified CMO” has the meaning set forth in Section 2.2.2 (Right to
Subcontract).

1.167

“Subcontractor” means a Third Party contractor engaged by a Party or its
Affiliates to perform certain services for such Party or its Affiliates under
this Agreement on a fee-for-service basis (including CMOs, contract research
organizations, contract sales forces or similar Persons).

1.168

“Sublicensee” means any Person to whom a Party or its Affiliates grants a
sublicense of, or other authorization or permission granted under, the rights
granted to a Party under this Agreement (e.g., a Person who has rights to
Commercialize the Licensed Product in a particular country in the Territory),
excluding all Subcontractors.

1.169

“Supply Agreement” has the meaning set forth in Section 5.1 (Supply Agreement).

1.170

“Tax” or “Taxes” means any present or future taxes, levies, imposts, duties,
charges, assessments or fees of any nature (including any interest thereon),
including value add taxes (“VAT”).

1.171

“Term” has the meaning set forth in Section 13.1 (Term).

1.172

“Territory” means all countries and territories of the world.

1.173

“Territory Sponsor” means, with respect to a Clinical Trial for a Licensed
Product to be conducted at sites in the Territory, the Party that holds the IND
from the applicable Regulatory Authority in the Territory for such Clinical
Trial in its name.

1.174

“Third Party” means any Person other than a Party or an Affiliate of a Party.

1.175

“Third Party Claims” means collectively, any and all Third Party demands,
claims, actions, suits, and proceedings (whether criminal or civil, in contract,
tort, or otherwise).

1.176

“Third Party Distributor” means any Third Party that purchases Licensed Product
from Partner or its Affiliates or Sublicensees, takes title to such Licensed
Product, and distributes such Licensed Product directly to customers, but does
not Develop or Manufacture any Licensed Product and does not make any royalty,
profit-share, or other payment to Partner or its Affiliates or Sublicensees,
other than payment for the purchase of Licensed Product for resale.

1.177

“Third Party Royalty Payments” means, with respect to a Licensed Product,
royalty payments made by Partner to a Third Party pursuant to an agreement
between Partner and



- 20 -

--------------------------------------------------------------------------------

such Third Party entered into following the Effective Date in consideration for
a license to Partner under Patent Rights Controlled by such Third Party that
would, but for such license, be infringed by the Exploitation of such Licensed
Product in the Territory, including any such payments that accrue or are payable
under such agreement after the expiration of any such Patent Rights.

1.178

“uniQure” has the meaning set forth in the Preamble.

1.179

“uniQure Additional Development Activities” means (a) those Development
activities, other than those conducted under the Current Phase III Protocol,
performed by uniQure following the Execution Date in accordance with the uniQure
Development Budget therefor, and (b) any other Development activities that the
JSC determines uniQure will conduct pursuant to Section 4.1.3 (uniQure
Additional Development Activities).

1.180

“uniQure Additional Development Budget” has the meaning set forth in Section
4.1.3 (uniQure Additional Development Activities).

1.181

“uniQure Additional Development Plan” has the meaning set forth in Section 4.1.3
(uniQure Additional Development Activities).

1.182

“uniQure Development Activities” means all Development activities performed by
or on behalf of uniQure in furtherance of the Current Phase III Protocol and all
uniQure Additional Development Activities.

1.183

“uniQure Development Budget” has the meaning set forth in Section 4.4.1 (uniQure
Development Budget).

1.184

“uniQure Housemarks” means (a) the corporate logo of uniQure or any of its
Affiliates, (b) the trademark “uniQure,” (c) any other Mark (whether registered
or unregistered) containing the word “uniQure,” (d) any other corporate logo or
other Mark used by uniQure to identify uniQure or its Affiliates, (e) all
registrations, applications for registrations, and other intellectual property
rights associated with any of the foregoing, and (f) all goodwill associated
with any and all of the foregoing in clauses (a) through (e).

1.185

“uniQure Indemnitee(s)” has the meaning set forth in Section 11.1
(Indemnification; By Partner).

1.186

“uniQure Interim Development and Manufacturing Development Plan” has the meaning
set forth in Section 10.6.2 (uniQure Additional Covenants Prior to the Effective
Date).

1.187

“uniQure Know-How” means all Know-How (excluding uniQure’s interest in Joint
Know-How) that is (a) Controlled by uniQure or any of its Affiliates as of the
Effective Date or during the Term, and (b) necessary or reasonably useful to
Exploit (i) one or more Licensed Products or (ii) the AAV5 NAb Assay in
connection with the Licensed Products, in each case ((i) and (ii)), in the Field
in the Territory in accordance with this Agreement. uniQure Know-How includes
the uniQure Manufacturing Know-How.



- 21 -

--------------------------------------------------------------------------------

1.188

“uniQure Manufacturing Know-How” means all Know-How, other than Joint Know-How,
that is (a) Controlled by uniQure or any of its Affiliates as of the Effective
Date or during the Term, and (b) related to a step or method of Manufacturing
used to Manufacture any Licensed Product.

1.189

“uniQure Manufacturing Patent Rights” means all Patent Rights, other than Joint
Patent Rights and uniQure Product Patent Rights, that are (a) Controlled by
uniQure or any of its Affiliates as of the Effective Date or during the Term,
and (b) Cover a step or method of Manufacturing used to Manufacture any Licensed
Product.

1.190

“uniQure Manufacturing Specified Patent Rights” means any uniQure Patent Right
that contains claims that Cover and specifically recite a step or method used to
Manufacture a Licensed Product, and do not Cover a step or method of
Manufacturing (a) used to Manufacture any product Controlled by uniQure or any
of its Affiliates other than a Licensed Product or (b) that may be used
generally with Gene Therapy Products other than a Licensed Product.

1.191

“uniQure Patent Rights” means all Patent Rights (excluding uniQure’s interest in
Joint Patent Rights) that are (a) Controlled by uniQure or any of its Affiliates
as of the Effective Date or during the Term, and (b) necessary or reasonably
useful (or, with respect to patent applications, would be necessary or
reasonably useful if such patent applications were to issue as patents) to
Exploit (i) one or more Licensed Products or (ii) the AAV5 NAb Assay in
connection with the Licensed Products, in each case ((i) and (ii)), in the Field
in the Territory in accordance with this Agreement.  uniQure Patent Rights
include the uniQure Platform Patent Rights, uniQure Product Patent Rights, and
uniQure Manufacturing Patent Rights.  Schedule 10.2.2 (uniQure Patent Rights)
sets forth the uniQure Patent Rights that are owned or exclusively licensed by
uniQure or any of its Affiliates in the Territory and that exist as of the
Execution Date.

1.192

“uniQure Platform Patent Rights” means any uniQure Patent Rights other than the
uniQure Product Patent Rights and uniQure Manufacturing Patent Rights.  Without
limitation, uniQure Platform Patent Rights include Patent Rights that Cover the
AAV5 capsid, the LP1 promoter, dosing without screening for preexisting
neutralizing antibodies, and redosing.

1.193

“uniQure Product Patent Rights” means any uniQure Patent Right that contains
claims that (a) Cover and specifically recite (i) a composition of matter that
includes the Licensed Product or a transgene for the Padua variant of Factor IX,
or (ii) a method of use of any such composition of matter set forth in the
foregoing clause (i) and (b) do not Cover (A) any product Controlled by uniQure
or any of its Affiliates other than a Licensed Product, (B) any component of a
Licensed Product that may be used in products that do not deliver the Padua
variant of Factor IX, such the AAV5 capsid or the LP1 promoter, or (C) any
method of use that may be used with products that do not deliver the Padua
variant of Factor IX, such as dosing without screening for preexisting
neutralizing antibodies or redosing.

1.194

“uniQure Royalty Patent Rights” means [*].



- 22 -

--------------------------------------------------------------------------------

1.195

“uniQure Technology” means uniQure Know-How, uniQure Patent Rights, and
uniQure’s interest in the Joint Technology.

1.196

“United States” or “U.S.” means the United States of America and its territories
and possessions.

1.197

“Upfront Payment” has the meaning set forth in Section 8.1 (Upfront Payment).

1.198

“U.S. Antitrust Filing” has the meaning set forth in Section 15.2 (Antitrust
Filings).

1.199

“Valid Claim” means: (a) a claim of an issued and unexpired patent (as may be
adjusted through a patent term adjustment or extended through supplementary
protection certificate or patent term extension or the like) that has not been
revoked, held invalid, or held unenforceable by a patent office or other
Governmental Authority of competent jurisdiction in a final and non-appealable
judgment (or judgment from which no appeal was taken within the allowable time
period); or (b) a pending claim (i) of an unissued, pending patent application
within the uniQure Royalty Patent Rights or (ii) claiming priority from a patent
or patent application within the uniQure Royalty Patent Rights, provided that in
each case such pending claim shall cease to be a Valid Claim, [*], unless and
until such claim becomes an issued claim of an issued patent, in which case it
will again be considered a Valid Claim under the foregoing clause (a) from the
date the patent issues and for as long as it meets the requirements of clause
(a).

1.200

“Valid Encryption Process” has the meaning set forth in Section 3.7 (Security).

1.201

“Variant” means an improved or modified product iteration derived from the Lead
Product that has or is intended to have pharmacological properties substantially
similar to, or superior to, the properties of the composition of the Lead
Product, such as codon optimization, an improved capsid, or an improved
promoter. “Variant” includes [*] but excludes [*].

1.202

“VAT” has the meaning set forth in Section 1.170 (Tax).

1.203

“Withholding Party” has the meaning set forth in Section 8.13 (Taxes).

ARTICLE 2

LICENSES

2.1

License Grants to Partner.

2.1.1

Licensed Products.  Subject to the terms of this Agreement (including uniQure’s
retained rights set forth in Section 2.4 (Retained Rights)), uniQure hereby
grants to Partner an exclusive (even as against uniQure and its Affiliates
except as expressly set forth in the last sentence of Section 2.4 (Retained
Rights)), royalty-bearing license, with the right to grant sublicenses through
multiple tiers solely in accordance with Section 2.2 (Sublicensing and
Subcontractors), under the uniQure Technology solely to Exploit the Licensed
Products in the Field in the Territory in accordance with this Agreement.



- 23 -

--------------------------------------------------------------------------------

2.1.2

AAV5 NAb Assay.  Subject to the terms of this Agreement (including uniQure’s
retained rights set forth in Section 2.4 (Retained Rights)), uniQure hereby
grants to Partner an exclusive (even as against uniQure and its Affiliates
except as expressly set forth in the last sentence of Section 2.4 (Retained
Rights)), fully paid-up, royalty-free license, with the right to grant
sublicenses through multiple tiers solely in accordance with Section 2.2
(Sublicensing and Subcontractors), under the uniQure Technology solely to
Exploit the AAV5 NAb Assay in connection with the Licensed Products in the Field
in the Territory in accordance with this Agreement.

2.2

Sublicensing and Subcontractors.

2.2.1

Right to Sublicense.  Subject to the terms of this Agreement, Partner will have
the right to grant to one or more of its Affiliates, and Partner and its
sublicensed Affiliates will have the right to sublicense to its or their
respective Subcontractors and Sublicensees sublicenses of the rights granted to
Partner under Section 2.1 (License Grants to Partner) without uniQure’s prior
written consent, except for a sublicense to (i) a Third Party of all or
substantially all of Partner’s or its Affiliates’ rights under this Agreement
with respect to one or more Major Countries; or (ii) a CMO that is not one of
the Persons set forth on Schedule 2.2.1 (each, a “Specified CMO”), if Partner
anticipates transferring any uniQure Manufacturing Technology to such CMO, in
which case of clause (i) or (ii), the grant of such sublicenses shall require
uniQure’s prior written consent, which shall not be unreasonably withheld.  Any
termination of the licenses granted to Partner under Section 2.1 (License Grants
to Partner) will cause the permitted Subcontractors or Sublicensees to
automatically lose the same rights under any sublicense.

2.2.2

Right to Subcontract.  Subject to Section 2.2.1 (Right to Sublicense), Section
2.2.4 (Terms of Sublicenses and Subcontracting Agreements), and Section 2.2.6
(Responsibility for Sublicensees and Subcontractors) and the remainder of this
Section 2.2.2 (Right to Subcontract), each Party may engage one or more
Subcontractors to perform services in furtherance of the performance of its
obligations under this Agreement; provided that (a) neither Party will engage
any such Subcontractor that has been Debarred/Excluded; and (b) no engagement of
any such Subcontractors will relieve the engaging Party of its obligations under
this Agreement or any liability hereunder.  If Partner proposes to engage a CMO
to Manufacture any Licensed Product, then Partner will notify uniQure in advance
of the identity of such CMO and the activities that Partner proposes such CMO
will perform and Partner will consider in good faith any comments of uniQure
prior to engaging such CMO, the engagement of which CMO will not require
uniQure’s consent, except as set forth in Section 2.2.1 (Right to Sublicense).

2.2.3

Notice of Sublicenses.  Partner will provide uniQure with a true and complete
copy of each sublicense agreement with any Subcontractor or Sublicensee no later
than [*] after it becomes effective, subject to Partner’s right to redact any
confidential or proprietary information contained therein that is not necessary
for uniQure to (a) determine compliance with the terms of this Agreement or (b)
comply with any



- 24 -

--------------------------------------------------------------------------------

obligations under an Existing In-License; provided that Partner will only be
required to provide uniQure with immaterial Subcontracts to the extent that
uniQure is required to provide such immaterial Subcontracts to its licensor
under any Existing In-License.

2.2.4

Terms of Sublicenses and Subcontracting Agreements.  Each sublicense granted by
Partner and each subcontracting agreement entered into by either Party pursuant
to Section 2.2.1 (Right to Sublicense) or Section 2.2.2 (Right to Subcontract),
as applicable, will (a) be subject and subordinate to this Agreement, (b) be
consistent with the applicable terms of this Agreement, (c) include obligations
of confidentiality and non-use applicable to the Confidential Information of the
other Party that are at least as stringent as those set forth in Article 9
(Confidentiality; Publication), (d) include terms that are consistent with the
intellectual property provisions set forth in this Agreement, including an
assignment or license (sublicensable through multiple tiers) back to the
subcontracting or sublicensing Party of all Patent Rights and Know-How necessary
or reasonably useful to Exploit any Licensed Product in the Field in the
Territory (such that such Party Controls such Patent Rights and Know-How for the
purposes of this Agreement), and (e) for a sublicense of Partner’s
Commercialization rights to Sublicensees, include a provision giving uniQure the
right to enforce the applicable terms of such sublicense directly against the
Sublicensee, effective after [*] written notice to Partner, in the event that
the Sublicensee breaches the sublicense in a manner that harms uniQure, and
Partner does not cause the Sublicensee to cure such breach or terminate the
applicable sublicense within the deadlines set forth in the applicable
sublicense agreement.

2.2.5

Reports of Sublicensees and Subcontractors.  Each Party will provide the other
Party with all information that is reasonably necessary for the other Party to
confirm compliance with this Agreement by any Sublicensees or Subcontractors no
later than [*] in advance of each JSC meeting (or otherwise upon a Party’s
request, if reasonably justified under the circumstances).

2.2.6

Responsibility for Sublicensees and Subcontractors.  Each Party will require
that all Sublicensees and Subcontractors perform the activities that they are
sublicensed or engaged to perform (as applicable) in accordance with GLP, cGMP,
and GCP, as applicable, and otherwise in compliance with Applicable Law.
 Notwithstanding the grant of any sublicense or engagement of any Subcontractor,
each Party will remain primarily liable to the other Party for the performance
of such Party’s obligations under, and such Party’s compliance with all
provisions of, this Agreement.  Each Party will be fully responsible and liable
for any breach of the terms of this Agreement by any of its Sublicensees or
Subcontractors to the same extent as if such Party itself has committed any such
breach (provided that a Party may not recover twice against the other Party and
such Sublicensees or Subcontractors for the same breach) and will terminate
promptly the agreement with any Sublicensee or Subcontractor if such Sublicensee
or Subcontractor Defaults under this Agreement in a manner that materially harms
the other Party and does not cure such Default in a timely manner.



- 25 -

--------------------------------------------------------------------------------

2.3

License Grants to uniQure.

2.3.1

Partner Technology License. Subject to the terms of this Agreement (including
the exclusive licenses granted to Partner hereunder), Partner hereby grants to
uniQure a non-exclusive royalty-free license (with the right to grant
sublicenses through multiple tiers, subject to the use restrictions below and in
Section 2.2 (Sublicensing and Subcontractors)), under the Partner Technology for
use solely to the extent necessary to perform uniQure’s obligations under this
Agreement.

2.3.2

Manufacturing Technology License.  Subject to the terms of this Agreement,
Partner hereby grants and agrees to grant to uniQure a royalty-free, fully
paid-up, worldwide, non-exclusive, perpetual, irrevocable license (with the
right to grant sublicenses through multiple tiers) under the Partner
Manufacturing Technology for use solely in connection uniQure’s proprietary
manufacturing process [*] (and not for standalone use) (a) to perform uniQure’s
obligations under this Agreement and (b) for any other purpose, other than to
Exploit any Licensed Product or Competitive Product in the Field in the
Territory.

2.4

Retained Rights.  Nothing in this Agreement will be interpreted to grant Partner
any rights under any intellectual property rights owned or Controlled by
uniQure, including uniQure Technology, that are not expressly granted herein,
whether by implication, estoppel, or otherwise.  Any rights not expressly
granted to Partner by uniQure under this Agreement are hereby retained by
uniQure. In addition, notwithstanding the exclusive license in Section 2.1
(License Grants to Partner) or any other provision to the contrary set forth in
this Agreement, uniQure and its Affiliates expressly retain the right to (a)
Manufacture the Licensed Products in the Territory for Partner hereunder and (b)
perform the uniQure Development Activities and uniQure’s other obligations under
this Agreement.

2.5

Existing In-Licenses.  Notwithstanding any provision to the contrary set forth
in this Agreement, Partner or uniQure (as applicable) stipulates and agrees that
(a) the rights and licenses granted to Partner under this Agreement are subject
to the applicable terms of all Existing In-Licenses with respect to the uniQure
Technology that is being sublicensed thereunder, to the extent that such terms
have been provided to Partner prior to the Execution Date in an unredacted copy
of the applicable Existing In-License (but, for clarity, Partner is not assuming
any of uniQure’s obligations under any Existing In-License, and uniQure remains
solely liable for all fees, royalties, and other obligations thereunder), (b)
uniQure’s ability to comply with its obligations to Partner under this Agreement
is subject to the requirements and restrictions imposed on uniQure under the
Existing In-Licenses (to the extent provided by uniQure to Partner in unredacted
form) with respect to the uniQure Technology that is being sublicensed under
such Existing In-Licenses, (c) uniQure will not be required to take any action
or inaction that would cause uniQure to be in breach of any Existing In-License
to the extent the terms thereof were provided to Partner in an unredacted form
prior to the Execution Date, (d) uniQure shall take those actions and exercise
those rights under the Existing In-Licenses (including rights arising in a
bankruptcy of any party thereto) as necessary to protect and maintain Partner’s
rights under this Agreement, (e) uniQure shall not terminate (or take any action
to cause the termination of) or fail to renew any Existing In-License without
Partner’s prior written



- 26 -

--------------------------------------------------------------------------------

consent, (f) uniQure will not amend any Existing in-License in any manner that
materially harms Partner’s rights herein without Partner’s prior written
consent, and (g) uniQure will promptly notify Partner of any breach by any party
to any Existing In-License and, if uniQure fails to timely cure any such breach
by uniQure, will cooperate to allow Partner to cure such breach prior to the
expiration of the applicable cure period.

2.6

Exclusivity Covenant.  Each Party covenants and agrees that neither it nor any
of its Affiliates (including, in the case of uniQure, Affiliates of uniQure NV
and, in the case of Partner, Affiliates of CSL Limited) will, either alone or in
collaboration with (including pursuant to a license from or to) any Third Party,
(a) submit any IND for, or, in the event that the submission of an IND is not
required by Applicable Law in a particular country or jurisdiction, begin dosing
any patient in such country or jurisdiction in any clinical trial for, any
Competitive Product during the period commencing as of the Execution Date and
continuing until [*], or (b) Commercialize any Competitive Product during the
period commencing as of the Execution Date and continuing until [*].
 Notwithstanding anything to the contrary set forth in this Agreement, in the
event that uniQure is acquired by a Third Party and such Third Party owns or
controls a Competitive Product, the further Exploitation of such Competitive
Product (or commencement of Exploitation of a Competitive Product) by such Third
Party acquirer or its Affiliates after the consummations of the applicable
acquisition transaction will not constitute a violation of this Section 2.6
(Exclusivity Covenant) so long as (i) such Third Party acquirer and its
Affiliates shall not use or have access to any Confidential Information of
Partner (whether relating to the clinical Development or Commercialization of
any Licensed Products or otherwise) and (ii) no personnel of such Third Party
acquirer and its Affiliates involved in performing clinical Development or
Commercialization of such Competitive Product shall use or have access to any
uniQure Technology.

ARTICLE 3

REGULATORY

3.1

Regulatory Responsibilities.

3.1.1

Regulatory Activities.  Except as contemplated by Section 3.1.2 (Partner
Requests) and Section 3.1.3 (Required by Law) and as set forth in Section 3.2
(Preparation of the Initial U.S. MAA and the Initial E.U. MAA) and Section 3.3
(Other Regulatory Submissions), and the Partner Development Plan, Partner shall
have sole authority, control, and decision-making authority with respect to all
regulatory activities, filings, MAAs, and other Regulatory Submissions.
 Partner, itself or through its designee, at its sole cost and expense, will be
the Regulatory Responsible Party and accordingly will be solely responsible for,
and have decision-making authority with respect to all regulatory activities
with respect to the Licensed Products in the Territory, including the filings of
all MAAs, applications for Reimbursement Approvals, and other Regulatory
Submissions and in relation to all activities required to obtain, support, or
maintain Regulatory Approval or Reimbursement Approval for the Licensed Products
in the Territory, except as contemplated by Section 3.1.2 (Partner Requests) and
Section 3.1.3 (Required by Law) (the “Partner Regulatory Activities”).



- 27 -

--------------------------------------------------------------------------------

3.1.2

Partner Requests.  Partner will have sole authority, control, and
decision-making authority with respect to MAAs and Regulatory Submissions, but
may request uniQure’s support for the preparation of any MAA or Regulatory
Submissions related thereto or for seeking and maintaining Regulatory Approvals
or Reimbursement Approvals for the Licensed Products.

3.1.3

Required by Law.  Partner will have sole authority, control, and decision-making
power with respect to MAAs and Regulatory Submissions, but if uniQure is
required by Applicable Law or Regulatory Authorities in the Territory [*], then
uniQure will remain the Regulatory Responsible Party with respect to each of the
activities set forth in the foregoing clauses (a) and (b).

3.2

Preparation of the Initial U.S. MAA and the Initial E.U. MAA.

3.2.1

Collaboration.  The Parties’ regulatory teams will collaborate to prepare the
first MAA for a Licensed Product to be submitted to the FDA in the U.S. (the
“Initial U.S. MAA”), the first MAA for a Licensed Product to be submitted to the
EMA (the “Initial E.U. MAA”), and all Regulatory Submissions related thereto,
but Partner shall have sole decision-making authority over and control of all
Regulatory Submissions.  If any such Regulatory Submission is due during the
regulatory transfer period described in Section 3.5.1 (Regulatory Transfer), or
if uniQure is required to be the Regulatory Responsible Party for any such
Regulatory Submission, then Partner shall direct, oversee, review, and approve
any Regulatory Submission by uniQure, and uniQure shall act in accordance with
Partner’s reasonable direction, and uniQure shall transfer and assign to Partner
all rights, title, and interests in and to such Regulatory Submission and any
Regulatory Approvals and Reimbursement Approvals.

3.2.2

Cooperation.  To the extent requested by Partner, uniQure shall cooperate with
Partner, review any content that Partner asks uniQure to review, and prioritize
actions to support Partner in the preparation, review, submission, and
maintenance of the Initial U.S. MAA, the Initial E.U. MAA, all Regulatory
Submissions related thereto, and seeking and maintaining Regulatory Approval and
Reimbursement Approval.

(a)

Initial U.S. MAA.  Partner will (a) collaborate with uniQure on the preparation
of the Manufacturing portion of the Initial U.S. MAA, and (b) submit the draft
Initial U.S. MAA to the relevant subject matter experts at uniQure for their
review and comment sufficiently in advance of any deadlines related to the
filing of the Initial U.S. MAA with the FDA, provided that Partner may provide
the draft Initial U.S. MAA to uniQure in sections.  The relevant subject matter
experts at uniQure will provide comments on the sections of the draft Initial
U.S. MAA to Partner in accordance with any deadlines reasonably set by Partner,
but in any event uniQure will have not less than [*], to review each section of
the draft Initial U.S. MAA, and Partner will reasonably consider and address in
good faith uniQure’s comments thereon.  To the extent practicable, Partner will



- 28 -

--------------------------------------------------------------------------------

provide uniQure with reasonable advanced notice of its anticipated delivery to
uniQure of any such section for uniQure’s review and comment.

(b)

Initial E.U. MAA.  Partner will submit the content in the draft Initial E.U. MAA
that is substantively different from the content that uniQure had a right to
review for the Initial U.S. MAA and any other content that Partner requests
uniQure to review to the relevant subject matter experts at uniQure for their
review and comment sufficiently in advance of any deadlines related to the
filing of the Initial E.U. MAA with the EMA, provided that Partner may provide
such content to uniQure in sections.  If the content that is substantively
different from the Initial U.S. MAA includes Manufacturing content and uniQure
is then Manufacturing the Licensed Products, then Partner will collaborate with
uniQure on the preparation of the applicable Manufacturing content.  The
relevant subject matter experts at uniQure will provide comments on such content
to Partner in accordance with any deadlines reasonably set by Partner, but in
any event uniQure will have not less than [*], to review each section of the
Initial E.U. MAA that contains content that is substantively different from the
content that uniQure had a right to review for in the Initial U.S. MAA, and
Partner will reasonably consider and address in good faith uniQure’s comments
thereon.  To the extent practicable, Partner will provide uniQure with
reasonable advanced notice of its anticipated delivery to uniQure of any such
content for uniQure’s review and comment.

3.2.3

Reimbursement of Costs and Expenses.  Partner will reimburse all reasonable
out-of-pocket Third Party expenses and reasonable, documented internal costs (at
the FTE Rate) incurred by uniQure after the Effective Date in connection with
the activities described in Section 3.2.2 (Cooperation), including uniQure’s
preparation of the Manufacturing portions to be included in the Initial U.S. MAA
and Initial E.U. MAA (provided that Partner’s reimbursement of any such costs
and expenses related to uniQure’s preparation of the Manufacturing portions to
be included in the Initial U.S. MAA and Initial E.U. MAA will not exceed [*])
and such other activities performed at Partner’s request, but expressly
excluding any costs and expenses incurred by uniQure for uniQure’s review of and
comment on the Initial U.S. MAA or the content in the Initial E.U. MAA (other
than with respect to the Manufacturing sections thereof).

3.3

Other Regulatory Submissions.

3.3.1

Preparation of Regulatory Submissions.  Subject to the terms of this Agreement,
and except as expressly set forth in Section 3.2 (Preparation of the Initial
U.S. MAA and the Initial E.U. MAA), the Regulatory Responsible Party will be
responsible for the preparation and submission of all Regulatory Submissions for
the Licensed Products in the Field in the Territory.  If uniQure is the
Regulatory Responsible Party, then uniQure: (a) will be subject to Partner’s
direction, oversight, review, and approval of all Regulatory Submissions and
uniQure shall act in accordance with Partner’s reasonable direction; (b) will
provide Partner with an opportunity to



- 29 -

--------------------------------------------------------------------------------

review and comment on all Regulatory Submissions to be submitted to any
Regulatory Authority in the Territory by or on behalf of the Regulatory
Responsible Party for the Licensed Products in the Field in the Territory far
enough in advance so as to meet the applicable submission or response deadline
for such Regulatory Submission; and (c) will, and will cause its Affiliates and
Sublicensees to, implement all reasonable comments thereon from Partner. If (a)
Partner is the Regulatory Responsible Party, (b) uniQure is then Manufacturing
the applicable Licensed Product, and (c) Partner has made a Material Change to
the Manufacturing Section in a Regulatory Submission other than the Initial U.S.
MAA or the Initial E.U. MAA, then Partner will provide the relevant subject
matter experts at uniQure with an opportunity to review and comment on a
Material Change to the Manufacturing Section to be submitted to any Regulatory
Authority in the Territory by or on behalf of Partner for the Licensed Products
in the Field in the Territory sufficiently in advance of any deadlines related
to such Regulatory Submission.  The relevant subject matter experts at uniQure
will provide comments on such Material Change to the Manufacturing Section to
Partner in accordance with any deadlines reasonably set by Partner, but in any
event uniQure will have not less than [*] to review each Material Change to the
Manufacturing Section, and Partner will reasonably consider and address in good
faith uniQure’s comments thereon. A “Material Change to the Manufacturing
Section” means a modification that changes the Manufacturing content
substantively, but does not include a formatting change or a change that would
provide more or less detail.  In addition, Partner may request, and uniQure and
its relevant subject matter experts will provide if so requested, new or
additional information, comments, or review of any content that Partner requests
that uniQure review.  The relevant subject matter experts at uniQure will
provide comments on a Material Change to the Manufacturing Section, and if so
requested such other information, comments or review, to Partner in accordance
with any deadlines set by Partner, and Partner will reasonably consider and
address in good faith uniQure’s comments on the Material Change to the
Manufacturing Section.

3.3.2

Reimbursement of Costs and Expenses.  Partner will reimburse all reasonable
out-of-pocket Third Party expenses and reasonable, documented internal costs (at
the FTE Rate) incurred by uniQure after the Effective Date at Partner’s request
in connection with the activities described in Section 3.3.1 (Preparation of
Regulatory Submissions).

3.4

Correspondence and Meetings with Regulatory Authorities and Regulatory
Approvals.

3.4.1

Correspondence with Regulatory Authorities.  Except as otherwise set forth in
this Agreement, and without limiting Section 3.2 (Preparation of the Initial
U.S. MAA and the Initial E.U. MAA) or Section 3.3 (Other Regulatory
Submissions), promptly following the Regulatory Responsible Party’s receipt,
forwarding, or production thereof, the Regulatory Responsible Party will provide
the other Party with (a) access to or copies of all material written or
electronic correspondence and communications (other than Regulatory Submissions)
received by the Regulatory



- 30 -

--------------------------------------------------------------------------------

Responsible Party or its Affiliates or Sublicensees from, or forwarded by the
Regulatory Responsible Party or its Affiliates or Sublicensees to, the
Regulatory Authorities in the Territory related to the Licensed Product, and (b)
copies of all meeting minutes and summaries of all meetings, conferences, and
discussions held by the Regulatory Responsible Party or its Affiliates or
Sublicensees with the Regulatory Authorities related to the Licensed Products in
the Territory, provided that, when Partner is the Regulatory Responsible Party,
Partner is only obligated to provide uniQure with access to or copies of the
correspondence and information in clause (a) or clause (b) pertaining to (i)
uniQure’s Manufacture of the Licensed Products if uniQure is then Manufacturing
the Licensed Products, (ii) safety changes, or (iii) material changes to a
Licensed Product’s Product Labeling that pertain to new efficacy claims or
patient populations, provided that Partner will only be obligated to provide the
information in sub-clause (iii) for [*] after the date of receipt of the first
Regulatory Approval in the United States.  Partner, in its sole discretion, may
provide uniQure with access to or copies of the correspondence and information
in clause (a) or clause (b) if such correspondence or information requires
uniQure’s support, including information to be provided by uniQure or support
with respect to any Regulatory Submission, Regulatory Approval, Reimbursement
Approval, or uniQure’s Manufacturing or chemistry, manufacturing, and control
activities. If such written or electronic correspondence received from any such
Regulatory Authority relates to the prohibition or suspension of the supply of
the Licensed Product, or the initiation of any investigation, review, or inquiry
by such Regulatory Authority concerning the safety of the Licensed Product,
then, if uniQure is the Regulatory Responsible Party, the Regulatory Responsible
Party will notify the other Party and provide the other Party with copies of
such written or electronic correspondence as soon as reasonably practicable.  If
Partner is the Regulatory Responsible Party, uniQure is still Manufacturing the
applicable Licensed Product, and such written or electronic correspondence
relates to the Manufacture or safety of the Licensed Product, then Partner will
notify uniQure, and provide uniQure with copies of such written or electronic
correspondence as soon as reasonably practicable, but not later than [*] after
receipt of such correspondence.

3.4.2

Meetings with Regulatory Authorities. Except as otherwise set forth in this
Agreement, the applicable Regulatory Responsible Party will be responsible for
all meetings, conferences, and discussions with Regulatory Authorities or other
applicable Governmental Authorities related to the receipt of Regulatory
Approval and Reimbursement Approval to Commercialize the Licensed Products in
the Field in the Territory.  If uniQure is the Regulatory Responsible Party,
then uniQure will provide Partner with written notice of any scheduled material
meeting, conference, or discussion with a Regulatory Authority or other
Governmental Authority in the Territory relating to any Licensed Product in the
Field as soon as practicable and, upon such other Party’s written request, will,
to the extent practicable and permitted by the Governmental Authority in the
Territory, allow such other Party to attend such meeting, conference, or
discussion.  If Partner is the Regulatory Responsible Party, then Partner has
sole discretion to allow uniQure to attend such meetings, conferences, or
discussions, and will consider uniQure’s requests to attend in good



- 31 -

--------------------------------------------------------------------------------

faith, if any of the following topics are scheduled for discussion: data
generated by uniQure that is required for receipt of Regulatory Approval,
uniQure’s Manufacturing of the Licensed Products, uniQure’s chemistry,
manufacturing, and control activities for the Licensed Products, or uniQure’s
support for the approval of the Initial U.S. MAA or the Initial E.U. MAA,
provided that Partner may limit the number of participants from uniQure to one
subject matter expert per topic. If Partner is the Regulatory Responsible Party,
then Partner may also reasonably request that uniQure attend such meetings,
conferences, or discussions.  The Regulatory Responsible Party will provide to
the other Party copies of any correspondence relating to such meetings,
conferences, or discussions, including meeting requests, briefing materials or
questions as soon as reasonably practicable, and in any case, no later than [*]
after the Regulatory Responsible Party’s receipt thereof, provided that if
Partner is the Regulatory Responsible Party, then Partner will only provide such
copies if uniQure was a participant in such meetings, conferences, or
discussions.

3.4.3

Ownership of Regulatory Approvals.  The Regulatory Responsible Party will file
all MAAs and applications for Reimbursement Approval for the Licensed Products
in the Field in the Territory in its name, provided that if Partner is the
Regulatory Responsible Party, Partner may file all such MAAs and applications in
the name of Partner’s Affiliates or Third Party Distributors, and, subject to
the assignments set forth in Section 3.5 (Transfer of Regulatory Materials) and
the rights granted to Partner under Section 2.1 (License Grants to Partner),
will own all rights, title, and interests in and to all resulting Regulatory
Approvals and Reimbursement Approvals for the Licensed Products in the Field in
the Territory and all related Regulatory Submissions. The Regulatory Responsible
Party will promptly inform the other Party (and in any event no later than [*]
after receipt) of (a) the filing of any MAA for any Licensed Product in the
Field in the Territory, and (b) the receipt of any Regulatory Approval or
Reimbursement Approval for any Licensed Product in the Field in the Territory.

3.5

Transfer of Regulatory Materials.

3.5.1

Regulatory Transfer.  No later than [*] following the database lock for clinical
data under the Current Phase III Protocol uniQure will, or will cause its
designee to, transfer and assign to Partner all rights, title, and interests in
and to all Regulatory Approvals, Reimbursement Approvals, and all other
Regulatory Submissions required under Applicable Law in the Territory to be held
by Partner related to Commercialization or Development of the Licensed Product
in the Field in the Territory in the possession and Control of uniQure, its
Affiliates, or designees (the “Assigned Regulatory Materials”), including copies
of all such Assigned Regulatory Materials in electronic format, or such other
format maintained by uniQure or its designee or otherwise agreed by the Parties.
uniQure shall promptly, but no later than [*] after the Effective Date, provide
Complete Regulatory Files for all interactions with any Regulatory Authorities
or Governmental Authorities in the Territory, and a catalogue of the Complete
Regulatory Files, in a format that is suitable for Partner’s electronic storage
system. “Complete Regulatory Files”



- 32 -

--------------------------------------------------------------------------------

means (a) each individual sequence submitted in its entirety, unaltered from the
original submission, including: (i) full folder structure of each individual
sequence, (ii) portable document format (“PDF”) all documents submitted within
that sequence, and (iii) all extensible markup language (“XML”) documents
submitted in that sequence; (b) documentation submitted to or received from, and
oral or written correspondence with, any Regulatory Authorities or Governmental
Authorities related to the Licensed Products and any companion diagnostic,
including meeting minutes, notes pertaining to formal or informal discussions,
electronic mail correspondence, telephone conversation records, Regulatory
Submissions, and communications related to Clinical Trials, Development, and
Manufacturing, and (c) all technical information relating to the Licensed
Products that uniQure has in its possession and that is required to be submitted
to a Regulatory Authority for the purpose of obtaining any Regulatory Approval
of the Licensed Products. The Parties will review and discuss the detailed
timeline and each Party’s roles and responsibilities through the JSC and will
consult with applicable Regulatory Authorities regarding such assignment and
transfer sufficiently in advance thereof.

3.5.2

Cooperation.  Subject to the terms of this Agreement, upon Partner’s written
request, uniQure will execute and deliver, or will cause to be executed and
delivered, to Partner such endorsements, assignments, commitments,
acknowledgements, and other documents as may be necessary (a) to assign, convey,
transfer, and deliver to Partner all of uniQure’s or its applicable Affiliate’s
or designee’s rights, title, and interests in and to the applicable Assigned
Regulatory Materials, (b) to otherwise assume the responsibilities as the
Regulatory Responsible Party under this Agreement, or (c) as a result of the
transfer to Partner of the Assigned Regulatory Materials, including submitting
to each applicable Regulatory Authority or other Governmental Authority in the
Territory a letter or other necessary documentation (with copy to Partner)
notifying such Regulatory Authority or other Governmental Authority of, or
otherwise giving effect to, the transfer of ownership to Partner of the Assigned
Regulatory Materials, Reimbursement Approvals, and other Regulatory Submissions
for any Licensed Product in the Field in the Territory as provided in Section
3.5.1 (Regulatory Transfer).

3.5.3

Costs. Partner will bear all reasonable out-of-pocket Third Party expenses in
connection with (a) the transfer and assignment of all Assigned Regulatory
Materials, and any other copies of any Regulatory Approvals, Reimbursement
Approvals, or other Regulatory Submissions for any Licensed Product in the Field
in the Territory provided to Partner pursuant to this Section 3.5 (Transfer of
Regulatory Materials), and (b) the performance of any other activities required
for Partner to assume the role of Regulatory Responsible Party with respect to
any Licensed Product in the Field in the Territory or as may be required as a
result of the transfer to Partner of the Assigned Regulatory Materials, provided
that Partner’s reimbursement of any such expenses will not exceed [*].
Accordingly, uniQure will invoice Partner for such costs and expenses incurred
by or on behalf of uniQure in connection with the performance of such transfer
and activities related thereto, and



- 33 -

--------------------------------------------------------------------------------

Partner will pay the undisputed invoiced amounts within [*] after the date of
the invoice.

3.6

Regulatory Data Requests.  Subject to the terms of this Agreement, uniQure may
request from Partner data on [*], in each case, that is included in Regulatory
Submissions pertaining to any Licensed Product in the Field in the Territory
submitted by or on behalf of Partner or its Affiliates, for use in the
Regulatory Submissions for any product Controlled by uniQure or its Affiliates
that contains the same capsid, promoter, or other component that is contained in
the Licensed Product, but excluding, for the avoidance of doubt, any Competitive
Product.  Partner will consider each request to provide or use such data, as
applicable, on a case-by-case basis and will not unreasonably withhold or delay
its provision of such data to, or the use of such data by, uniQure.

3.7

Security.  The Parties will send and transfer all regulatory materials discussed
in Article 3 (Regulatory), including draft Regulatory Submissions,
correspondence with Regulatory Authorities or Governmental Authorities, and
copies of meeting minutes, in each case, using a Valid Encryption Process for
data at rest or data in motion, as applicable.  “Valid Encryption Processes” are
those that comply with National Institute of Standards and Technology (NIST)
Special Publications, including 800-111, Guide to Storage Encryption
Technologies for End User Devices; 800-52, Guidelines for the Selection and Use
of Transport Layer Security (TLS) Implementations; 800-77, Guide to IPsec VPNs;
or 800-113, Guide to SSL VPNs, or are Federal Information Processing Standards
(FIPS) 140-2 validated, or provide a stronger level of data security than
contemplated by such Special Publications or Standards or as may be otherwise
agreed by the Parties in writing. Promptly following the Effective Date, the
Parties will discuss and agree upon a Valid Encryption Process for such transfer
in compliance with the requirements of this Section 3.7 (Security).

3.8

Adverse Events Reporting.

3.8.1

Adverse Event Reporting. Within a reasonable period of time prior to the First
Commercial Sale of the first Licensed Product in the Field in the Territory, the
Parties will notify each other in writing of the names and contact information
of their respective employees or agents who are responsible for adverse
experience reporting.

3.8.2

Safety Data Exchange (SDE) Agreements.  No later than [*] after the Effective
Date, the Parties will enter into one or more written agreements setting forth
safety and pharmacovigilance procedures for the Parties with respect to the
Licensed Products in the Field in the Territory (a “SDE Agreement”). Partner
will not market, promote, sell, or otherwise Commercialize any Licensed Product
unless and until the Parties enter into one or more SDE Agreements for the
Licensed Product. Each SDE Agreement will describe the obligations of both
Parties with respect to the collection, investigation, reporting, and exchange
of information between the Parties concerning any adverse event experienced by a
subject or patient, and the seriousness thereof, whether or not determined to be
attributable to a Licensed Product, including any such information received by
either Party from a Third Party (subject to receipt of any required consents
from such Third Party)



- 34 -

--------------------------------------------------------------------------------

and will be sufficient to permit each Party and its Affiliates, licensees, or
Sublicensees (as applicable) to comply with its legal obligations with respect
thereto, including each Party’s obligations as the owner or holder of Regulatory
Approvals and Regulatory Submissions (including INDs) for such Licensed Product
in the Territory, as applicable. Each SDE Agreement will also detail (a) each
Party’s responsibilities with respect to the maintenance of a safety database,
(b) the other Party’s rights to access and query such database, it being
understood that (x) each Party can run safety data queries for the other Party,
provided that such safety data queries are limited to (i) safety questions on
the vector from Regulatory Authorities in order to respond to ad hoc queries
from Regulatory Authorities, and (ii) four queries per Party per year, and
further provided that the Parties must reach an agreement regarding any
interpretations and conclusions to be submitted to the Regulatory Authorities,
and (y) uniQure will maintain the global safety database for the Licensed
Products until the primary and secondary endpoints have been reached (which is
estimated to be [*]), at which time uniQure will transition to Partner such
global safety database and thereafter Partner will run the safety data queries
described in clause (x) in such global safety database on reasonable notice at
uniQure’s request up to four times per year, provided that the queries will be
limited to safety questions on the vector from Regulatory Authorities in order
to respond to ad hoc queries from Regulatory Authorities, and further provided
that Partner will run such queries using a methodology to be set out in the
applicable SDE Agreement, (c) each Party’s responsibilities for recalls and
withdrawals of any Licensed Product in the Territory, and (d) uniQure’s
obligation to run safety data queries on reasonable notice at Partner’s request,
provided that the queries will be limited to safety questions on the vector from
Regulatory Authorities, the queries may be run on safety data collected by
uniQure from products other than the Lead Product or the Licensed Product, and
the queries will be limited to four times per year. In the SDE Agreement, the
Parties, will set forth the scope and time frame for the queries in clauses (b)
and (d), parameters for discussions regarding the interpretations and
conclusions reached from such queries prior to the submission of the queries and
the interpretations and conclusions to a Regulatory Authority, and the
reciprocal incorporation of the queries and interpretations and conclusions into
the current periodic report of each Party (e.g., DSUR, PSUR), a copy of which is
provided to the other Party. If the Parties, do not reach an agreement regarding
any interpretations and conclusions to be submitted to the Regulatory
Authorities, as described in clauses (b) and (d), then Partner will have the
final decision-making authority regarding such interpretations and conclusions
for Licensed Products and uniQure will have the final decision-making authority
regarding such interpretations and conclusions for products other than the
Licensed Products. If required by changes in Applicable Law, the Parties will
make appropriate updates to the applicable SDE Agreements. Each Party will
comply with its respective obligations under each SDE Agreement and cause its
Affiliates and Sublicensees to comply with such obligations.  Notwithstanding
any provision to the contrary in this Agreement or any SDE Agreement, each Party
and its Affiliates, licensees, and Sublicensees will have the right to disclose
information related to the safety of any Licensed Product to the extent that
such disclosure is required for such Party to



- 35 -

--------------------------------------------------------------------------------

comply with its obligations under Applicable Law or the safety requirements of
the applicable Regulatory Authorities. The Parties will cooperate with each
other to address any safety-related inquiries or requests for safety assessment
by any Regulatory Authority, including providing any necessary data or
information in a timely manner. To the extent that there is a conflict between
the terms of this Agreement and the terms of any SDE Agreement, the terms of the
applicable SDE Agreement will govern with respect to the subject matter set
forth therein.

3.9

Notice of Regulatory Actions.  In addition, each Party will promptly notify the
other Party of any information that such Party receives regarding any threatened
or pending action, inspection, or communication by or from a Regulatory
Authority that would reasonably be expected to materially affect the
Exploitation of any Licensed Product in the Field in the Territory.

ARTICLE 4

DEVELOPMENT PROGRAM

4.1

Development.

4.1.1

General. Without limiting Partner’s responsibility for the Partner Regulatory
Activities, which will be conducted by or on behalf of Partner for the Licensed
Products in accordance with Section 3.1 (Regulatory Responsibilities) and,
except for any uniQure Development Activities, Partner, at its sole cost and
expense and subject to the terms of this Agreement, will be solely responsible
for all Development activities for the Licensed Products in the Territory.

4.1.2

Development Diligence. Subject to the terms of this Agreement, uniQure will use
Commercially Reasonable Efforts to (a) conduct the Development of any Licensed
Product in accordance with the Current Phase III Protocol (as such protocol may
be updated from time to time pursuant to Section 4.4.1 (Current Phase III
Protocol and Budget) and (b) perform any other uniQure Development Activities,
including pursuant to the uniQure Development Budget or any uniQure Additional
Development Plan (as such plan may be updated from time to time pursuant to
Section 4.4.3 (uniQure Additional Development Plan and Budget).  Partner will
use Commercially Reasonable Efforts to (i) obtain and maintain, and (ii) perform
all Development activities required or recommended to support, obtain, and
maintain, in each case ((i) and (ii)), all Regulatory Approvals and
Reimbursement Approvals for each Licensed Product in the Field in each Major
Country necessary to Commercialize the Licensed Product in such Major Country,
including any Development activities required or recommended as a result of a
change to one or more Manufacturing processes for a Licensed Product.

4.1.3

uniQure Additional Development Activities. If Partner desires that uniQure
perform any Development activities for any Licensed Product (other than those
set forth in the Current Phase III Protocol, the Manufacturing Development Plan,
or relating to CMC development activities related to GMP production of a
Licensed Product), then Partner will present to the JSC a proposal that outlines
such activities



- 36 -

--------------------------------------------------------------------------------

and the costs and expenses associated therewith. The JSC will review, discuss,
and determine in accordance with Article 7 (Governance) whether to approve
uniQure’s performance of any such Development activities and a written plan of
such Development activities to be performed by uniQure, including a plan for
reporting on Development activities thereunder and a budget of all costs and
expenses to be incurred in connection with the performance of such Development
activities by uniQure (any such Development activities that the JSC determines
uniQure will conduct will be uniQure Additional Development Activities, and the
plan approved by the JSC pursuant to which any such uniQure Additional
Development Activities will be conducted, as such plan be updated pursuant to
Section 4.4.3 (uniQure Additional Development Plan and Budget), the “uniQure
Additional Development Plan,” and the budget approved by the JSC of the costs
and expenses to be incurred in connection with the performance of any uniQure
Additional Development Activities, as such budget may be updated pursuant to
Section 4.4.3 (uniQure Additional Development Plan and Budget), the “uniQure
Additional Development Budget”). Partner will reimburse uniQure for any uniQure
Additional Development Activities in accordance with Section 4.4.4 (Allocation
of Costs).

4.2

Partner Development Plan. No later than [*] after the Effective Date, Partner
will develop an initial draft of the written plan for Development of the
Licensed Products in the Field in the Territory (each, as updated from time to
time in accordance with this Section 4.2 (Partner Development Plan) and
Section 7.2 (Joint Steering Committee), the “Partner Development Plan”) and
provide such initial draft to the JSC to review and discuss. The Partner
Development Plan must include in reasonable detail: [*]. Partner will prepare an
update to each Partner Development Plan at least annually for each Financial
Year and will submit each such updated Partner Development Plan to the JSC to
review and discuss.

4.3

Development Reporting.  At least [*] in advance of each JSC meeting, Partner
will provide the JSC with a written report, in reasonable detail, regarding
Partner’s Development activities by Financial Quarter with respect to the
Licensed Products, which report will identify all Third Parties performing
material Development activities, the key Development activities to be undertaken
in the upcoming Financial Year throughout the Territory, and planned dates of
submission of any MAA for a Licensed Product and receipt of Regulatory Approval
for a Licensed Product. uniQure will: (a) [*],provide Partner with a written
report, in reasonable detail, regarding uniQure Development Activities conducted
under the Current Phase III Protocol, which report will describe such uniQure
Development Activities conducted by uniQure in the prior [*] and to be
undertaken in the upcoming [*]; (b) participate in status calls with Partner,
such calls to be scheduled at a mutually agreeable time between the Parties from
time to time (but not more frequently than once per [*]); (c) notify Partner of
the occurrence of (together with reasonable details of) any event that has, or
may reasonably be likely to have, any serious adverse effect relating to
Development of the Licensed Products within [*] of uniQure becoming aware of
such event; and (d) upon receipt of any written request from Partner (which
requests may not be made more frequently than [*]), uniQure will provide Partner
with a written response to any reasonable information request with respect to
uniQure’s Development Activities.



- 37 -

--------------------------------------------------------------------------------

4.4

uniQure Development Plans and Budgets.

4.4.1

uniQure Development Budget.  Schedule 4.4.1 (uniQure Development Budget) sets
forth the complete budget for all uniQure Development Activities for the
Licensed Product to be conducted by uniQure following the Effective Date,
including for the conduct of the Current Phase III Protocol (and associated
Current Phase III Budget) and any uniQure Additional Development Activities (and
associated budget therefor) contemplated as of the Execution Date (the “uniQure
Development Budget”). uniQure will update the uniQure Development Budget to
reflect (a) any updates to the Current Phase III Budget pursuant to Section
4.4.2 (Current Phase III Protocol and Budget) and (b) any uniQure Additional
Development Budget (or any update thereto) approved by the JSC pursuant to
Section 4.1.3 (uniQure Additional Development Activities) or Section 4.4.3
(uniQure Additional Development Plan and Budget), as applicable.

4.4.2

Current Phase III Protocol and Budget.  The Current Phase III Budget is included
in Schedule 4.4.1 (uniQure Development Budget).  As may be necessary during the
Term, either Party may propose additional Development activities to be included
under the Current Phase III Protocol.  Upon such a proposal, uniQure will
prepare an update to the Current Phase III Protocol (together with a
corresponding update to the Current Phase III Budget that contemplates the costs
and expenses that uniQure would reasonably be required to incur in connection
with the performance of Development activities under such proposed update) and
will submit any such update to the JSC to review, discuss, and determine whether
to approve in accordance with Article 7 (Governance).

4.4.3

uniQure Additional Development Plan and Budget.  As may be necessary during the
Term, either Party may propose additional Development activities to be performed
by uniQure.  Upon such a proposal, uniQure will prepare a uniQure Additional
Development Plan (together with a corresponding update to the uniQure Additional
Development Budget that contemplates the costs and expenses that uniQure would
reasonably be required to be incurred in connection with the performance of
Development activities under such proposed update) and will submit any such
updated plan and budget to the JSC to review, discuss, and determine whether to
approve in accordance with Article 7 (Governance).

4.4.4

Allocation of Costs.  Partner will be responsible for all actual internal costs
(at the FTE Rate) and documented out-of-pocket Third Party expenses incurred by
or on behalf of uniQure from and after the Effective Date in the performance of
any uniQure Development Activities to the extent within the uniQure Development
Budget, plus Allowable Overruns. Accordingly, after the end of each Financial
Quarter during the Term, uniQure will provide to Partner an invoice of the
actual internal costs (at the FTE Rate) and documented out-of-pocket Third Party
expenses incurred by or on behalf of uniQure in the performance of any uniQure
Development Activities during the prior Financial Quarter for which Partner is
obligated to reimburse uniQure pursuant to this Section 4.4.4 (Allocation of
Costs)



- 38 -

--------------------------------------------------------------------------------

and Partner will pay the undisputed invoiced amounts within [*] after the date
of the invoice.

ARTICLE 5

MANUFACTURING

5.1

Supply Agreement.  Concurrently with the execution of this Agreement, effective
as of the Effective Date, the Parties are entering into a supply agreement that
sets forth the terms pursuant to which uniQure will supply the Licensed Products
to Partner and its Affiliates for Development and Commercialization purposes
(the “Supply Agreement”).

5.2

Manufacturing Development Plan.  Attached hereto as Schedule 5.2 (Manufacturing
Development Plan) is a plan for the activities required to obtain the [*] (the
“Manufacturing Development Plan”).  Either Party may propose updates to the
Manufacturing Development Plan to the JSC to review, discuss, and determine
whether to approve in accordance with Article 7 (Governance).  Once approved by
the JSC, each update to the Manufacturing Development Plan will become effective
and supersede the previous Manufacturing Development Plan as of the date of such
approval or at such other time as decided by the JSC.  Notwithstanding any
provision to the contrary set forth in this Agreement or in the Supply
Agreement, prior to the Manufacturing Responsibility Cutover Date, uniQure will
have the right, without seeking JSC approval, to make day-to-day ordinary course
operational decisions with respect to the implementation of the Manufacturing
Development Plan that do not require an update to the Manufacturing Development
Plan in furtherance of the objectives set forth therein.  Except (a) as set
forth in Section 3.2.3 (Reimbursement of Costs and Expenses) with respect to
uniQure’s preparation of the Manufacturing portions to be included in the
Initial U.S. MAA and Initial E.U. MAA (which activities are further described in
“Stage 6” of the Manufacturing Development Plan) and (b) as set forth in Section
7.5.2(b)(ii) (Partner Decisions), Partner will not be responsible or liable for
any costs or expenses (internal or Third Party) incurred by uniQure in
connection with the performance of activities under the Manufacturing
Development Plan.  In accordance with the provisions of Section 3.2.3
(Reimbursement of Costs and Expenses) and Section 7.5.2(b)(ii) (Partner
Decisions), uniQure may invoice Partner for a Manufacturing Development Plan
Required Change Amount, and Partner will pay the undisputed invoiced amounts
within [*] after the date of the invoice.

5.3

Manufacturing Responsibility.

5.3.1

uniQure Responsibility.  Subject to Section 5.3.2 (Transfer of Manufacturing
Responsibility), during the Term uniQure will use Commercially Reasonable
Efforts to supply to Partner and its Affiliates the Licensed Products for
Development or Commercialization in accordance with this Agreement and the
Supply Agreement and to perform the activities allocated to uniQure under the
Manufacturing Development Plan. During the Term, uniQure will not engage any CMO
to Manufacture Licensed Products without Partner’s prior written consent, not to
be unreasonably withheld. If the [*] is achieved at uniQure’s Lexington, MA
site, then until the Manufacturing Responsibility Cutover Date, uniQure will be
responsible for performing all post-marketing commitments and addressing all



- 39 -

--------------------------------------------------------------------------------

comments, required or made by the FDA or EMA with respect thereto, at its sole
cost and expense.

5.3.2

Transfer of Manufacturing Responsibility.  Subject to the last sentence in
Section 5.4 (Transfer of Manufacturing Know-How), Partner will have the right to
assume responsibility for Manufacturing the Licensed Products for use in the
Field in the Territory pursuant to the Manufacturing Responsibility Transfer
Plan, which right it may exercise at any time during the Term by providing
written notice to uniQure (the date of such notice, the “Manufacturing
Responsibility Transfer Notice Date”). In such notice, Partner will (a) elect to
Manufacture all or part of Partner’s requirements for the Licensed Products (i)
through the CMO(s) then engaged by uniQure, in which case uniQure will transfer
or assign to Partner all applicable agreements between uniQure and such CMO (if
and to the extent that such agreement is transferrable or assignable and relates
solely to the Licensed Products) or Partner may enter into its own direct
agreement with such CMO, (ii) itself, in which case uniQure will transfer the
uniQure Manufacturing Know-How to Partner in accordance with Section 5.4
(Transfer of Manufacturing Know-How), or (iii) through a CMO designated by
Partner (subject to approval of such CMO by uniQure if required by and in
accordance with Section 2.2.2 (Right to Subcontract)), in which case uniQure
will transfer the uniQure Manufacturing Know-How to such CMO in accordance with
Section 5.4 (Transfer of Manufacturing Know-How), and (b) give uniQure the
notice required by Section 14.2 of the Supply Agreement relating to either the
termination of the Supply Agreement or the request to have uniQure serve as a
second source of Manufacture of the Licensed Products in accordance therewith.

5.3.3

Manufacturing Responsibility Transfer Plan.  Following the Manufacturing
Responsibility Transfer Notice Date, upon Partner’s request, the Parties will
collaborate reasonably with each other through the JSC to prepare, as soon as
reasonably practicable, a written plan for the transfer of uniQure Manufacturing
Know-How to Partner or its designated CMO that is not already Manufacturing the
Licensed Product, in accordance with the timeline to be set forth therein (the
date set forth in such plan for completion of such transfer and assumption of
Manufacturing responsibility, the “Manufacturing Responsibility Cutover Date”),
which plan the JSC may agree to update in accordance with Article 7 (Governance)
from time to time (as updated from time to time, the “Manufacturing
Responsibility Transfer Plan”).

5.4

Transfer of Manufacturing Know-How.  To facilitate Partner’s assumption of
Manufacturing responsibility in accordance with Section 5.3.2 (Transfer of
Manufacturing Responsibility), uniQure will (a) transfer true and complete
copies of the uniQure Manufacturing Know-How to Partner or its designated CMO(s)
in accordance with the Manufacturing Responsibility Transfer Plan, (b) upon
Partner’s reasonable request, make available to Partner or its designated CMO(s)
a reasonable number of uniQure’s technical personnel with appropriate skill and
experience at times to be agreed by the Parties, and (c) use Commercially
Reasonable Efforts to carry out its obligations under the Manufacturing
Responsibility Transfer Plan. Partner will be responsible for all actual



- 40 -

--------------------------------------------------------------------------------

internal costs (at the FTE Rate) and documented out-of-pocket Third Party
expenses incurred by uniQure in connection with such transfer of Know-How.
Accordingly, uniQure may invoice Partner for such costs and expenses, and
Partner will pay the undisputed invoiced amounts within [*] after the date of
the invoice. Following completion of uniQure’s transfer of Manufacturing
responsibility in accordance with Section 5.3.2 (Transfer of Manufacturing
Responsibility) and transfer of uniQure Manufacturing Know-How in accordance
with the Manufacturing Responsibility Transfer Plan, unless uniQure has agreed
to serve as a second source of Manufacture of the Licensed Products in
accordance with the terms of the Supply Agreement, uniQure will have no further
responsibility for the Manufacture of the Licensed Products. uniQure will be
obligated to transfer the uniQure Manufacturing Know-How to Partner or its
designated CMO(s) and perform the obligations under the Manufacturing
Responsibility Transfer Plan for only one successful transfer; provided that,
(i) in the event of a transfer to Partner or its designated CMO(s) as a result
of a Supply Failure (as defined in the Supply Agreement) pursuant to Section
5.9.2 of the Supply Agreement and thereafter Partner resumes purchase of
Licensed Products from uniQure pursuant to Section 5.9.3 of the Supply Agreement
(other than as a second source manufacturer in accordance with the proviso
therein), then such transfer will not be deemed to be the “one successful
transfer” and uniQure will be required to conduct a further successful transfer
in accordance with the terms of this Section 5.4 (Transfer of Manufacturing
Technology), or (ii) in the event of a transfer to Partner or its designated
CMO(s) as a result of a Supply Failure (as defined in the Supply Agreement)
pursuant to Section 5.9.2 of the Supply Agreement and thereafter Partner does
not resume purchase of Licensed Products from uniQure pursuant to Section 5.9.3
of the Supply Agreement (other than as a second source manufacturer in
accordance with the proviso therein), such transfer will be deemed to be the
“one successful transfer” and uniQure will not be required to conduct a further
successful transfer in accordance with the terms of this Section 5.4 (Transfer
of Manufacturing Technology), provided that, uniQure will reasonably assist
Partner with one additional successful transfer of uniQure Manufacturing
Know-How to Partner or its designated CMO thereafter, with such reasonable
assistance to be provided at Partner’s cost and expense and otherwise in
accordance with the terms of this Section 5.4 (Transfer of Manufacturing
Know-How).

ARTICLE 6

MEDICAL AFFAIRS AND COMMERCIALIZATION

6.1

Medical Affairs Responsibilities.  Partner, at its sole cost and expense, will
be solely responsible for all Medical Affairs activities for the Licensed
Products in the Field in the Territory.

6.2

Commercialization Responsibilities.  Partner, at its sole cost and expense, will
be solely responsible for all Commercialization activities for the Licensed
Products in the Field in the Territory.  Partner will conduct all
Commercialization of each Licensed Product in the Field in the Territory in
accordance with the Commercialization Plan for such Licensed Product and subject
to the terms of this Agreement and any other written agreement between the
Parties with respect to the subject matter set forth herein.



- 41 -

--------------------------------------------------------------------------------

6.3

Commercialization Diligence.  Following receipt of Regulatory Approval of a
Licensed Product in a Major Country, Partner will use Commercially Reasonable
Efforts to obtain Reimbursement Approval for such Licensed Product in such Major
Country (to the extent it is legally required in such Major Country), and
following receipt of Regulatory Approval and (if so required) Reimbursement
Approval for a Licensed Product in a Major Country, Partner will use
Commercially Reasonable Efforts to Commercialize such Licensed Product in the
Field in such Major Country.

6.4

Partner Commercialization Plan.  No later than [*] after the Effective Date,
Partner will develop an initial draft of the written plan for Commercialization
of the Licensed Products in the Field in the Territory (as updated from time to
time in accordance with this Section 6.4 (Partner Commercialization Plan) and
Section 7.2 (Joint Steering Committee), the “Partner Commercialization Plan”)
and provide such initial draft to the JSC to review and discuss. The Partner
Commercialization Plan must include in reasonable detail: [*]. Partner will
prepare an update to each Partner Commercialization Plan at least annually per
Financial Year and will submit each such updated Partner Commercialization Plan
to the JSC to review and discuss.

6.5

Partner Commercialization Reporting.  At least [*] in advance of each JSC
meeting, Partner will provide the JSC with a written report detailing Partner’s
Commercialization activities by Financial Quarter with respect to the Licensed
Products, which report will identify all Third Parties performing material
Commercialization activities, the key Commercialization activities to be
undertaken in the upcoming [*] throughout the Territory, and forecasted Net
Sales throughout the Territory for the upcoming [*].

6.6

Advertising and Promotional Materials. Partner will be responsible for
developing and maintaining all Promotional Materials, which will be consistent
and compliant with Applicable Laws, the terms of all applicable Regulatory
Approvals, the applicable guidelines from Regulatory Authorities, and Partner’s
internal medical compliance policy.

6.7

Product Trademarks.  Partner will own all Product Marks used in connection with
the Commercialization of any Licensed Product in the Territory, and have sole
responsibility, at its own expense, for all matters relating to the selection
and use of such Product Marks, including the selection, filing, prosecution,
maintenance, defense, and enforcement thereof. To the extent permitted by
Applicable Law and consistent with local industry standard, Partner will use
reasonable efforts to include the words “Developed by uniQure” in relevant
scientific, medical, and other Licensed Product-related communications, or such
other similar or otherwise customary text provided by Partner and reasonably
acceptable to uniQure.

ARTICLE 7

GOVERNANCE

7.1

Alliance Managers.  Each Party will appoint an individual to act as its alliance
manager under this Agreement as soon as practicable after the Effective Date
(each an “Alliance Manager”).  The Alliance Managers will: (a) serve as the
primary points of contact between the Parties for the purpose of providing the
other Party with information on the



- 42 -

--------------------------------------------------------------------------------

progress of a Party’s activities under this Agreement; (b) be responsible for
facilitating the flow of information and otherwise promoting communication,
coordination, and collaboration between the Parties; (c) facilitate the prompt
resolution of any disputes; and (d) attend JSC meetings, in each case, as a
non-voting member.  An Alliance Manager may also bring any matter to the
attention of the JSC if such Alliance Manager reasonably believes that such
matter warrants such attention.  Each Party will use reasonable efforts to keep
an appropriate level of continuity but may replace its Alliance Manager at any
time upon written notice to the other Party.

7.2

Joint Steering Committee.

7.2.1

Formation and Purpose of JSC.  No later than [*] after the Effective Date, the
Parties will establish a joint steering committee (the “JSC”) to monitor and
coordinate the Development and Manufacture of the Licensed Products in the Field
in the Territory and to provide a forum for the Parties to discuss and share
information regarding the performance of Medical Affairs and Commercialization
of the Licensed Products in the Field in the Territory.  The JSC will be
composed of an equal number of representatives from each Party and a minimum of
three representatives of each Party and who have the appropriate and direct
knowledge and expertise and requisite decision-making authority.  Each Party may
replace any of its representatives on the JSC and appoint a person to fill the
vacancy arising from each such replacement.  A Party that replaces a
representative will notify the other Party at least [*] prior to the next
scheduled meeting of the JSC.  Both Parties will use reasonable efforts to keep
an appropriate level of continuity in representation.  Representatives may be
represented at any meeting by another appropriately knowledgeable person
designated by the absent representative.  uniQure will designate one of its JSC
representatives as one of the co-chairpersons of the JSC and Partner will
designate one of its representatives as the other co-chairperson of the JSC.
 Each Party’s representatives on the JSC will inform and coordinate within their
respective organization to enable each Party to fulfill its obligations as
agreed upon between the Parties under this Agreement, including within the
timeframes set forth hereunder.

7.2.2

JSC Roles and Responsibilities.  The responsibilities of the JSC will be to:

(a)

provide a forum for the discussion of the Parties’ activities under this
Agreement;

(b)

review and discuss the Development, Manufacturing, and CMC activities,
performance of Medical Affairs, and Commercialization of Licensed Products in
the Field in the Territory;

(c)

ensure the Assigned Regulatory Materials and each Party’s roles and
responsibilities therefor, as described in Section 3.5.1 (Regulatory Transfer),
are reflected in operation between uniQure and Partner;

(d)

receive the Partner Development Plan and any updates thereto, as described



- 43 -

--------------------------------------------------------------------------------

in Section 4.2 (Partner Development Plan);

(e)

receive the Development reports, sublicense compliance reports and invention
disclosure reports provided by each Party, as described in Section 2.2.5
(Reports of Sublicensees and Subcontractors), Section 4.3 (Development
Reporting) and Section 12.1.2 (Disclosure);

(f)

review, discuss, and determine whether to approve the plan for the performance
of any uniQure Additional Development Activities and, if so approved, the
uniQure Additional Development Plan and uniQure Additional Development Budget,
as described in Section 4.1.3 (uniQure Additional Development Activities);

(g)

review, discuss, and determine whether to approve any update to the Current
Phase III Budget, as described in Section 4.4.1 (Current Phase III Protocol);

(h)

review, discuss, and determine whether to approve any update to the uniQure
Additional Development Plan or uniQure Additional Development Budget, in each
case, as described in Section 4.4.3 (uniQure Additional Development Plan and
Budget);

(i)

oversee the implementation of, and the coordination between the Parties of
activities to be performed under, the Supply Agreement, the SDE Agreements, and
any other written agreement between the Parties with respect to the Licensed
Products in the Field in the Territory;

(j)

review, discuss, and determine whether to approve all material updates to the
Manufacturing Development Plan, as described in Section 5.2 (Manufacturing
Development Plan);

(k)

review, discuss, and determine whether to approve all updates to the
Manufacturing Responsibility Transfer Plan, as described in Section 5.3.3
(Manufacturing Responsibility Transfer Plan);

(l)

review and discuss the Partner Commercialization Plan and any updates thereto,
as described in Section 6.4 (Partner Commercialization Plans);

(m)

review and discuss the Commercialization reports provided by Partner, as
described in Section 6.5 (Partner Commercialization Reporting);

(n)

review, discuss, and resolve any disputed change to the Product Specifications
requested in accordance with Section 4.1.1 of the Supply Agreement and that has
been referred to the JSC in accordance with Section 4.1.3 of the Supply
Agreement;

(o)

review, discuss, and resolve any disputed change to the Manufacturing Process
requested in accordance with Section 4.1.2 of the Supply Agreement and that has
been referred to the JSC in accordance with Section



- 44 -

--------------------------------------------------------------------------------

4.1.3 of the Supply Agreement;

(p)

oversee the activities of the Parties’ Project Managers and the Project Team in
carrying out the Manufacturing Development Plan, as described in Section 7.6
(Project Management);

(q)

establish and dissolve any subcommittee or working group to discuss specific
matters under this Agreement; and

(r)

perform such other functions as expressly set forth in this Agreement or
allocated to the JSC by the Parties’ written agreement.

7.2.3

Meeting Agendas.  Each Party will disclose to the other Party the proposed
agenda items along with appropriate information at least [*] in advance of each
meeting of the JSC; provided that under exigent circumstances requiring JSC
input, a Party may provide its agenda items to the other Party within a shorter
period of time in advance of a meeting, or may propose that there not be a
specific agenda for a particular meeting, so long as such other Party consents
to such later addition of such agenda items or the absence of a specific agenda
for such JSC meeting.

7.2.4

Meetings.  The JSC will hold meetings at such times as it elects to do so but
will meet no less frequently than once per Financial Quarter unless otherwise
agreed by the Parties.  All meetings will be conducted in English unless
otherwise agreed by the Parties.  The JSC may meet in person or by means of
teleconference, Internet conference, videoconference, or other similar
communication method; provided that at least one meeting each Financial Year
will be conducted in person at a location selected alternatively by uniQure and
Partner or such other location as the Parties may agree.  Each Party will be
responsible for all of its own costs and expenses of participating in any JSC
meeting.  The Alliance Managers will jointly prepare and circulate minutes for
each JSC meeting within [*] after each such meeting and will ensure that such
minutes are reviewed and approved by their respective companies within [*]
thereafter.

7.3

Non-Member Attendance.  Each Party may from time to time invite a reasonable
number of participants, in addition to its representatives (which may include
legal counsel), to attend a meeting of the JSC (in a non-voting capacity), if
such participants have expertise that is relevant to the planned agenda for such
JSC meeting; provided that if either Party intends to have any Third Party
(including any consultant) attend such a meeting, then such Party will provide
prior written notice to the other Party reasonably in advance of such meeting
and will ensure that such Third Party is bound by obligations of confidentiality
and non-use at least as stringent as those set forth in Article 9
(Confidentiality; Publication).  Notwithstanding any provision to the contrary
set forth in this Agreement, if the other Party objects in good faith in writing
to the participation of such Third Party in such meeting due to a bona fide
concern regarding competitively sensitive information that is reasonably likely
to be discussed at such meeting (i.e., a consultant that also provides services
to a Third Party with a Competitive Product), then such Third Party will not be
permitted to



- 45 -

--------------------------------------------------------------------------------

participate in such meeting (or the portion thereof during which such
competitively sensitive information is reasonably likely to be discussed).

7.4

Decision-Making.

7.4.1

General Process.  The JSC, the Project Team, and any Committee established
pursuant to this Agreement will only have the powers expressly assigned to it in
this Article 7 (Governance) and elsewhere in this Agreement and will not have
the authority to: (a) modify or amend the terms of this Agreement; or (b) waive
either Party’s compliance with the terms of this Agreement.  All decisions of
the JSC will be made by unanimous vote, with each Party’s representatives having
collectively one vote (i.e., one vote per Party).  No action taken at any
meeting of the JSC will be effective unless there is a quorum present at all
times at such meeting, and at all such meetings, a quorum will be reached if two
voting representatives of each Party are present or participating in such
meeting.  Except as otherwise expressly set forth in this Agreement, the phrase
“determine,” “designate,” “confirm,” “agree,” “approve,” or “determine whether
to approve” by the JSC and similar phrases used in this Agreement will mean
approval in accordance with this Section 7.4 (Decision-Making), including the
escalation and tie-breaking provisions herein.  For the avoidance of doubt,
matters that are specified in Section 7.2.2 (JSC Roles and Responsibilities) to
be reviewed and discussed (as opposed to reviewed, discussed, and determined) do
not require any agreement or decision by either Party and are not subject to the
voting and decision-making procedures set forth in this Section 7.4
(Decision-Making) or in Section 7.5 (Resolution of JSC Disputes).

7.4.2

Decisions of the JSC.  The JSC will use good faith efforts, in compliance with
this Section 7.4.2 (Decisions of the JSC), to promptly resolve any such matter
for which it has authority.  If, after the use of good faith efforts, the JSC is
unable to resolve any matter that is within the scope of the JSC’s authority or
any other disagreement between the Parties that may be referred to the JSC, in
each case, within a period of [*] after the applicable meeting of the JSC at
which the JSC is unable to reach a resolution, then a Party may refer such
matter to the Party’s respective Executive Officer for resolution in accordance
with Section 7.5.1 (Referral to Executive Officers).

7.5

Resolution of JSC Disputes.

7.5.1

Referral to Executive Officers.  If a Party makes an election under
Section 7.4.2 (Decisions of the JSC) to refer a matter on which the JSC cannot
reach a consensus decision for resolution by the Executive Officers, which
election must be made no later than [*] after the applicable meeting of the JSC
at which the JSC is unable to reach a consensus decision, then the Parties will
each submit in writing the respective positions of the Parties to the Executive
Officers.  The Executive Officers will use good faith efforts to resolve any
such matter so referred to them as soon as practicable, and any final decision
that the Executive Officers agree to in writing will be conclusive and binding
on the Parties.



- 46 -

--------------------------------------------------------------------------------

7.5.2

Final Decision-Making Authority.  If the Executive Officers are unable to reach
agreement on any such matter referred to them within [*] after such matter is so
referred (or such longer period as the Executive Officers may agree upon), then:

(a)

No Change; Status Quo.  Neither Party will have final decision-making authority
over (i) any matter reasonably likely to give rise to any safety concerns with
respect to the Licensed Product, (ii) the conduct of any uniQure Additional
Development Activities, (iii) any update with respect to uniQure’s activities
under the Current Phase III Protocol or Current Phase III Budget, or (iv) the
initial uniQure Additional Development Plan or the uniQure Additional
Development Budget or any update thereto; provided that with respect to each of
clauses (ii), (iii), and (iv) above, if a Regulatory Authority requires or
requests a change to uniQure Development Activities (including under the Current
Phase III Protocol), then Partner will have final decision-making authority in
respect of, and will have the right to require such change, if Partner agrees to
a corresponding increase to the uniQure Development Budget if such change is
made.

(b)

Partner Decisions.  Except for those matters listed in Section 7.5.2(a) (No
Change; Status Quo), Partner will have final decision-making authority with
respect to (i) all matters related to the Exploitation of the Licensed Products
in the Field in the Territory, provided that, with respect to any proposed
change to Partner’s activities under the Current Phase III Protocol, Partner
will consider in good faith all reasonable comments of uniQure with respect
thereto prior to any exercise of Partner’s final decision-making authority over
such change, (ii) any changes to the Manufacturing Development Plan (or any
further change thereto), provided that, if any such change is requested or
required by Partner (other than a change that is necessitated by a requirement
of a Regulatory Authority [*]) and such change would increase uniQure’s
expenditures in connection with the performance of the Manufacturing Development
Plan or the Manufacturing of the Licensed Products, then Partner may not require
such change unless Partner agrees to bear and be liable for the amount of such
increase (a “Manufacturing Development Plan Required Change Amount”), (iii) the
Manufacturing Responsibility Transfer Plan (or any update thereto), subject to
Partner’s obligations under Section 5.4 (Transfer of Manufacturing Know-How),
and (iv) any changes to the Product Specifications (or any update thereto) or to
the Manufacturing Process (or any update thereto), provided that Partner may not
decline to implement any requested change (of either Party) to the Product
Specifications or the Manufacturing Process that is required or reasonably
anticipated to be required by a Regulatory Authority.

7.5.3

Limitations on Decision-Making.  Notwithstanding any provision to the contrary
set forth in this Agreement, without the other Party’s prior written consent, no
decision of the JSC or a Party’s Executive Officer (in the exercise of a Party’s
final decision-making authority on any such matters), in each case, may
(a) result in a material increase in the other Party’s obligations, costs, or
expenses under this



- 47 -

--------------------------------------------------------------------------------

Agreement, unless, in each case, such actions are required by a Regulatory
Authority or are reasonably necessary for each Party to comply with Applicable
Law as the Territory Sponsor or as the owner and holder of any Regulatory
Submission, Regulatory Approval, or Reimbursement Approval, as applicable, for
the Licensed Product, (b) take or decline to take any action that would be
reasonably likely to result in a violation of any Applicable Law, the
requirements of any Regulatory Authority, or any agreement with any Third Party
(including any agreement pursuant to which uniQure Controls any uniQure
Technology) or would be reasonably likely to result in the infringement or
misappropriation of intellectual property rights of any Third Party, or
(c) conflict with this Agreement, the Supply Agreement, any SDE Agreement, or
any other agreement between the Parties related to the subject matter set forth
herein.

7.6

Project Management.  Promptly after the Effective Date, each Party will
designate such of their respective employees to form a subcommittee of the JSC
to direct the activities to be carried out under the Manufacturing Development
Plan (“Project Team”).  Each Party will also designate one of its employees to
act as its project manager (each, a “Project Manager”), who will be primarily
responsible for day-to-day interactions with the other Party concerning
activities performed under the Manufacturing Development Plan and for
communicating all instructions and information concerning such activities
performed under the Manufacturing Development Plan to the members of the Project
Team.  The Project Team and Project Managers will consult periodically during
the performance of the activities under the Manufacturing Development Plan,
through the provision of detailed reports, face-to-face meetings, telephone
conferences, videoconferences, or on-site visits during production at times to
be agreed upon by the Project Managers.  Each Party may appoint a substitute or
replacement Project Manager or member(s) of the Project Team in the in the
absence of its original Project Manager or original member(s) of the Project
Team by notifying the Party in writing of such substitution or replacement.  The
Project Managers and Project Team will report to and will be subject to the
oversight of the JSC.  Any dispute arising within the Project Team or between
the Parties’ respective Project Managers will be referred to the JSC for
resolution in accordance with Section 7.4 (Decision-Making). For clarity, the
actions of the Project Managers and Project Team will be subject to the final
decision-making authority of the JSC as set forth in Section 7.5 (Resolution of
JSC Disputes).

7.7

Committees.  If agreed by the Parties, the JSC may form other committees or
working groups as may be necessary or desirable to facilitate the activities
under this Agreement (each, a “Committee”).  A Party may refer any dispute on a
matter within a Committee’s authority to the JSC for resolution. No such
Committees’ authority may exceed that specified for the JSC in this Article 7
(Governance).

ARTICLE 8

PAYMENTS

8.1

Upfront Payment.  No later than [*] after the Effective Date, Partner will pay
to uniQure by wire transfer of immediately available funds an upfront payment of
$450 million (the “Upfront Payment”).



- 48 -

--------------------------------------------------------------------------------

8.2

Milestone Payments.

8.2.1

Regulatory Milestones.  No later than [*] after achievement of the regulatory
milestone event set forth below for the Lead Product, Partner will pay to
uniQure the corresponding regulatory milestone payment as set forth below (the
regulatory milestone events set forth in Table 8.2.1, the “Regulatory Milestone
Events,” and the regulatory milestone payments set forth in Table 8.2.1, the
“Regulatory Milestone Payments”).

Table 8.2.1 – Regulatory Milestones

Regulatory Milestone Event

Regulatory Milestone Payment

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



8.2.2

Sales Milestones.  No later than [*] after the end of the first Financial
Quarter of a Financial Year in which the total Net Sales of the Licensed
Products in the Territory for that Financial Year equals or exceeds one of the
thresholds set forth in Table 8.2.2 below, Partner will pay to uniQure the
corresponding sales milestone payment set forth in Table 8.2.2 below (the sales
milestone events set forth in Table 8.2.2, the “Sales Milestone Events” and the
sales milestone payments set forth in Table 8.2.2, the “Sales Milestone
Payments”).  For the avoidance of doubt, each Sales Milestone Event may occur
only once and the related Sales Milestone Payment may be paid only once.



Table 8.2.2 – Sales Milestones

Sales Milestone Event

Sales Milestone Payment

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



8.2.3

Notification of Milestone Events.  The Party achieving any Regulatory Milestone
Event or Sales Milestone Event (each, a “Milestone Event”) will promptly notify
the other Party in writing of, but in no event later than (a) [*] after the
achievement of such Regulatory Milestone Event or (b) [*] after the end of the
relevant Financial Quarter in which such Sales Milestone Event was achieved.
 However, in no event will a failure by either Party to deliver such notice of
achievement of a Milestone Event relieve Partner of its obligation to pay
uniQure the corresponding Regulatory



- 49 -

--------------------------------------------------------------------------------

Milestone Payment or Sales Milestone Payment (each, a “Milestone Payment”) for
achievement of the applicable Milestone Event.

8.2.4

Payment Adjustment for [*].  If, at any time, based on communication received
from an applicable Regulatory Authority in the United States or Europe, [*],
then, upon written notice by Partner to uniQure of such determination setting
forth in reasonable detail Partner’s rationale for such determination, the
Parties in good faith will renegotiate (a) any Milestone Payments for Milestone
Events not yet achieved and (b) the Royalty Rates as promptly as reasonably
practicable thereafter in light of such additional required Development. If the
Parties fail to agree upon the renegotiated Milestone Payments and Royalty Rates
within [*] after delivery of such notice, such dispute will be resolved in
accordance with the specified expedited arbitration procedures set forth in
Section 14.7 (Specified Expedited Arbitrations) and, for the avoidance of doubt,
the pre-arbitration negotiation procedure set forth in Section 14.1
(Pre-Arbitration Negotiation) will not apply.

8.2.5

Payment Condition and Adjustments for [*] Milestone.

(a)

If, (i) prior to completion by uniQure of all of its activities under the
Manufacturing Development Plan, Partner has assumed Manufacturing responsibility
(whether by itself or through any of its Affiliates or designated
Subcontractors) for the Licensed Products for use in the Field in the Territory
pursuant to Section 5.3.2 (Transfer of Manufacturing Responsibility), including
responsibility for the [*], and (ii) as of the Manufacturing Responsibility
Transfer Notice Date a CRE Default (as determined pursuant to Section 13.2.2(b)
(CRE Defaults)) of uniQure’s obligation to perform the activities under the
Manufacturing Development Plan in accordance with Section 5.3.1 (uniQure
Responsibility) existed (whether determined prior to, on or after the
Manufacturing Responsibility Transfer Notice Date), then the Regulatory
Milestone Payment for the [*] shall not be payable.

(b)

If, (i) prior to completion by uniQure of all of its activities under the
Manufacturing Development Plan, Partner has assumed Manufacturing responsibility
(whether by itself or through any of its Affiliates or designated
Subcontractors) for the Licensed Products for use in the Field in the Territory
pursuant to Section 5.3.2 (Transfer of Manufacturing Responsibility), including
responsibility for the [*], and (ii) as of the Manufacturing Responsibility
Transfer Notice Date  a CRE Default (as determined pursuant to Section 13.2.2(b)
(CRE Defaults)) of uniQure’s obligation to perform the activities under the
Manufacturing Development Plan in accordance with Section 5.3.1 (uniQure
Responsibility) did not exist (whether determined prior to, on or after the
Manufacturing Responsibility Transfer Notice Date), then the Parties in good
faith will negotiate an equitable reduction of the Regulatory Milestone Payment
payable to uniQure upon achievement of the [*] based on each Party’s pro rata
contributions to the achievement of such milestone event (e.g., if Partner or



- 50 -

--------------------------------------------------------------------------------

its Affiliate or designated Subcontractor contributed [*]% of the activities
required to obtain the [*], then such Regulatory Milestone Payment would be
reduced by [*]%), and Partner will pay to uniQure only that agreed percentage of
such Regulatory Milestone Payment attributable to uniQure’s contribution to
achievement of the [*]. If the Parties fail to agree upon such apportionment,
then such dispute will be resolved in accordance with the specified expedited
arbitration procedures set forth in Section 14.7 (Specified Expedited
Arbitrations) and, for the avoidance of doubt, the pre-arbitration negotiation
procedure set forth in Section 14.1 (Pre-Arbitration Negotiation) will not
apply.

(c)

If (i) uniQure performs and completes its activities under the Manufacturing
Development Plan in accordance with Section 5.3.1 (uniQure Responsibility) and
the [*] is achieved, but (ii) (A) such [*] has not been achieved in the United
States prior to the [*], then the Regulatory Milestone Payment payable to
uniQure upon achievement of the [*] will be reduced by an amount equal to the
difference between (x) the aggregate amount actually paid or payable by Partner
to uniQure [*] and (y) the aggregate amount that would have been paid or payable
by Partner to uniQure [*], or (B) such [*] has not been achieved in the E.U.
prior to the [*] of the receipt of Regulatory Approval of the Initial E.U. MAA,
then the Regulatory Milestone Payment payable to uniQure upon achievement of the
[*] will be reduced by an amount equal to the difference between (I) the
aggregate amount actually paid or payable by Partner to uniQure [*] and (II) the
aggregate amount that would have been paid or payable by Partner to uniQure [*].

8.3

Royalties.

8.3.1

Royalty Payments.  Partner will pay to uniQure, on a country-by-country basis,
royalties during the Term at the applicable royalty rates set forth in Table
8.3.1 (the “Royalty Rates”), on an incremental basis, on the aggregate,
worldwide Net Sales of any Licensed Product by Partner and its Affiliates and
Sublicensees in the Territory in the applicable Financial Year (the “Royalties”)
until the latest to occur of (a) [*] after First Commercial Sale of a Licensed
Product in such country, (b) the expiration of the last Valid Claim in the
uniQure Royalty Patent Rights that Cover such Licensed Product or the making,
using, or selling thereof in such country and (c) [*] (the “Royalty Term”).  [*]



Table 8.3.1 – Royalty Rates

Worldwide Annual Net Sales

Royalty Rate

The portion that is ≤$[*]

[*]%

The portion that is >$[*] and ≤$[*]

[*]%

The portion that is >$[*]

[*]%



8.3.2

Royalty Reductions.



- 51 -

--------------------------------------------------------------------------------

(a)

Patent Expiration Step-Down.  Subject to Section 8.3.2(d) (Royalty Reductions
Floor), on a Licensed Product-by-Licensed Product and country-by-country basis,
the royalty rates payable by Partner with respect to the Net Sales of a Licensed
Product in a country in the Territory will be reduced by [*]% during each
Financial Quarter following the expiration or invalidation of the last Valid
Claim within the uniQure Royalty Patent Rights that Covers such Licensed Product
or the making, using, or selling thereof in such country; provided that [*].

(b)

Loss of Market Exclusivity. If, on a Licensed Product-by-Licensed Product,
Financial Quarter-by-Financial Quarter, and country-by-country basis, during the
Royalty Term of a Licensed Product in a country, (i) there is a Loss of Market
Exclusivity with respect to such Licensed Product or (ii) [*], then, subject to
Section 8.3.2(d) (Royalty Reductions Floor), the royalty rates payable by
Partner pursuant to Section 8.3.1 (Royalty Payments) with respect to the Net
Sales of such Licensed Product in such country in such Financial Quarter will be
reduced by [*]%.

(c)

Right to Offset. Subject to Section 8.3.2(d) (Royalty Reductions Floor), on a
Licensed Product-by-Licensed Product and country-by-country basis, Partner may
credit [*]% of any Third Party Royalty Payments with respect to a Licensed
Product in a country in the Territory in a Financial Quarter against the
Royalties due and payable by Partner to uniQure on the Net Sales for such
Licensed Product in such country in such Financial Quarter.

(d)

Royalty Reductions Floor.  On a Licensed Product-by-Licensed Product, Financial
Quarter-by-Financial Quarter, and country-by-country basis, in no event will the
Royalties due to uniQure for a Licensed Product in a country in the Territory in
any given Financial Quarter during the Royalty Term for such Licensed Product in
such country be reduced by more than [*]% of the amount that otherwise would
have been due and payable to uniQure in such Financial Quarter for such Licensed
Product in such country but for the reductions set forth in this Section 8.3.2
(Royalty Reductions). Partner may carry forward any such reductions permitted
under this Section 8.3.2 (Royalty Reductions) that are incurred or accrued in a
Financial Quarter but are not applied against Royalties due to uniQure in such
Financial Quarter as a result of the foregoing floor and apply such amounts
against Royalties due to uniQure in any subsequent Financial Quarter (subject to
the minimum floor set forth in this Section 8.3.2(d) (Royalty Reductions Floor))
until the amount of such reduction has been fully applied against Royalties due
to uniQure.

8.3.3

Royalty Payments and Reports.

(a)

Flash Reports. Within [*] after the end of each Financial Quarter during the
Term, Partner will provide to uniQure flash reports that will set forth (i) for
the first and second month of such Financial Quarter: (A) the actual



- 52 -

--------------------------------------------------------------------------------

gross sales of each Licensed Product sold by Partner or its Affiliates or
Sublicensees in the Territory in such months; and (B) the actual total aggregate
Net Sales of each Licensed Product sold by Partner or its Affiliates or
Sublicensees in the Territory in such months; and (ii) for the third month of
such Financial Quarter, Partner’s good faith estimate of the amounts set forth
in the foregoing clauses (i)(A) and (i)(B) of this Section 8.3.3(a) (Flash
Reports) (the “Flash Report”).

(b)

Royalty Reports. In addition to the Flash Reports to be provided in accordance
with Section 8.3.3(a) (Flash Reports), within [*] after the end of each
Financial Quarter during the Term, Partner will provide to uniQure a written
report (each, a “Royalty Report”) setting forth in reasonable detail (i) the
gross sales of each Licensed Product sold by Partner or its Affiliate or
Sublicensee in the Territory in such Financial Quarter; (ii) the aggregate Net
Sales of each Licensed Product sold by Partner or its Affiliates or Sublicensees
in the Territory in such Financial Quarter; (iii) all deductions and reductions
used to determine the Net Sales of each Licensed Product for such Financial
Quarter and the Royalties payable with respect to each Licensed Product for such
Financial Quarter, including any reductions taken pursuant to Section 8.3.2
(Royalty Reduction); (iv) the exchange rates used to calculate the Royalties
payable in U.S. Dollars; (v) any withholding taxes required to be made from such
Royalties; and (vi) the quantity and description of each Licensed Product sold
by Partner or its Affiliate or Sublicensee in the Territory during such
Financial Quarter comprising such Net Sales, including detailed sales reports
for each Licensed Product for each month of the Financial Quarter in each
country in the Territory. The amounts, calculations, and information set forth
in the foregoing clauses (i) through (vi) will be broken down on a monthly basis
for each country in the Territory. The Parties will seek to resolve any
questions or issues related to a Royalty Report within [*] following receipt by
uniQure of each Royalty Report.

(c)

Royalty Payments. The information contained in each Flash Report and Royalty
Report will be considered Confidential Information of Partner. Within [*] after
the end of each Financial Quarter, Partner will make the Royalty payment due
hereunder for the Financial Quarter covered by the applicable Royalty Report.

8.4

Development Payment.  Partner will partially fund uniQure’s Development expenses
between the Execution Date and the earlier of the Effective Date or the date
this Agreement is terminated pursuant to Section 15.5 (Outside Date) by paying
uniQure a one-time, aggregate payment in an amount equal [*] (such amount, the
“Development Payment”).  Partner will pay uniQure the Development Payment no
later than [*] after the earlier of the Effective Date or the date this
Agreement is terminated pursuant to Section 15.5 (Outside Date). The Development
Payment will be irrevocable, non-refundable, and non-creditable against any
other payment due to uniQure pursuant to this Agreement (subject only to the
terms of Section 15.5 (Outside Date)).



- 53 -

--------------------------------------------------------------------------------

8.5

Other Amounts Payable.  With respect to any amounts owed under this Agreement by
one Party to the other for which no other invoicing and payment procedure is
specified hereunder, within [*] after the end of each Financial Quarter, each
Party will provide an invoice, together with reasonable supporting
documentation, to the other Party for such amounts owed in respect of such
Financial Quarter.  The owing Party will pay any undisputed amounts within [*]
after the receipt of the invoice, and any disputed amounts owed by a Party will
be paid within [*] after resolution of the dispute.

8.6

Offset for “Step-In” Exercise.  Partner may offset 100% of any amounts paid by
Partner to any Third Party resulting from Partner’s cure of any uncured breach
by uniQure under any Existing In-License pursuant to Section 2.5(f) (Existing
In-Licenses) against any payment(s) then or thereafter due to uniQure under this
Agreement.

8.7

No Refunds.  Except as expressly provided herein (including Section 8.12
(Financial Records and Audits) and Article 11 (Indemnification)), all payments
under this Agreement will be irrevocable, non-refundable, and non-creditable
(absent manifest calculation error or payment processing error).

8.8

Accounting Standards.  If a Party changes its general accounting principles from
the then-current standard (e.g., from GAAP to IFRS) at any time during the Term,
then at least [*] prior to adopting such change in principles, such Party will
provide written notice to the other Party of such change.

8.9

Currency; Exchange Rate.  All amounts expressed in this Agreement are expressed
in U.S. Dollars.  All payments to be made by Partner to uniQure under this
Agreement will be made in U.S. Dollars by electronic funds transfer in
immediately available funds to a bank account designated in writing by uniQure.
 All payments to be made by uniQure to Partner under this Agreement will be made
in U.S. Dollars by electronic funds transfer in immediately available funds to a
bank account designated in writing by Partner. Conversion of Net Sales recorded
in local currencies will be converted to U.S. Dollars at the exchange rate used
by CSL Limited in accordance with its Accounting Standards on the last Business
Day of the Financial Quarter in which the applicable payment obligation became
due and payable.

8.10

Blocked Payments.  If by reason of Applicable Law in any country or region, it
becomes impossible or illegal for a Party to transfer, or have transferred on
its behalf, payments owed to the other Party hereunder, then such Party will
promptly notify the other Party of the conditions preventing such transfer and
such payments will be deposited in local currency in the relevant country or
region to the credit of the other Party in a recognized banking institution
designated by the other Party or, if none is designated by the other Party
within a period of [*], in a recognized banking institution selected by the
transferring Party, as the case may be, and identified in a written notice given
to the other Party.

8.11

Late Payments.  Any payments or portions thereof due hereunder that are not paid
on the date such payments are due under this Agreement will bear interest at a
rate equal to the lesser of: (a) [*] percentage points above the Prime Rate as
quoted in The Wall Street Journal on the first day of each Financial Quarter in
which such payments are overdue; or



- 54 -

--------------------------------------------------------------------------------

(b) the maximum rate permitted by Applicable Law, in each case, calculated on
the number of days such payment is delinquent, compounded monthly.

8.12

Financial Records and Audits.  Each Party will maintain complete and accurate
records for at least [*] following the relevant Financial Quarter to which they
pertain in sufficient detail to permit the other Party to confirm the accuracy
of the amount of costs and expenses incurred in connection with the performance
of the uniQure Development Activities, Royalties, and other amounts payable
under this Agreement. Upon reasonable prior written notice, such records will be
made available during regular business hours for examination by an independent
certified public accountant of recognized international standing selected by the
examining Party and reasonably acceptable to the other Party for the sole
purpose of verifying for the examining Party the accuracy of the financial
reports furnished by the other Party (the “Examined Party”) pursuant to this
Agreement or of any payments made, or required to be made, by such Examined
Party pursuant to this Agreement; provided that such independent accounting firm
is subject to customary written obligations of confidentiality and non-use
applicable to each Party’s Confidential Information.  Such audit will not be (a)
performed more frequently than once per Financial Year during the Term or once
during the [*] period after the expiration or termination of this Agreement, (b)
conducted for any Financial Year more than [*] after the end of such year, or
(c) repeated for any Financial Year or with respect to the same set of records
(unless a material discrepancy with respect to such records is discovered during
a subsequent audit).  Such accountant will not disclose the Examined Party’s
Confidential Information to the examining Party or to any Third Party, except to
the extent such disclosure is necessary to verify the accuracy of the financial
reports furnished by the Examined Party or the amount of payment by the Examined
Party under this Agreement. If such accountant concludes either that an
additional amount is owed to a Party but unpaid, or that an amount paid by a
Party was in excess of the amount owed, then, in either case, the Party that
owes the other Party an amount (i.e., the amount owed but unpaid by such Party
or the amount that such Party was overpaid) will pay such amount plus interest
(as set forth in Section 8.11 (Late Payments)) from the original due date or the
overpayment date, as applicable) to the other Party within [*] after the
delivery by the accountant of the accountant’s written report to the Parties so
concluding.  If each Party owes an amount(s) to the other Party, then the
accountant will net such amounts (including the interest that would be payable
thereon), such that only the Party that owes the larger aggregate amount to the
other Party will be required to make a payment as a result of such audit.  The
examining Party will bear the full cost of such audit unless such audit reveals
that the Examined Party owes the examining Party an amount that is more than [*]
percent ([*]%) of the amount actually due for the time period being audited, in
which case the Examined Party will reimburse the examining Party for the
reasonable audit fees for such examination.

8.13

Taxes.  If under any Applicable Law or regulation of any country of the
Territory withholding of Taxes of any type, levies, or other charges is required
with respect to any amounts payable hereunder to a Party, the other Party
(“Withholding Party”) will apply the withholding or deduction as so required and
will promptly pay such Tax, levy, or charge to the proper Governmental
Authority, and will promptly furnish the Party with proof of such payment.  The
Withholding Party will have the right to withhold or deduct any such Tax, levy,
or charge actually paid from payment due to the Party or be promptly reimbursed



- 55 -

--------------------------------------------------------------------------------

by the Party if no further payments are due to the Party.  Any amounts so
withheld or deducted from the payment due to the Party pursuant to the relevant
law or regulation will be deemed paid to such Party for all purposes of this
Agreement.  Each Withholding Party agrees to assist the other Party in claiming
exemption from (or reduction in) such deductions or withholdings under double
taxation or similar agreement or treaty from time-to-time in force and in
minimizing the amount required to be so withheld or deducted.  Notwithstanding
the foregoing, all sums payable by either Party hereunder are stated exclusive
of any sales tax, value added tax, or other similar taxes, assessments, and
charges imposed by the jurisdiction of the Withholding Party or the payee and
any such taxes will be paid by the Withholding Party, except in the case that
the paying Party assigns, transfers, or otherwise disposes of some or all of its
rights and obligations to any Person and if, as a result of such action, the
withholding or deduction of Tax required by Applicable Law with respect to
payments under this Agreement is increased (without an offsetting credit that
can be used by the other Party in the current tax year), in which case any
amount payable to the other Party under this Agreement will be increased by the
incremental amount of such withholding or deduction of Tax (determined on a
“with or without” basis) (the “Incremental Withholding Amount”).  If the other
Party is subsequently able to claim a credit from the relevant Governmental
Authority in an amount that includes all or a part of the Incremental
Withholding Amount, then the other Party will notify the Withholding Party of
such event and will apply such amount as an offset or rebate against any amounts
payable by the Withholding Party to the other Party under this Agreement.

ARTICLE 9

CONFIDENTIALITY; PUBLICATION

9.1

Duty of Confidence.  Subject to the other provisions of this Article 9
(Confidentiality; Publication):

9.1.1

except to the extent expressly authorized by this Agreement, all Confidential
Information of a Party (the “Disclosing Party”) or its Affiliates will be
maintained in confidence and otherwise safeguarded, and not published or
otherwise disclosed, by the other Party (the “Receiving Party”) and its
Affiliates for the Term and for [*] thereafter;

9.1.2

the Receiving Party will secure and protect all Confidential Information
provided by the Disclosing Party with the same degree of care as the Receiving
Party uses for its own similar information, but in no event less than a
reasonable degree of care in light of the sensitivity of the Confidential
Information in question;

9.1.3

the Receiving Party may only use any Confidential Information of the Disclosing
Party for the purposes of performing its obligations or exercising its rights
under this Agreement;

9.1.4

a Receiving Party may disclose Confidential Information of the Disclosing Party
to: (a) such Receiving Party’s Affiliates, licensees, Sublicensees, and
Subcontractors; and (b) employees, directors, officers, agents, contractors,



- 56 -

--------------------------------------------------------------------------------

consultants, attorneys, accountants, banks, investors, and advisors of the
Receiving Party and its Affiliates, licensees, Sublicensees, and Subcontractors
in each case ((a) and (b)), to the extent reasonably necessary for the purposes
of, and for those matters undertaken pursuant to, this Agreement or in
connection with rendering advice or other services to the Receiving Party;
provided that such Persons are bound by obligations of confidentiality and
non-use with respect to the Disclosing Party’s Confidential Information no less
stringent than the confidentiality and non-use obligations set forth in this
Agreement or otherwise customary in light of the purposes for which such
disclosure is being made.  Each Party will remain responsible for any failure by
its Affiliates, licensees, Sublicensees, and Subcontractors, and its and its
Affiliates’, licensees’, and Sublicensees’ respective employees, directors,
officers, agents, consultants, attorneys, accountants, banks, investors,
advisors, and contractors, in each case, to treat such Confidential Information
as required under this Section 9.1 (Duty of Confidence) as if such Affiliates,
licensees, Sublicensees, Subcontractors, employees, directors, officers agents,
consultants, advisors, attorneys, accountants, banks, investors, and contractors
were Parties directly bound to the requirements of this Section 9.1 (Duty of
Confidence); and

9.1.5

each Party will promptly notify the other Party if the first Party becomes
actually aware of any misuse or unauthorized disclosure of the other Party’s
Confidential Information and take all necessary actions to remediate and comply
with all Applicable Laws regarding same.

9.2

Confidential Information.  The uniQure Know-How will be the Confidential
Information of uniQure.  The Joint Know-How and the terms of this Agreement will
be the Confidential Information of each Party.  The Partner Know-How will be the
Confidential Information of Partner.  Except as otherwise expressly permitted by
or authorized in accordance with this Agreement, neither Party nor its
Affiliates may disclose the existence or the terms of this Agreement.

9.3

Exemptions.  Information of a Disclosing Party will not be Confidential
Information of such Disclosing Party to the extent that the Receiving Party can
demonstrate through reasonable evidence that such information:

9.3.1

is known by the Receiving Party or any of its Affiliates without an obligation
of confidentiality to any Person at the time of its receipt from or on behalf of
the Disclosing Party or its Affiliates, and not through a prior disclosure by or
on behalf of the Disclosing Party or its Affiliates, as documented by the
Receiving Party’s business records;

9.3.2

is generally available to the public before its receipt from or on behalf of the
Disclosing Party;

9.3.3

becomes generally available to the public or otherwise part of the public domain
after its disclosure by or on behalf of the Disclosing Party or its Affiliates
and other



- 57 -

--------------------------------------------------------------------------------

than through any act or omission of the Receiving Party or any of its Affiliates
or other disclosees in breach of this Agreement;

9.3.4

is subsequently disclosed to the Receiving Party or any of its Affiliates
without obligation of confidentiality by a Third Party who may rightfully do so
and, to the actual knowledge of the Receiving Party or such Affiliate, is not
under any obligation of confidentiality to the Disclosing Party or its
Affiliates; or

9.3.5

is developed by the Receiving Party or any of its Affiliates independently and
without use of or reference to any Confidential Information received from or on
behalf of the Disclosing Party or any of its Affiliates, as documented by the
Receiving Party’s business records.

9.4

Authorized Disclosures.  Notwithstanding the obligations set forth in
Section 9.1 (Duty of Confidence), a Party may disclose the other Party’s
Confidential Information (including the existence and terms of this Agreement)
in the following situations:

9.4.1

(a) the Patent Prosecution of uniQure Patent Rights, Joint Patent Rights, or
Partner Patent Rights, in each case, as contemplated by this Agreement; or (b)
Regulatory Submission and other filings with Governmental Authorities (including
Regulatory Authorities), as necessary for the Exploitation of any Licensed
Product in accordance with the rights and obligations of the applicable Party
under this Agreement;

9.4.2

disclosure of this Agreement, its terms, and the status and results of
Exploitation of any Licensed Product to actual or bona fide potential investors,
acquirors, (sub)licensees, lenders, and other financial or commercial partners
(including in connection with any royalty factoring transaction), and their
respective attorneys, accountants, banks, investors, and advisors, solely for
the purpose of evaluating or carrying out an actual or potential investment,
acquisition, (sub)license, debt transaction, or collaboration; provided that, in
each such case, subject to Applicable Laws and on the condition that such
Persons are bound by obligations of confidentiality and non-use at least as
stringent as those set forth in this Article 9 (Confidentiality; Publication) or
otherwise customary for such type and scope of disclosure; provided that any
such disclosure is limited to the maximum extent practicable for the particular
context in which it is being disclosed;

9.4.3

such disclosure is required to comply with Applicable Law (whether generally or
in pursuit of an application for listing of securities), including the United
States Securities and Exchange Commission or equivalent foreign agency or
regulatory body, or otherwise required by or requested pursuant to any judicial,
administrative or other legal process, provided that in each such event, as
promptly as reasonably practicable and to the extent not prohibited by
Applicable Law, such Party will notify the other Party of such required or
requested disclosure and provide a draft of the disclosure to the other Party
reasonably in advance of such disclosure for the other Party’s review and
comment.  The non-disclosing Party will provide any comments as soon as
practicable, and the disclosing Party will consider in good



- 58 -

--------------------------------------------------------------------------------

faith any timely comments provided by the non-disclosing Party; provided that
the disclosing Party may or may not accept such comments in its sole discretion.
Confidential Information that is disclosed in order to comply with Applicable
Law or by judicial, administrative or other legal process pursuant to this
Section 9.4.3, in each case, will remain otherwise subject to the
confidentiality and non-use provisions of this Article 9 (Confidentiality;
Publication) with respect to the Party disclosing such Confidential Information,
and at the request of the non-disclosing Party, such disclosing Party will take
all steps reasonably necessary, including seeking of confidential treatment or a
protective order, to ensure the continued confidential treatment of such
Confidential Information, and each Party will be responsible for its own legal
and other out-of-pocket Third Party costs in connection with any such filing or
disclosure pursuant to this Section 9.4.3. If a Party is required or permitted
to make a disclosure of the other Party’s Confidential Information pursuant to
this Section 9.4.3 subject to complying with the other provisions of this
Section 9.4.3, a disclosing Party may disclose only that portion of Confidential
Information that is legally required to be disclosed as advised by its legal
counsel; or

9.4.4

disclosure pursuant to Section 9.6 (Publications) or Section 9.7 (Publicity; Use
of Name).

9.5

Tax Treatment.  Nothing in Section 9.1 (Duty of Confidence) or Section 9.4
(Authorized Disclosures) will limit either Party in any way from disclosing to
any Third Party such Party’s U.S. or foreign income Tax treatment and the U.S.
or foreign income Tax structure of the transactions relating to such Party that
are based on or derived from this Agreement, or materials of any kind (including
opinions or other Tax analyses) relating to such Tax treatment or Tax structure,
except to the extent that nondisclosure of such matters is reasonably necessary
in order to comply with applicable securities laws.

9.6

Publications.  Partner may publicly present or publish any Clinical Trial or
Commercialization data, non-clinical or preclinical data, or any associated
results, data, or conclusions generated by or on behalf of Partner pursuant to
this Agreement (each such proposed presentation or publication, a
“Publication”), provided that such Publication does not contain any Confidential
Information of uniQure (without uniQure’s prior written consent).  Partner will
consult reasonably with uniQure with respect to Partner’s publication and
communication strategy with respect to the Licensed Products in the Field in the
Territory.  If Partner desires to publicly present or publish a Publication
relating in any way to the Manufacture of a Licensed Product or any uniQure
Manufacturing Technology, and such Publication (a) is not a Promotional Material
and (b) contains substantive information not previously publicly presented or
published, then Partner will provide uniQure with a copy of such proposed
Publication at least [*] prior to the earlier of its presentation or intended
submission for publication (such applicable period, the “Review Period”), and
Partner agrees that it will not submit or present any such Publication until (i)
uniQure has provided written comments during such Review Period on the material
in such Publication, or (ii) the applicable Review Period has elapsed without
written comments from uniQure, in which case Partner may proceed and the
Publication will be considered approved in its entirety.  Notwithstanding any
provision to contrary set



- 59 -

--------------------------------------------------------------------------------

forth in this Agreement, Partner will (x) delete any Confidential Information of
uniQure that uniQure identifies for deletion in uniQure’s written comments and
(y) delay such Publication for a period of up to an additional [*] after the end
of the applicable Review Period to enable uniQure to draft and file one or more
patent applications with respect to information of uniQure relating to the
Manufacture of a Licensed Product or any uniQure Manufacturing Technology (and
not any information of Partner or its Affiliates or Sublicensees) to be made
public in such Publication. After a Publication has been made available to the
public, each Party may post such Publication or a link to it on its corporate
website (or any website managed by such Party in connection with a Clinical
Trial for a Licensed Product, as appropriate) or republish it in any other way,
without the prior written consent of the other Party, so long as the information
in such Publication remains true, correct, and contain the most current
information with respect to the subject matters set forth therein.

9.7

Publicity; Use of Names.

9.7.1

Press Release.  The Parties have agreed on the content of separate press
releases announcing this Agreement, each as set forth on Schedule 9.7.1 (Press
Releases), to be issued by the applicable Party on such date and time as may be
agreed by the Parties.  Other than the press releases set forth on Schedule
9.7.1 (Press Releases) and the disclosures permitted by this Section 9.7
(Publicity; Use of Names) and Section 9.4 (Authorized Disclosures), the Parties
agree that the portions of any other press release or other public action or
announcement relating to this Agreement or the performance hereunder that would
disclose information, other than that which is not Confidential Information of a
Party and so long as such information remains true, correct, and current, will
first be reviewed and approved by both Parties (with such approval not to be
unreasonably withheld).

9.7.2

Use of Names.  Each Party will have the right to use the other Party’s name and
logo as otherwise set forth in this Agreement and in presentations, its website,
collateral materials, and corporate overviews to describe the collaboration
relationship, as well as in taglines of press releases issued pursuant to this
Section 9.7 (Publicity; Use of Names); provided that each Party will use the
other Party’s corporate name in such manner (a) that the distinctiveness,
reputation, and validity of any trademarks and corporate or trade names of such
other Party will not be impaired, (b) consistent with best practices used by
such other Party for its other collaborators, and (c) in accordance with the
other Party’s written approval (with such approval not to be unreasonably
withheld), and provided further that each Party shall provide to the other Party
reasonable prior written notice of its intention to use the other Party’s
corporate name, but once a Party gives its initial approval to such use, its
further approval is not required for any subsequent uses that do not materially
differ from such approved use.  Except as permitted under this Section 9.7
(Publicity; Use of Names) or with the prior express written permission of the
other Party, neither Party will use the name, trademark, trade name, or logo of
the other Party or its Affiliates or their respective employees in any
publicity, promotion, news release, or disclosure relating to this Agreement or
its subject matter except as may be required by Applicable Law.  Each Party will



- 60 -

--------------------------------------------------------------------------------

use the other Party’s corporate name in the form and format provided or
otherwise approved by such other Party in all publicity relating to this
Agreement, including the initial press release and all subsequent press
releases.  To the extent permitted by Applicable Law, Partner will use
reasonable efforts to include explanatory text such as “Developed by uniQure” in
all publicity, promotion, news releases, or disclosures relating to the Licensed
Product, or such other similar or otherwise customary text.

9.8

Attorney-Client Privilege.  Neither Party is waiving, nor will be deemed to have
waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges or the like as
a result of disclosing information pursuant to this Agreement, or any of its
Confidential Information (including Confidential Information related to pending
or threatened litigation) to the Receiving Party, regardless of whether the
Disclosing Party has asserted, such privileges and protections. The Parties: (a)
share a common legal and commercial interest in such disclosure that is subject
to such privileges and protections; (b) are or may become joint defendants in
proceedings to which the information covered by such protections and privileges
relates; (c) intend that such privileges and protections remain intact should
either Party become subject to any actual or threatened proceeding to which the
Disclosing Party’s Confidential Information covered by such protections and
privileges relates; and (d) intend that after the Effective Date both the
Receiving Party and the Disclosing Party will have the right to assert such
protections and privileges.  Notwithstanding any provision to the contrary set
forth in this Agreement, nothing in this Section 9.8 (Attorney-Client Privilege)
will apply with respect to a Dispute between the Parties (including their
respective Affiliates).

9.9

Personal Information.  Each Party will comply with all Applicable Laws with
respect to its collection, processing, use, disclosure, sharing, transfer,
storage, and disposal of personal or personally identifiable information in
connection with this Agreement.  The Parties will fully cooperate in such
process and execute all additional agreements that are necessary or desirable to
further same.

ARTICLE 10

REPRESENTATIONS, WARRANTIES, AND COVENANTS

10.1

Representations and Warranties of Each Party.  Each Party represents and
warrants to the other Party as of the Execution Date as follows:

10.1.1

It is a corporation or limited company duly organized, validly existing, and, as
applicable, in good standing under the laws of the jurisdiction of its
organization, and it has the full right, power and authority to enter into this
Agreement and to perform its obligations hereunder.

10.1.2

It has not been Debarred/Excluded and no proceeding that could result it in
being Debarred/Excluded is pending, and neither it nor any of its Affiliates has
used, in any capacity in the performance of obligations relating to the Licensed
Product, any employee, subcontractor, consultant, agent, representative, or
other Person who has been Debarred/Excluded.



- 61 -

--------------------------------------------------------------------------------

10.1.3

All consents, approval, and authorizations from all Governmental Authorities
(other than (a) as of the Execution Date, those required under applicable
Antitrust Laws and (b) the Regulatory Approvals and, if applicable, any
Reimbursement Approvals contemplated to be obtained pursuant to this Agreement)
or other Third Parties (including, with respect to uniQure, under all Existing
In-Licenses) required to be obtained by such Party in connection with this
Agreement or to perform all of the actions contemplated hereby have been
obtained.

10.1.4

This Agreement has been duly executed by it and is legally binding upon it,
enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor (assuming all consents, approvals, and
authorizations contemplated in clause (a) of Section 10.1.3 have been obtained)
violate any material Applicable Law or regulation of any court, governmental
body, or administrative or other agency having jurisdiction over it.

10.1.5

Such Party has sufficient financial wherewithal to (a) perform all of its
obligations set forth under this Agreement, and (b) meet all of its obligations
that come due in the ordinary course of business.

10.2

Representations and Warranties of uniQure.  uniQure represents and warrants to
Partner as of the Execution Date as follows:

10.2.1

uniQure and its Affiliates are the sole legal and beneficial owner of all of the
uniQure Technology with respect to the Licensed Product that is not licensed to
uniQure under the Existing In-Licenses, free and clear of all Encumbrances other
than as set forth on Schedule 10.2.1 (Permitted Encumbrances), and have
sufficient rights under the uniQure Technology to grant to Partner the licenses
set forth in this Agreement, and none of them have granted to any other Person
any license or other right under the uniQure Technology with respect to the
Licensed Product.

10.2.2

Schedule 10.2.2 (uniQure Patent Rights) sets forth the uniQure Patent Rights
that are owned or exclusively licensed by uniQure or any of its Affiliates in
the Territory and that exist as of the Execution Date.  With respect to any
uniQure Patent Right identified on Schedule 10.2.2 (uniQure Patent Rights) as
being owned by uniQure or any of its Affiliates, uniQure or such Affiliate owns
all rights, title, and interests in and to such uniQure Patent Rights, free and
clear of all Encumbrances other than as set forth on Schedule 10.2.1 (Permitted
Encumbrances), or any claims or interests of any current or former employee or
contractor with respect to the Licensed Product.

10.2.3

All issued patents included in the uniQure Patent Rights are subsisting and
unexpired and, to uniQure’s Knowledge, valid and enforceable, and all filings
and fees required to maintain such issued patents prior to the Execution Date
have been timely and satisfactorily made. UniQure has at all times complied with
its duty of disclosure or candor to any Governmental Authority that issues
patents and has not engaged in any act or omission at any such Governmental
Authority that would



- 62 -

--------------------------------------------------------------------------------

support a finding of fraud, inequitable conduct, or similar principles under
Applicable Law, in each case, with respect to any patents or applications
included in the uniQure Patent Rights.

10.2.4

uniQure has provided Partner with unredacted and otherwise true copies of each
Existing In-License entered into by uniQure or its Affiliates and listed on
Schedule 2.5 (Existing In-Licenses) as of the Execution Date.  The licenses on
Schedule 2.5 (Existing In-Licenses) are all of the licenses of intellectual
property pursuant to which uniQure or any of its Affiliates Control any uniQure
Technology.  Neither uniQure nor any of its Affiliates is or is alleged to be in
default of any Existing In-License and, to uniQure’s Knowledge, no other party
to any Existing In-License is in default thereof.  The actions contemplated by
this Agreement will not violate any Existing In-License or give any other party
the right to modify its terms in any manner adverse to Partner with respect to
the Licensed Products.  All parties to the Existing In-Licenses are, to
uniQure’s Knowledge, in good standing thereunder, and no such party has issued
or received any notice of breach, default, termination, cancellation or
non-renewal with respect thereto.  uniQure has performed its obligations, if
any, under any applicable Existing In-License in order to allow Partner to
obtain a direct patent license on substantially the same terms in the event of
termination of uniQure’s license in the applicable circumstances.

10.2.5

There is no pending or, to uniQure’s Knowledge, threatened (in writing) claim,
action, litigation, or proceeding, nor has uniQure or its Affiliates received
any written notice from any Third Party, asserting or alleging that (a) the
Exploitation of the Lead Product in the Field prior to the Execution Date in or
for the Territory infringed or misappropriated the intellectual property rights
of such Third Party or (b) except as set forth on Schedule 10.2.5 (Third Party
Claims), any of the uniQure Technology is invalid or unenforceable.

10.2.6

To uniQure’s Knowledge, the Manufacturing, Development and Commercialization of
the Licensed Products will not infringe or violate the intellectual property of
any Person. For the purposes of this Section 10.2.6, “uniQure’s Knowledge” takes
into account the contents of uniQure’s periodic, ordinary course
freedom-to-operate monitoring and analysis, and reasonable belief.

10.2.7

Except to the extent set forth in any Existing In-License, no funds, personnel,
equipment, or resources of any Governmental Authority, university, college,
research, or other institution were used in connection with the invention or
development of any uniQure Technology, and neither uniQure nor any of its
Affiliates has any obligation to grant to any Third Party any license or consent
under the uniQure Technology in a manner that is inconsistent with the licenses
granted to Partner with respect to the Licensed Products hereunder.

10.2.8

There are no legal claims, judgments, or settlements against or owed by uniQure
or any of its Affiliates, or pending or, to uniQure’s Knowledge, threatened,
legal claims or litigation, in each case, relating to antitrust,
anti-competition, or Anti-Corruption Law violations.



- 63 -

--------------------------------------------------------------------------------

10.2.9

To uniQure’s Knowledge, neither uniQure nor any of its Affiliates, or its or
their directors, officers, employees, distributors, agents, representatives,
sales intermediaries, or other Third Parties acting on behalf of uniQure or any
of its Affiliates has violated any applicable Anti-Corruption Laws in any
material respect in the past five years.

10.2.10

To uniQure’s Knowledge, neither uniQure nor any of its Affiliates, or its or
their directors, officers, employees, distributors, agents, representatives,
sales intermediaries, or other Third Parties acting on behalf of uniQure or any
of its Affiliates has made any untrue statement of a material fact or fraudulent
statement to any Governmental Authority or Institutional Review Board, or failed
to disclose any material fact required to be disclosed to any Governmental
Authority or Institutional Review Board, or has committed any act, made any
statement or failed to make any statement that would reasonably be expected to
provide a basis for the FDA to invoke its policy, “Fraud, Untrue Statements of
Material Facts, Bribery, and Illegal Gratuities” set forth in 56 Fed. Reg. 46191
(Sept. 10, 1991) or for any other Governmental Authority to invoke any similar
policy.

10.2.11

Neither uniQure nor any of its Affiliates is subject to any obligation or
requirement arising under any injunction, consent decree, inspection report,
warning letter, untitled letter, notice of violation letter, FDA Form 483,
notice of adverse findings or other regulatory or administrative action issued
by or entered into with any Governmental Authority or Institutional Review
Board. uniQure and its Affiliates are not the subject of any pending or
threatened enforcement or other action that asserts a lack of compliance or
failure to comply in any material respect with any Applicable Law. uniQure, its
Affiliates, and its Subcontractors hold all consents, registrations, licenses,
and permits required under Applicable Law for the Development and Manufacturing
of the Licensed Product (as conducted as of the Execution Date).

10.2.12

Each Licensed Product has been Developed in material compliance with all
Applicable Laws, including all GLP and GCP.

10.3

Representations and Warranties of Partner.  Partner represents and warrants to
uniQure as of the Execution Date as follows:

10.3.1

There are no legal claims, judgments, or settlements against or owed by Partner
or any of its Affiliates, or pending or, to Partner’s Knowledge, threatened,
legal claims or litigation, in each case, relating to antitrust,
anti-competition, or Anti-Corruption Law violations, except as would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on Partner’s ability to perform its obligations under this
Agreement.

10.3.2

To Partner’s Knowledge, neither Partner nor any of its Affiliates, or its or
their directors, officers, employees, distributors, agents, representatives,
sales intermediaries, or other Third Parties acting on behalf of Partner or any
of its Affiliates has violated any applicable Anti-Corruption Laws in any
material



- 64 -

--------------------------------------------------------------------------------

respect, in the past five years, except as would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on Partner’s
ability to perform its obligations under this Agreement.

10.4

Compliance Covenants.  Each Party covenants to the other Party that, in the
course of performing its obligations or exercising its rights under this
Agreement, it will comply with all Applicable Laws and, without limiting the
foregoing:

10.4.1

it will not employ or engage, and if so employed and engaged, it will thereafter
cease to use any Person who has been Debarred/Excluded (including any
Subcontractor) or is the subject of any proceedings that could result in such
Person being Debarred/Excluded;

10.4.2

it will not perform any actions that are prohibited by any Anti-Corruption Laws
that are applicable to it; and

10.4.3

it will not, directly or indirectly, make any payment, or offer or transfer
anything of value, or agree or promise to make any payment or offer or transfer
anything of value, to a government official or government employee, to any
political party or any candidate for political office, or to any other Third
Party with the purpose of influencing decisions related to either Party or its
Affiliates or its or their respective businesses in a manner that would violate
Anti-Corruption Laws.

10.5

NO OTHER WARRANTIES.  EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 10
(REPRESENTATIONS, WARRANTIES, AND COVENANTS), (A) NO REPRESENTATION, OR WARRANTY
IS MADE OR GIVEN BY OR ON BEHALF OF UNIQURE OR PARTNER; (B) ALL OTHER
REPRESENTATIONS OR WARRANTIES WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE
ARE EXPRESSLY EXCLUDED, INCLUDING ANY REPRESENTATIONS OR WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, OR NON-INFRINGEMENT;
AND (C) ANY INFORMATION PROVIDED BY EITHER PARTY OR ITS AFFILIATES IS MADE
AVAILABLE ON AN “AS IS” BASIS WITHOUT REPRESENTATION OR WARRANTY WITH RESPECT TO
COMPLETENESS, COMPLIANCE WITH REGULATORY STANDARDS OR REGULATIONS, OR FITNESS
FOR A PARTICULAR PURPOSE OR ANY OTHER KIND OF WARRANTY WHETHER EXPRESS OR
IMPLIED.

10.6

Additional Covenants Prior to the Effective Date.

10.6.1

Actions Prior to the Effective Date.  Each Party covenants to the other Party
that, from the Execution Date through the Effective Date, such Party shall not
knowingly take any action and shall not knowingly omit to take any action if, as
a result of such action or inaction, any of the representations and warranties
of such Party (a) in the case of uniQure, in Section 10.1 (Representations and
Warranties of Each Party) and Section 10.2 (Representations and Warranties of
uniQure) or (b) in the case of Partner, in Section 10.1 (Representations and
Warranties of Each Party) and Section 10.3 (Representations and Warranties of
Partner), would have been untrue



- 65 -

--------------------------------------------------------------------------------

or inaccurate as of the Execution Date had such action or omission by such Party
occurred prior to such date.

10.6.2

uniQure Additional Covenants Prior to the Effective Date. Prior to the Effective
Date, except (a) as may be required by Applicable Law, or (b) as Partner may
otherwise approve in writing (with such approval not to be unreasonably
withheld, conditioned or delayed), uniQure will (and it will cause its
controlled Affiliates to) use Commercially Reasonable Efforts to conduct those
Development and Manufacturing development activities with respect to the
Licensed Products and the AAV5 NAb Assay included under the interim plan set
forth in Schedule 10.6.2 (uniQure Interim Development and Manufacturing
Development Plan) (the “uniQure Interim Plan”) by the applicable target dates
set forth in the uniQure Interim Plan, it being understood that the mere fact
that any activity under the uniQure Interim Plan the applicable target date for
which is later than the Effective Date is commenced but not completed by uniQure
on the Effective Date shall not be deemed to be a breach of uniQure’s
obligations under this Section 10.6.2 (uniQure Additional Covenants Prior to the
Effective Date).  During the period prior to the Effective Date, uniQure will
provide (and will cause its controlled Affiliates to provide) to Partner (i)
copies of each of the reports and manuscripts referred to in the uniQure Interim
Plan, promptly after such report or manuscript has been prepared, and (ii) such
other reasonable reports and information relating to the Development or
Manufacturing development of the Licensed Products as Partner reasonably may
request in writing, as soon as reasonably practicable after such request, in
each case, subject to Applicable Laws and it being understood that such reports,
manuscripts, and information shall be the Confidential Information of uniQure
and subject to the provisions of Article 9 (Confidentiality; Publications).

10.6.3

[*].  Prior to the Effective Date, at Partner’s request, uniQure will reasonably
assist Partner’s efforts to [*] in conjunction with the Licensed Products and
the AAV5 NAb Assay, in those countries in the Territory in which Partner intends
to Commercialize the Licensed Products (including Commercialization with the
AAV5 NAb Assay), as identified in the Commercialization Plan.  At any time after
the Effective Date, at Partner’s reasonable request, [*] and (ii) reasonable
personnel assistance to understand and use the foregoing.

10.6.4

Partner Activities Prior to the Effective Date.  Prior to the Effective Date,
without limiting any other rights Partner may have under this Agreement or
otherwise, subject to Applicable Laws, Partner will use Commercially Reasonable
Efforts to conduct planning activities it reasonably determines are necessary to
prepare for Commercialization of the Licensed Products following the Effective
Date.  Upon uniQure’s reasonable request, Partner will provide uniQure with
periodic updates regarding the progress of such activities to the extent
permitted by Applicable Laws and it being understood that such information
provided by Partner shall be the Confidential Information of Partner and subject
to the provisions of Article 9 (Confidentiality; Publications).



- 66 -

--------------------------------------------------------------------------------

10.7

Compliance with Laws.  Partner understands and acknowledges that uniQure is
subject to regulation by Governmental Authorities in the E.U., including the
European Commission, and in the U.S., including the U.S. Department of Commerce
and the U.S. Treasury Department’s Office of Foreign Assets Control, which
regulate the import, export, and diversion of certain products and technology
from and to certain countries. Any and all obligations of uniQure to provide the
Licensed Product, as well as any other technical information or assistance, and
all rights on the part of Partner to perform its obligations hereunder, will be
subject in all respects to such Applicable Law in the E.U. and the U.S. as will
from time to time govern the license and delivery of technology and products
abroad by Persons subject to the jurisdiction of the European Union or United
States, as applicable, including, with respect to the E.U., Regulation (EC) No
428/2009 and, with respect to the U.S., regulations promulgated under Executive
Order No. 12924 of August 19, 1994 issued pursuant to the President’s authority
under the International Emergency Economic Powers Act, Title 50 U.S. C., Chapter
35, Section 1701 et seq. and those contained in Title 31, Part 500 of the U.S.
Code of Federal Regulations. Partner will cooperate with uniQure including
providing required documentation, in order to comply with any and all Applicable
Law in the E.U. and the U.S.  Both Parties will cooperate with the other as
reasonably required, including providing required documentation, in order to
comply with all Applicable Law in the E.U. and the U.S. governing exports that
are applicable to the Parties and products in question.

10.8

Limitation on Claims.  Except in the case of any fraud or intentional
misrepresentation by a Party, and without limiting a Party’s rights under
Article 11 (Indemnification): (a) the representations and warranties of each of
the Parties contained in Section 10.1 (Representations and Warranties of Each
Party) (other than Section 10.1.1, Section 10.1.2 and Section 10.1.4), Section
10.2 (Representations and Warranties of uniQure) (other than in Section 10.2.1
and Section 10.2.2), and Section 10.3 (Representations and Warranties of
Partner), in each case, will survive until the date that is [*] after the
Effective Date; (b) the representations and warranties of each of the Parties
contained in Section 10.1.1, Section 10.1.2, and Section 10.1.4 and of uniQure
in Section 10.2.1 and Section 10.2.2 will survive until the date that is [*]
following the Execution Date; (c) no claim may be made or suit instituted
alleging breach or seeking indemnification pursuant to Article 11
Indemnification) for any breach of, or inaccuracy in, any representation or
warranty contained in Section 10.1 (Representations and Warranties of Each
Party), Section 10.2 (Representations and Warranties of uniQure), or Section
10.3 (Representations and Warranties of Partner) unless a written notice is
provided to the Indemnifying Party at any time prior to the date that is [*]
after the expiration of the relevant survival period as set forth in clause (a)
or (b) above; and (d) after the expiration of the time period for bringing
claims for breach of representation or warranty as set forth in clause (c)
above, a Party may not bring any claim against the other Party arising from or
relating to such other Party’s breach of such representation or warranty.

ARTICLE 11

INDEMNIFICATION

11.1

By Partner.  Partner will indemnify and hold harmless uniQure and its
Affiliates, and their respective directors, officers, employees, successors,
heirs and assigns, and agents



- 67 -

--------------------------------------------------------------------------------

(individually and collectively, the “uniQure Indemnitees”) from and against all
Losses incurred in connection with any Third Party Claims to the extent arising
from or relating to (a) the Exploitation of any Licensed Product by or on behalf
of Partner or any of its Affiliates, Sublicensees, or Subcontractors, including,
after the Manufacturing Responsibility Cutover Date, product liability claims
arising from Licensed Product Manufactured by or on behalf of Partner or any of
its Affiliates, Sublicensees, or Subcontractors or from any other Manufacturing
activities for which Partner or any of its Affiliates, Sublicensees, or
Subcontractors has responsibility, (b) Partner’s actions (or omissions) in the
performance of its obligations with respect to Regulatory Submissions or
interactions with Regulatory Authorities, in each case, as the Regulatory
Responsible Party, (c) the gross negligence or willful misconduct of Partner or
any of its Affiliates, Sublicensees, or Subcontractors, (d) the fraud of Partner
or any of its controlled Affiliates, (e) Partner’s breach of any of its
representations, warranties, covenants, or obligations set forth in or entered
into pursuant to this Agreement; provided that, solely with respect to
indemnification by Partner under this Section 11.1 (By Partner) for Third Party
Claims, for purposes of determining whether any breach of any representation or
warranty made by Partner in Section 10.3 (Representations and Warranties of
Partner) has occurred and the amount of Losses resulting therefrom, arising in
connection therewith, or relating thereto, the terms “material adverse effect”
and other similar qualifications based upon materiality will be disregarded and
given no effect, (f) the failure of Partner or any of its Affiliates,
Sublicensees, or Subcontractors to abide by any Applicable Law, or (g) any claim
or demand from any employee or contractor of Partner or any of its Affiliates
who is an inventor of any Joint Technology with respect to the ownership
thereof, in each case of clauses (a) through (g) above, except to the extent
such Third Party Claims arise out of a uniQure Indemnitee’s gross negligence,
willful misconduct, or fraud, breach of this Agreement, or failure to abide by
any Applicable Law.

11.2

By uniQure.  uniQure will indemnify and hold harmless Partner, its Affiliates,
and their directors, officers, employees, successors, heirs and assigns, and
agents (individually and collectively, the “Partner Indemnitees”) from and
against all Losses incurred in connection with any Third Party Claims to the
extent arising from or relating to (a) the Development or Manufacture of any
Licensed Product by or on behalf of uniQure or any of its Affiliates, licensees
(not including Partner or its Affiliates, Sublicensees, or Subcontractors),
Sublicensees, or Subcontractors, including product liability claims arising from
such Development or Manufacture, (b) the gross negligence or willful misconduct
of uniQure or any of its Affiliates, licensees (not including Partner or its
Affiliates, Sublicensees, or Subcontractors), Sublicensees, or Subcontractors,
(c) the fraud of uniQure or any of its controlled Affiliates, (d) uniQure’s
breach of any of its representations, warranties, covenants, or obligations set
forth in or entered into pursuant to this Agreement, (e) the failure of uniQure
or any of its Affiliates, licensees (not including Partner or its Affiliates,
Sublicensees, or Subcontractors), or Subcontractors to abide by any Applicable
Law, or (f) any claim or demand from any employee or contractor of uniQure or
any of its Affiliates who is an inventor of any Joint Technology with respect to
the ownership thereof, in each case of clauses (a) through (f) above, except to
the extent such Third Party Claims arise out of any of a Partner Indemnitee’s
gross negligence, willful misconduct, or fraud, breach of this Agreement, or
failure to abide by any Applicable Law.



- 68 -

--------------------------------------------------------------------------------

11.3

Indemnification Procedure.  If either Party is seeking indemnification under
Section 11.1 (Indemnification; By Partner) or Section 11.2 (Indemnification; By
uniQure) (the “Indemnified Party”), then it will inform the other Party (the
“Indemnifying Party”) of the Third Party Claim giving rise to such
indemnification obligations within [*] after receiving written notice of the
Third Party Claim (it being understood and agreed, however, that the failure or
delay by an Indemnified Party to give such notice of a Third Party Claim will
not affect the Indemnifying Party’s indemnification obligations hereunder except
to the extent the Indemnifying Party will have been actually and materially
prejudiced as a result of such failure or delay to give notice).  The
Indemnifying Party will have the right to assume, with counsel of its choice,
the defense of any such Third Party Claim for which it is obligated to indemnify
the Indemnified Party.  The Indemnified Party will cooperate with the
Indemnifying Party and the Indemnifying Party’s insurer as the Indemnifying
Party may reasonably request, and at the Indemnifying Party’s cost and expense.
 The Indemnified Party will have the right to participate, at its own expense
and with counsel of its choice, in the defense of any Third Party Claim that has
been assumed by the Indemnifying Party.  Neither Party will have the obligation
to indemnify the other Party in connection with any settlement made without the
first Party’s written consent, which consent will not be unreasonably withheld.
 The Indemnifying Party will not admit liability of the Indemnified Party
without the Indemnified Party’s prior written consent, which consent may be
withheld in the Indemnified Party’s reasonable discretion.  If the Parties
cannot agree as to the application of Section 11.1 (Indemnification; By Partner)
or Section 11.2 (Indemnification; By uniQure) as to any Third Party Claim,
pending resolution of the Dispute pursuant to Article 14 (Dispute Resolution),
then the Parties may conduct separate defenses of such Third Party Claims, with
each Party retaining the right to claim indemnification from the other Party in
accordance with Section 11.1 (Indemnification; By Partner) or Section 11.2
(Indemnification; By uniQure), as applicable, upon resolution of the underlying
Third Party Claim.

11.4

Insurance.  Each Party will procure and maintain during the Term of this
Agreement and until the later of: (a) [*] after termination or expiration of
this Agreement, or (b) the date that all statutes of limitation covering claims
or suits that may be instituted for personal injury based on the sale or use of
a Licensed Product have expired, commercial general liability insurance from a
minimum of “A-” AM Bests rated insurance company or insurer reasonably
acceptable to the other Party, including product liability or clinical trials,
if applicable, with coverage limits of not less than $[*] per occurrence and
$[*] in the aggregate. Such policies will add the other Party and its Affiliates
as additional insureds and provide a waiver of subrogation in favor of the other
Party and its Affiliates. Such insurance policies will be primary and
non-contributing with respect to any other similar insurance policies available
to the other Party or its Affiliates.  Any deductibles for such insurance will
be assumed by the Party maintaining such insurance.  Each Party will provide to
the other Party with evidence of such insurance (i) promptly following the
execution by both Parties of this Agreement, (ii) upon a Party’s request to the
other Party, and (iii) prior to expiration of any one coverage. Each Party will
provide the other Party with written notice at least [*] prior to the
cancellation or non-renewal of, or material changes in, such insurance.  Such
insurance will not be construed to create a limit on Partner’s or uniQure’s
respective liability with respect to its indemnification obligations under this
Article 11 (Indemnification).



- 69 -

--------------------------------------------------------------------------------

ARTICLE 12

INTELLECTUAL PROPERTY

12.1

Inventions.

12.1.1

Ownership.  As between the Parties, (a) uniQure will solely own all uniQure
Technology and all Know-How developed or invented in the performance of
activities under this Agreement solely by uniQure’s or its Affiliates’,
licensees’, or Subcontractors’ employees, agents, or independent contractors, or
any Persons contractually required to assign such Know-How to uniQure or any
Affiliate of uniQure and all Patent Rights that Cover any Inventions in such
Know-How, but excluding Joint Technology, (b) Partner will solely own all
Partner Technology, including all Know-How developed or invented in the
performance of activities under this Agreement solely by Partner or its
Affiliates’, licensees’, Sublicensees’, or Subcontractors’ employees, agents, or
independent contractors, or any Persons contractually required to assign such
Know-How to Partner or any Affiliate of Partner and all Patent Rights that Cover
any Inventions in such Know-How, but excluding Joint Technology, and (c) the
Parties will jointly own all Joint Technology. Subject only to the rights
expressly granted to the other Party under this Agreement, each Party, as
between such Party and the other Party, will own all rights, title, and
interests in and to any Know-How that is invented, conceived, discovered,
created, or otherwise developed by or on behalf of such Party (or its Affiliates
or its Sublicensees) under or in connection with this Agreement, whether or not
patented or patentable, and any and all Patent Rights and other intellectual
property rights with respect thereto. For purposes of determining ownership of
Inventions under this Agreement, all determinations of inventorship under this
Agreement will be made in accordance with U.S. patent law.

12.1.2

Disclosure.  Each Party will disclose to the other Party, at least [*] in
advance of each JSC meeting, all Inventions that it develops or invents in the
performance of activities under this Agreement, whether solely or jointly with
others (in any event, prior to the filing of any patent application with respect
to such Inventions), including all invention disclosures or other similar
documents submitted to a Party by its or its Affiliates’ employees, agents, or
independent contractors relating thereto that may reasonably be anticipated to
be material to the other Party.  Each Party will also promptly respond to
reasonable requests from the other Party for additional information relating
thereto.

12.2

Practice Under and Other Use of Joint Technology.  Subject to the rights granted
under and the restrictions set forth in this Agreement (including the licenses
granted under Article 2 (Licenses) and the restrictions set forth in Section 2.6
(Exclusivity Covenant)), each Party will be entitled to the free use and
enjoyment of all Joint Technology and neither Party will have any obligation to
account to the other Party for profits, or to obtain any approval of the other
Party to license, assign, or otherwise exploit its interest in any Joint
Technology by reason of joint ownership thereof. Each Party hereby waives any
right it may have under the Applicable Law of any jurisdiction to require any
such approval or accounting.  To the extent any further consent is required to
enable a Party to so license or exploit its interest



- 70 -

--------------------------------------------------------------------------------

in the Joint Technology, the other Party will grant consent promptly upon
request. Without limitation, each Party will cooperate with the other Party if
the Parties determine to apply for U.S. or foreign patent protection for any
Joint Technology and will obtain the cooperation of the individual inventors of
any such Joint Technology.

12.3

CREATE Act.  Notwithstanding any provision to the contrary set forth in this
Agreement, if a Party wishes to invoke the Cooperative Research and Technology
Enhancement Act, 35 U.S.C. § 102(c) (the “CREATE Act”) when exercising its
rights under this Agreement, then it will notify the other Party and if agreed
by the other Party, then the Parties will cooperate and coordinate their
activities with respect to any filings or other activities in support thereof.
 The Parties acknowledge and agree that this Agreement is a “joint research
agreement” as defined in the CREATE Act.

12.4

Patent Prosecution.

12.4.1

uniQure Platform Patent Rights and uniQure Manufacturing Patent Rights.

(a)

Right to Prosecute.  Except as set forth in Section 12.5.2(b) (Partner First
Right), as between the Parties, uniQure will have the sole right (subject to
Section 12.4.1(b) (Review and Consult)) to control the Patent Prosecution of all
uniQure Platform Patent Rights and uniQure Manufacturing Patent Rights, in each
case, throughout the Territory at its sole cost and expense.

(b)

Review and Consult.  uniQure will consult with Partner and keep Partner
reasonably informed of the Patent Prosecution of the uniQure Platform Patent
Rights and will provide Partner with all material correspondence received from
any patent authority in the Territory in connection therewith.  In addition,
uniQure will provide Partner with drafts of all proposed material filings and
correspondence to any patent authority in its respective territory in connection
with the Patent Prosecution of the uniQure Platform Patent Rights and uniQure
Manufacturing Specified Patent Rights for Partner’s review and comment prior to
the submission of such proposed filings and correspondence. uniQure will
consider Partner’s comments on Patent Prosecution of such Patent Rights in good
faith and will incorporate such comments where appropriate, but will have final
decision-making authority under this Section 12.4.1(b) (Review and Consult).

12.4.2

Product Patent Rights.

(a)

Right to Prosecute.  Except as set forth in Section 12.5.2(b) (Partner First
Right), uniQure will have the first right to control the Patent Prosecution of
any uniQure Product Patent Rights in the Territory, at uniQure’s sole cost and
expense. uniQure will use reasonable efforts in connection with such Patent
Prosecution to obtain and maintain any granted claims.

(b)

Review and Consult.  uniQure will consult with Partner and keep Partner
reasonably informed of the Patent Prosecution of the uniQure Product Patent
Rights, including discussing further claims that may be filed in the



- 71 -

--------------------------------------------------------------------------------

patent families thereof and will provide Partner with all material
correspondence received from any patent authority in the Territory in connection
therewith.  In addition, uniQure will provide Partner with drafts of all
proposed material filings and correspondence to any patent authority in its
respective territory in connection with the Patent Prosecution of the uniQure
Product Patent Rights for Partner’s review and comment prior to the submission
of such proposed filings and correspondence.  Further, uniQure will notify
Partner if it is contemplating ceasing Patent Prosecution of any of the uniQure
Product Patent Rights.  uniQure will consider Partner’s comments on Patent
Prosecution of such uniQure Product Patent Rights in good faith and will
incorporate such comments where appropriate, but uniQure will have final
decision-making authority under this Section 12.4.2(b) (Review and Consult).

(c)

Abandonment.  If uniQure decides that it is no longer interested in the Patent
Prosecution of a particular uniQure Product Patent Right in the Territory, then
it will promptly (and reasonably in advance of any applicable deadline) provide
written notice to Partner of such decision.  Partner may in its discretion, upon
written notice to uniQure, assume the Patent Prosecution of such Patent Right.
 In such event, Partner will be responsible for 100% of the costs and expenses
incurred with respect to the Patent Prosecution of such Patent Rights in the
Territory, and such Patent Rights will no longer be considered uniQure Royalty
Patent Rights for the purposes of this Agreement.

12.4.3

Joint Patent Rights.

(a)

Right to Prosecute.  Partner will have the first right to control the Patent
Prosecution of any Joint Patent Rights, in each case, in the Territory, at
Partner’s sole cost and expense.

(b)

Review and Consult.  Partner will consult with uniQure and keep uniQure
reasonably informed of the Patent Prosecution of the Joint Patent Rights and
will provide uniQure with all material correspondence received from any patent
authority in the Territory in connection therewith. In addition, Partner will
provide uniQure with drafts of all proposed material filings and correspondence
to any patent authority in its respective territory in connection with the
Patent Prosecution of the Joint Patent Rights for uniQure’s review and comment
prior to the submission of such proposed filings and correspondence. Further,
Partner will notify uniQure if it is contemplating ceasing Patent Prosecution of
any of the Joint Patent Rights. Partner will consider uniQure’s comments on
Patent Prosecution of such Joint Patent Rights in good faith and will
incorporate such comments where appropriate, but Partner will have final
decision-making authority under this Section 12.4.2(b) (Review and Consult).

(c)

Abandonment.  If Partner decides that it is no longer interested in the



- 72 -

--------------------------------------------------------------------------------

Patent Prosecution of a particular Joint Patent Right in the Territory, then it
will promptly (and reasonably in advance of any applicable deadline) provide
written notice to uniQure of such decision. uniQure may, upon written notice to
Partner, assume the Patent Prosecution of such Joint Patent Right. In such
event, uniQure will be responsible for 100% of the costs and expenses incurred
with respect to the Patent Prosecution of such Joint Patent Rights in the
Territory.

12.5

Patent Enforcement.

12.5.1

Notice.  Each Party will notify the other Party within [*] after becoming aware
of any alleged or threatened infringement by a Third Party product that is
competitive with any Licensed Product of any of the (a) uniQure Patent Rights
Covering a Licensed Product or (b) Joint Patent Rights, (“Product
Infringement”).  The Party with the first right to bring and control any legal
action to enforce the uniQure Patent Rights or other Joint Patent Rights, as
applicable, under this Section 12.5 (Patent Enforcement) will be referred to
herein as the “Controlling Party.”

12.5.2

First Right and Step-In for Product Infringement.

(a)

Partner First Right – Enforcement. Subject to Section 12.5.2(c) (uniQure
Blocking Right) Partner will have the first right to bring and control, at its
sole cost and expense, any legal action or proceeding to enforce the uniQure
Product Patent Rights, uniQure Manufacturing Specified Patent Rights, uniQure
Platform Patent Rights, (in each case, other than as set forth in Section 12.5.3
(uniQure Sole Right)), and Joint Patent Rights against any Product Infringement
in the Field in the Territory as it reasonably determines appropriate, and
Partner will consider in good faith the interests of uniQure in such enforcement
of such Patent Rights.

(b)

Partner First Right – Invalidity. Partner will have the first right to control,
at its sole cost and expense, any legal action or proceeding to defend any
uniQure Product Patent Rights, uniQure Manufacturing Specified Patent Rights,
uniQure Platform Patent Rights, and Joint Patent Rights against any declaratory
judgments or adversarial proceedings, including, and notwithstanding anything to
the contrary in this Agreement, IPRs, PGRs, re-examinations, oppositions or
equivalent actions, challenging the validity, scope or enforceability or
alleging the non-infringement of such Patent Rights as Partner reasonably
determines appropriate, solely to the extent the foregoing arise as a result of
any legal action or proceeding by Partner pursuant to Section 12.5.2(a) (Partner
First Right – Enforcement) and are not part of Patent Prosecution activities.

(c)

uniQure Blocking Right. Partner’s right under Section 12.5.2(a) (Partner First
Right – Enforcement) to enforce the uniQure Platform Patent Rights or uniQure
Manufacturing Specified Patent Rights requires the prior written consent of
uniQure, which may not be unreasonably withheld.  If uniQure



- 73 -

--------------------------------------------------------------------------------

does not consent, then such uniQure Platform Patent Right or uniQure
Manufacturing Specified Patent Right will cease to be a taken into account for
the purposes of the calculation of the Royalty Term in Section 8.3.1 (Royalty
Payments) and will be deemed to be expired for the purposes of the royalty
step-down in Section 8.3.2(a) (Patent Expiration Step-Down).

(d)

Step-In Rights.  If the Controlling Party or its designee fails to abate the
applicable Product Infringement in the Territory; or file an action to abate
such Product Infringement in the Territory within [*] after a written request
from the other Party to do so (or sooner, if reasonably necessary under the
circumstances) or defend any action or proceeding in Section 12.5.2(b) (Partner
First Right – Invalidity), or if the Controlling Party discontinues the
prosecution of any such action or proceeding after filing without abating such
infringement (or discontinues any such defense), then, in either case, the other
Party will have the right to enforce the applicable Patent Rights against such
Product Infringement in the Territory or defend such action or proceeding as it
reasonably determines appropriate, which right for Product Infringement will be
limited to Product Infringements in the Field if Partner is the non-Controlling
Party; provided that (i) the Controlling Party does not provide reasonable
rationale for not doing so or continuing to do so (including, for Product
Infringement, a substantive concern regarding counter-claims by the infringing
Third Party); (ii) the other Party will not enter into any settlement admitting
the invalidity of, or otherwise impairing, any such Patent Rights without the
prior written consent of the Controlling Party; and (iii) for a Product
Infringement action, Partner will not have any right to enforce any uniQure
Platform Patent Right if there are any uniQure Product Patent Rights, uniQure
Manufacturing Specified Patent Rights or Joint Patent Rights that can be
enforced against the applicable Product Infringement (regardless of whether or
not uniQure seeks to take action against the applicable Product Infringement).

12.5.3

uniQure Sole Right.  uniQure will have the sole right to bring and control, at
its sole cost and expense, any legal action or proceeding to enforce (a) the
uniQure Manufacturing Patent Rights and (b) any uniQure Patent Rights not
included in the uniQure Royalty Patent Rights, in each case in the Territory.

12.5.4

Recoveries.  Any recoveries resulting from an enforcement action relating to a
claim of Product Infringement in the Territory will be first applied against
payment of each Party’s costs and documented out-of-pocket Third Party expenses
in connection therewith.  Any such recoveries after such application will be
shared between the Parties as determined by the Parties at the applicable time
based on their respective economic interests in such recovery, provided that (i)
uniQure will retain [*]% of any remaining recoveries (after the above
application) from the enforcement of any uniQure Patent Rights not included in
the uniQure Royalty Patent Rights pursuant to clause (b) of Section 12.5.3
(uniQure Sole Right), and (ii) Partner will retain [*]% of any remaining
recoveries (after the above application) from the enforcement of any uniQure
Royalty Patent Rights that lose such status



- 74 -

--------------------------------------------------------------------------------

due to their abandonment by uniQure pursuant to Section 12.4.3(c) (Abandonment).

12.6

Infringement of Third Party Rights.

12.6.1

Notice.  If any Licensed Product used or sold by Partner or its Affiliates or
Sublicensees becomes the subject of a Third Party’s claim or assertion of
infringement of a Patent Right or other rights in the Territory that are owned
or controlled by such Third Party, then Partner will promptly notify uniQure
within [*] after receipt of such claim or assertion and will include in such
notice a copy of any summons or complaint (or the equivalent thereof) received
regarding the foregoing.  Thereafter, the Parties will promptly meet to consider
the claim or assertion and the appropriate course of action.

12.6.2

Defense.  Partner will be solely responsible for the defense of any infringement
claims referenced in Section 12.6.1 (Notice) brought against Partner, at
Partner’s cost and expense; provided that Partner will not agree to any
settlement, consent to judgment, or other voluntary final disposition in
connection with such defense action without uniQure’s prior written consent if
such settlement, consent to judgment, or other voluntary final disposition would
(a) result in the admission of any liability or fault on behalf of uniQure, (b)
result in or impose any payment obligations upon uniQure, or (c) subject uniQure
to an injunction or otherwise limit uniQure’s ability to take any actions or
refrain from taking any actions under this Agreement or with respect to any
Licensed Product.  Partner will keep uniQure informed on the status of such
defense action, and uniQure will have the right, but not the obligation, to
participate and be separately represented in such defense action at its sole
option and at its own expense.  Partner may credit [*]% of any payments required
to license any Patent Rights from any Third Party to resolve an infringement
claim related to the Licensed Product against any Royalties due to uniQure under
this Agreement, subject to Section 8.3.2(d) (Royalty Reductions Floor).
Notwithstanding the foregoing or anything to the contrary set forth in this
Agreement, uniQure will be solely responsible for the defense of any
infringement claim, at uniQure’s cost and expense, brought with respect to
Partner’s or uniQure’s (or their Affiliates’ and its and their respective
Subcontractors’ and Sublicensees’) use of any step or method of Manufacturing
provided by uniQure to Manufacture any Licensed Product, provided that uniQure
will not agree to any settlement, consent to judgment, or other voluntary final
disposition in connection with such defense action without Partner’s prior
written consent if such settlement, consent to judgment, or other voluntary
final disposition would (i) result in the admission of any liability or fault on
behalf of Partner, its Affiliates or its or their respective Subcontractors or
Sublicensees, (ii) result in or impose any payment obligations upon Partner or
such Persons, or (iii) subject Partner or such Persons to an injunction or
otherwise limit Partner’s or such Persons’ ability to take any actions or
refrain from taking any actions under this Agreement or with respect to any
Licensed Product.  uniQure will keep Partner informed on the status of such
defense action, and Partner will have the right, but not the obligation, to
participate and be separately represented in such defense action at its sole
option and at its own



- 75 -

--------------------------------------------------------------------------------

expense.  uniQure will bear 100% of any payments required to license any Patent
Rights from any Third Party to resolve any such infringement claim.

12.7

Patent Listings.  With respect to the FDA’s Purple Book and patent listings in
any patent listing system established by any applicable Regulatory Authority in
the Territory during the Term that is similar to the FDA Purple Book, for issued
patents for any Licensed Product in the Field, the Parties will agree which
patents, if any, to list in the FDA’s Purple Book and such other patent listing
(a) prior to the submission to such applicable Regulatory Authority of the first
and any subsequent MAA for such Licensed Product in the Field in the applicable
country in the Territory, and (b) within [*] the receipt from such Regulatory
Authority of the first and any subsequent Regulatory Approval in the Field in
the Territory for such Licensed Product in such country.

12.8

Patent Term Extensions.  With respect to any system for extending the term of
Patent Rights in the Territory established by any applicable Regulatory
Authority during the Term that is similar to the patent term extension system in
the U.S. (and in the U.S.), Partner will be solely responsible for making all
decisions regarding patent term extensions in the Territory, including
supplementary protection certificates and any other extensions that are now
available or become available in the future, that are applicable to uniQure
Product Patent Rights or Joint Patent Rights licensed hereunder and that become
available directly as a result of the Regulatory Approval of a Licensed Product
in the Territory; provided that Partner will consult with uniQure with respect
to such decisions and will consider in good faith the comments of uniQure
thereon.

12.9

Cooperation.  Each Party will provide the other Party all reasonable assistance
and cooperation in connection with all activities under Sections 12.4 (Patent
Prosecution), 12.5 (Patent Enforcement) and 12.6 (Infringement of Third Party
Rights), including, as applicable, providing any necessary powers of attorney,
executing other required documents, cooperating in discovery, keeping the other
party reasonably informed of the status of the action or proceeding, taking good
faith consideration of comments from the other party, and joining as a party to
the action or proceeding if required by Applicable Law to pursue or maintain
same.  Each Party, at its sole expense and discretion, may select and involve
external counsel of its choice in connection with performing the foregoing and
exercising its rights under the above sections.

12.10

Privilege.  The Parties intend and agree that any disclosures in connection with
the activities under Section 12.4 (Patent Prosecution), Section 12.5 (Patent
Enforcement) and Section 12.6 (Infringement of Third Party Rights), (a) must be
treated by the receiving Party as confidential and in a manner that preserves
all applicable privileges to the maximum extent possible; (b) are not deemed to
waive any applicable privilege (including attorney-client privilege, attorney
work product privilege and joint defense privilege) available to either or both
Parties; and (c) are made in connection with the joint prosecution or joint
defense (as applicable) and common legal interest of the Parties.   If requested
by either Party, the Parties will execute a “common interest agreement”, “joint
defense agreement” or similar agreement as appropriate to attempt to preserve
all applicable privileges with respect to the above disclosures.



- 76 -

--------------------------------------------------------------------------------

12.11

Patent Marking.  Partner will mark all Licensed Product in accordance with the
applicable patent marking laws and will require all of its Affiliates and
Sublicensees to do the same, and any of them may use virtual marking to do so.
 To the extent permitted by Applicable Law, Partner will use reasonable efforts
to indicate on the product packaging, advertisement and promotional materials
that such Licensed Product is in-licensed from uniQure.

12.12

Termination of Rights. Partner’s rights under Section 12.4 (Patent Prosecution),
Section 12.5 (Patent Enforcement), Section 12.7 (Patent Listings), and Section
12.8 (Patent Term Extension) will terminate upon the earlier of (a) Partner’s
delivery to uniQure of notice of termination pursuant to Section 13.2.1
(Termination Without Cause), or (b) the effective date of the termination of
this Agreement.

ARTICLE 13

TERM AND TERMINATION

13.1

Term.  Unless earlier terminated in accordance with Section 13.2 (Termination),
and without limiting or modifying Section 8.3.1 (Royalty Payments) with respect
to expiration of the Royalty Term, this Agreement will be effective as of the
Effective Date, and will continue, on a country-by-country basis, in full force
and effect until the expiration of the Royalty Term in such country and will
expire in its entirety upon the expiration of the final Royalty Term (the
“Term”).  Following expiration of the Royalty Term in a country, the license
grants in Section 2.1 (License Grants to Partner, Licensed Products and AAV5 NAb
Assay) will remain in place for a period of [*], but will substitute the phrase
“uniQure Technology other than the uniQure Royalty Patent Rights” in place of
the term “uniQure Technology.”  Following the expiration of such [*] period, the
license grants in Section 2.1 (License Grants to Partner, Licensed Products and
AAV5 NAb Assay) will become non-exclusive, fully-paid, royalty-free, perpetual,
and irrevocable for such country.

13.2

Termination.

13.2.1

Termination Without Cause.  Prior to receipt of the first Regulatory Approval of
any Licensed Product in the first Major Country, Partner may terminate this
Agreement in its entirety for convenience and without cause upon [*] prior
written notice to uniQure. After receipt of the first Regulatory Approval of any
Licensed Product in the first Major Country, Partner may terminate this
Agreement in its entirety for convenience and without cause upon [*] prior
written notice to uniQure.

13.2.2

Termination For Cause.

(a)

Defaults.  If a Party materially breaches any of its material obligations
(including, for the avoidance of doubt, any of its obligations that are
effective prior to the Effective Date as set forth in Section 15.1 (Effective
Date)), excluding any breach or alleged breach by a Party to use Commercially
Reasonable Efforts as required under this Agreement (as such breach of alleged
breach will be governed by the provisions of Section 13.2.2(b) below) (a
“Default”), then the non-defaulting Party may deliver



- 77 -

--------------------------------------------------------------------------------

notice to the defaulting Party describing in reasonable detail the alleged
Default in question, including the specific alleged material breach(es) of such
material obligations by the defaulting Party (a “Default Notification”).  For
any Default arising from a failure to make an undisputed payment set forth in
this Agreement, the allegedly defaulting Party will have [*] from the receipt of
the applicable Default Notification to cure such payment Default. For all other
Defaults, the allegedly defaulting Party will have [*] from the date of the
Default Notification to cure such Default, provided that if such Default is not
reasonably capable of cure within such [*] period, but is capable of cure within
[*] from the date of such Default Notification (or such other period as may be
agreed by the non-defaulting Party), then the defaulting Party may submit in
writing to the non-defaulting Party, within [*] of such Default Notification, a
reasonable cure plan that is reasonably acceptable to the non-defaulting Party,
to remedy such Default as soon as reasonably possible and in any event prior to
the end of such [*] period (or such other period as may be agreed by the
non-defaulting Party), and, upon such submission, the [*] cure period will be
automatically extended for so long as the defaulting Party continues to use
reasonable efforts to cure such Default in accordance with such cure plan, but
for no more than [*] (or such other period as may be agreed by the
non-defaulting Party). If the defaulting Party fails to cure a Default within
the applicable cure period or in accordance with the applicable cure plan as set
forth above, then the non-defaulting Party may terminate this Agreement
effective upon written notice of termination to the other Party.

(b)

CRE Defaults.  If a Party (the “Alleging Party”) believes in good faith that the
other Party (the “Alleged Party”) has not used Commercially Reasonable Efforts
as required under this Agreement (a “CRE Default”), then the Alleging Party may
deliver notice to the Alleged Party describing in reasonable detail the alleged
CRE Default in question, including the specific alleged failure(s) of the
Alleged Party to use such Commercially Reasonable Efforts (a “CRE Default
Notification”).  Within [*] after receipt of a CRE Default Notification, the
Alleged Party will either (x) submit in writing to the Alleging Party a good
faith cure plan setting out the rectifying steps proposed to be taken by the
Alleged Party to cure its alleged failure(s) to use Commercially Reasonable
Efforts, including a timeline for doing so (a “CRE Cure Plan”), or (y) submit in
writing to the Alleging Party a good faith explanation in reasonable detail as
to why the Alleged Party disagrees with the alleged CRE Default (a “CRE
Explanation”).

(i)

CRE Cure Plans.  If the Alleged Party timely submits a CRE Cure Plan in
accordance with the foregoing clause (b), then within [*] thereafter the
Alleging Party, having considered the CRE Cure Plan in good faith, will respond
in writing to the Alleged Party either accepting such CRE Cure Plan, proposing
to modify such CRE Cure Plan (in which case the proposed modifications will be
specified in



- 78 -

--------------------------------------------------------------------------------

reasonable detail), or rejecting such CRE Cure Plan. If the Alleging Party
accepts the CRE Cure Plan (or does not timely respond), then the Alleged Party
will implement the CRE Cure Plan in accordance with its terms; provided that, if
the Alleged Party fails to implement the CRE Cure Plan in any material respect,
then the Alleging Party may terminate this Agreement upon [*] written notice to
the Alleged Party. If the Alleging Party timely responds and proposes to modify
the CRE Cure Plan, then the Parties will discuss in good faith the proposed
modification for a period of [*], and if the Parties agree upon a modified CRE
Cure Plan during such [*] period, then such modified CRE Cure Plan will
constitute an “accepted” CRE Cure Plan hereunder and the provisions in the
immediately preceding sentence with respect to an accepted CRE Cure Plan will
apply. If the Parties do not agree on a modified CRE Cure Plan during such [*]
period, then the CRE Cure Plan will constitute a “rejected” CRE Cure Plan
hereunder and the provisions in the immediately following sentence with respect
to a rejected CRE Cure Plan will apply.  If the Alleging Party timely rejects
the CRE Cure Plan, then the provisions of sub-clause (ii) below will apply.

(ii)

CRE Explanation.  If the Alleged Party timely submits a CRE Explanation in
accordance with the foregoing clause (b), then within [*] thereafter the
Alleging Party, having considered the CRE Explanation in good faith, will
respond in writing to the Alleged Party either accepting or rejecting the CRE
Explanation. If the Alleging Party accepts the CRE Explanation (or fails to
timely respond), then the related CRE Default Notification will be deemed
revoked and the Alleged Party will have no further obligation in respect
thereof. If either (A) the Alleging Party timely rejects the CRE Explanation or
(C) the Alleging Party timely rejects the CRE Cure Plan in accordance with the
foregoing sub-clause (i), then the alleged CRE Default (including the matters
that have transpired between the Parties pursuant to this Section 13.2.2(b) in
respect thereof) will be referred to the Executive Officers for attempted
resolution.  If the Executive Officers are unable to resolve the alleged CRE
Default within [*] after such matter is referred to them, then, upon the written
request of either Party to the other Party, the alleged CRE Default will be
subject to arbitration in accordance with Section 14.2 (Arbitration) (and, for
the avoidance of doubt, the pre-arbitration negotiation procedure set forth in
Section 14.1 (Pre-Arbitration Negotiation) will not apply) to determine whether
or not such CRE Default occurred.

(iii)

Resolution by Arbitration.  If the alleged CRE Default is referred to
arbitration in accordance with the foregoing sub-clause (ii), then:



- 79 -

--------------------------------------------------------------------------------

(1)if the arbitrators determine that there was not any CRE Default by the
Alleged Party, then the related CRE Default Notification will be deemed revoked
and the Alleged Party will have no further obligation in respect thereof;

(2)if the arbitrators determinate that there was a CRE Default by the Alleged
Party but a CRE Cure Plan was timely submitted by the Alleged Party and such CRE
Cure Plan was a reasonable cure plan, then such CRE Cure Plan will constitute an
“accepted” CRE Cure Plan and the provisions in the foregoing sub-clause (i) with
respect to an accepted CRE Cure Plan will apply; or

(3)if the arbitrators determine that there was a CRE Default by the Alleged
Party and either a CRE Cure Plan was not timely submitted by the Alleged Party
or a CRE Cure Plan was timely submitted by the Alleged Party but such CRE Cure
Plan was not a reasonable cure plan, then the Alleging Party may terminate this
Agreement by [*] written notice to the Alleged Party.

(c)

Payment Adjustment in Lieu of Termination for Third Party Competitive Product.

(i)

If (i) Partner has the right to terminate this Agreement pursuant to, and in
accordance with, clause (a) or clause (b) of Section 13.2.2 (Termination for
Cause) as a result of a Default or CRE Default, respectively, of uniQure of any
of its obligations under this Agreement and (ii) as a proximate cause of such
Default (in the case of a termination right under Section 13.2.2(a)) or such CRE
Default (in the case of a termination right under Section 13.2.2(b)), as the
case may be, a Competitive Product of any Third Party achieves (x) [*] or (y)
[*], it being understood that, unless uniQure expressly agrees or stipulates
that such Default or CRE Default was the proximate cause of such eventuality,
such question of proximate cause must be raised and determined in the same
arbitration that determines such Default or CRE Default (except in the case of a
Default of uniQure of its obligations under Section 2.6 (Exclusivity Covenant)
where such proximate causation shall be presumed absent a specific determination
to the contrary in such arbitration), then, without limiting its right to
terminate this Agreement or to seek any other available remedies in connection
with such Default or CRE Default, Partner may provide written notice to uniQure
requiring the Parties to, in good faith, renegotiate any remaining Milestone
Payments and the Royalty Rates as promptly as reasonably practicable after the
provision of such notice, provided that such reduction [*].



- 80 -

--------------------------------------------------------------------------------

(ii)

If uniQure does not dispute the applicability of this Section 13.2.2(c) (Payment
Adjustment in Lieu of Termination for Third Party Competitive Product) or if it
is otherwise agreed or determined to be applicable pursuant to, and in
accordance with, clause (a) or clause (b) of Section 13.2.2 (Termination for
Cause) or Article 14 (Dispute Resolution), but the Parties fail to agree upon
the renegotiated Milestone Payments and Royalty Rates within [*] after delivery
of such notice, then such dispute regarding the renegotiated Milestone Payments
and Royalty Rates will be resolved in accordance with the specified expedited
arbitration procedures set forth in Section 14.7 (Specified Expedited
Arbitrations) (and, for the avoidance of doubt, the pre-arbitration negotiation
procedure set forth in Section 14.1 (Pre-Arbitration Negotiation) will not
apply).  After the resolution of the renegotiated Milestone Payments and Royalty
Rates by the Parties’ agreement under this clause (c) or (where a dispute has
been referred to specified expedited arbitration) by the arbitrator’s award in
accordance with Section 14.7 (Specified Expedited Arbitrations), Partner may
either: (A) accept such resolution (in which case such will be Partner’s sole
and exclusive remedy and Partner will be deemed to have waived its rights to
terminate this Agreement pursuant to clause (a) or clause (b) of Section 13.2.2
(Termination for Cause), as applicable, and to seek any other available remedies
in connection with such Default or CRE Default); or (B) terminate this Agreement
pursuant to, and in accordance with, clause (a) or clause (b) of Section 13.2.2
(Termination for Cause), as applicable, and seek any other available remedies in
connection with such Default or CRE Default, subject to the terms of this
Agreement.

(d)

Notwithstanding anything in this Agreement to the contrary and without limiting
uniQure’s other rights and remedies under the circumstances, uniQure does not
have the right to terminate this Agreement under this Section 13.2.2
(Termination For Cause) due to (i) a breach by Partner of Section 12.1.2
(Disclosure); or (ii) any act or omission of a Subcontractor or Sublicensee,
provided that Partner complies with its own obligations in Section 2.2.4 (Terms
of Sublicensing and Subcontractor Agreements) or its termination obligation in
the last sentence of Section 2.2.6 (Responsibility for Sublicensees and
Subcontractors), unless and until the arbitration panel in an arbitration
conducted in accordance with Article 14 (Dispute Resolution) rules that Partner
has intentionally and materially breached such covenant by practicing an
invention that infringes a claim in clause (i) of the definition of “Valid
Claim” with respect to a uniQure Royalty Patent Right.

13.2.3

Termination for Patent Challenge.  uniQure may terminate this Agreement in its
entirety by providing written notice of termination to Partner if Partner or its
Affiliates or Sublicensees (individually or in association with any Person)
contests or assists a Third Party in contesting the scope, validity, or
enforceability of any



- 81 -

--------------------------------------------------------------------------------

uniQure Royalty Patent Right, in each case, anywhere in the world in any court,
tribunal, patent office, arbitration proceeding, or other proceeding, including
the U.S. Patent and Trademark Office and the U.S. International Trade Commission
(a “Patent Challenge”), subject to the cure provision below and except if such
activities are [*]. In the event of such a Patent Challenge, uniQure will
provide prompt written notice of such Patent Challenge to Partner, and uniQure
may terminate this Agreement by providing written notice of such termination to
Partner, solely if Partner or its applicable Affiliates or Sublicensees do not,
within [*] of receipt of such notice, (i) withdraw such Patent Challenge, or
(ii) with respect to any Patent Challenge by any Sublicensee of Partner, if
Partner does not provide such Sublicensee notice of termination of the
sublicense agreement with such Sublicensee before the end of such notice period.
If uniQure believes based on the advice of counsel that termination of this
Agreement pursuant to this Section 13.2.3 (Termination for Patent Challenge) is
not an available remedy under Applicable Law, it shall notify Partner in
writing.  If Partner responds within [*] that it disagrees with such belief,
then uniQure may submit the issue to expedited arbitration in accordance with
Section 14.6 (Expedited Arbitration).  If uniQure initiates such arbitration and
prevails in such arbitration on the foregoing issue, then in lieu of such
termination right, if one accrues under this Section 13.2.3 (Termination for
Patent Challenge), uniQure may instead [*] by providing written notice of such
election to Partner.  As used herein, a Patent Challenge includes: (a) filing an
action under 28 U.S.C. §§ 2201-2202 seeking a declaration of invalidity or
unenforceability of any such Patent Right; (b) filing, or joining in, a petition
under 35 U.S.C. § 311 to institute inter partes review of any such Patent Right;
(c) filing, or joining in, a petition under 35 U.S.C. § 321 to institute
post-grant review of any such Patent Right or any portion thereof; (d) filing or
commencing any opposition, nullity, or similar proceedings challenging the
validity of any such Patent Right in any country or region; or (e) any foreign
equivalent of clauses (a), (b), (c), or (d).

13.2.4

Failure to Commercialize.  If Partner and its Affiliates and Sublicensees do not
conduct any material Commercialization activities with respect to any Licensed
Products in any of the Major Countries for a continuous period of longer than
[*] at any time following the First Major Regulatory Approval and such failure
to conduct any material Commercialization activities during such period is not:
[*], then uniQure may deliver written notice to Partner of its intent to
terminate this Agreement in its entirety, effective [*] after Partner’s receipt
of such notice, provided that, if Partner or any of its Affiliates or
Sublicensees commences any material Commercialization activity with respect to
any Licensed Product in any single Major Country during such [*] period, then
this Agreement will not terminate upon the expiration of such [*] period.  By
way of illustration only, if, following the First Major Regulatory Approval,
Partner or any of its Affiliates or Sublicensees conducted material
Commercialization activities in a Major Country (for example, [*]) in a [*]
period, then this Section 13.2.4 (Failure to Commercialize) will not apply with
respect to such [*] period even if Partner or any of its Affiliates or
Sublicensees had not conducted material Commercialization activities in any
other Major Country in the same [*] period.  For the avoidance of doubt, the
existence of



- 82 -

--------------------------------------------------------------------------------

this Section 13.2.4 (Failure to Commercialize) shall not be construed to limit
Partner’s obligations under Section 6.3 (Commercialization Diligence) prior to
termination of this Agreement pursuant to this Section 13.2.4 (Failure to
Commercialize) or any other termination provision in this Agreement.

13.2.5

Full Force and Effect During Notice Period.  This Agreement will remain in full
force and effect until the expiration of the applicable termination notice
period.  For clarity, if Partner or any of its Affiliates or Sublicensees
achieve any Milestone Events during the termination notice period, then the
corresponding Milestone Payment is accrued and Partner will remain responsible
for the payment of such Milestone Payment even if the due date of such Milestone
Payment occur, after the effective date of the termination.

13.3

Effect of Termination.  In the event of any termination (but not expiration) of
this Agreement, the following will apply:

13.3.1

Licenses.  As of the effective date of termination of this Agreement, except as
expressly set forth in this Agreement, all licenses and all other rights granted
by uniQure to Partner hereunder under the uniQure Technology (other than as set
forth below) will terminate and all sublicenses granted by Partner pursuant to
Section 2.2 (Sublicensing and Subcontractors) with respect to the Licensed
Products will also terminate.  In addition, at uniQure’s election upon such
termination, uniQure will have, and Partner hereby grants and agrees to grant to
uniQure, effective upon such termination, a worldwide, non-exclusive, perpetual,
irrevocable, and sublicensable (through multiple tiers) license to uniQure under
all Product Marks and all Patent Rights and Know-How Controlled by Partner or
any of its Affiliates as of the effective date of termination that (a) Cover
(with respect to Patent Rights) and (b) are necessary to Exploit (with respect
to Product Marks and Know-How) the Licensed Product in the form that it exists
of such effective date of termination (as such product may be modified by
uniQure after the date of such termination, the “Existing Product”), solely to
the extent necessary for uniQure to Exploit such Licensed Product. The foregoing
license grant will be (i) [*] if this Agreement is terminated by uniQure for
cause pursuant to Section 13.2.2 (Termination for Cause) or, if terminated for
any other reason, [*] (A) [*] or (B) [*] and (ii) subject to the same conditions
on sublicensing set forth in Section 2.2 (Sublicensing and Subcontractors) and
the same royalty provisions in Sections 8.3.3 to 8.13 (inclusive), to be fully
memorialized by the Parties within a reasonable time after the above termination
date.

13.3.2

Assignment of Agreements.  Partner will assign to uniQure in whole or in part as
applicable any agreement with any Third Party to the extent such agreement is
necessary for the Exploitation of the Existing Product, if permitted under such
agreement (and will use reasonable efforts to seek any consent required from the
applicable Third Party in connection with such an assignment, provided that
Partner is not required to make any payments to such Third Party to procure such
consent). If any such agreement (or portion thereof) cannot be assigned to
uniQure, then upon uniQure’s reasonable request, either (i) to the extent
permitted under such



- 83 -

--------------------------------------------------------------------------------

agreement, Partner will maintain (but is not obligated to renew or extend) such
agreement (or portion thereof) and uniQure will pay to Partner 100% of all
payments due to the applicable Third Party under any such agreement or (ii)
Partner will cooperate reasonably with uniQure to procure an agreement directly
with Third Party with respect to the Existing Product.

13.3.3

Regulatory Submissions and Regulatory Approvals.  Partner will, and will cause
its Affiliates and Sublicensees to, (a) no later than [*] after the effective
date of termination of this Agreement, develop a plan for the assignment and
transfer to uniQure or its designee all of Partner’s rights, title, and
interests in and to all Regulatory Submissions, Regulatory Approvals and
Reimbursement Approvals for the Existing Product then owned or Controlled by
Partner or any of its Affiliates or Sublicensees, (b) complete assignment and
transfer promptly in accordance with such plan, and (c) to the extent assignment
pursuant to clause (a) is delayed or is not permitted by the applicable
Regulatory Authority, permit uniQure to cross-reference and rely upon any
Regulatory Submissions, Regulatory Approvals, and Reimbursement Approvals filed
by Partner with respect to such Existing Product.  Partner will execute and
deliver, or to cause to be executed and delivered, to uniQure or its designee
such endorsements, assignments, commitments, acknowledgements, and other
documents as may be necessary to assign, convey, transfer, and deliver to
uniQure or its designee all of Partner’s or its applicable Affiliate’s or
designee’s rights, title, and interests in and to all such assigned Regulatory
Submissions, Regulatory Approvals, and Reimbursement Approvals to uniQure,
including submitting to each applicable Regulatory Authority or other
Governmental Authority a letter or other necessary documentation (with copy to
uniQure) notifying such Regulatory Authority or other Governmental Authority of,
or otherwise giving effect to, the transfer of ownership to uniQure of all such
assigned Regulatory Submissions, Regulatory Approvals, and Reimbursement
Approvals. In addition, upon uniQure’s written request, Partner will provide to
uniQure copies of all material related documentation related to the Existing
Product, including material non-clinical, preclinical, and clinical data related
to the Existing Product that are held by or reasonably available to Partner or
its Affiliates or Sublicensees.  The Parties will discuss and establish
appropriate arrangements with respect to safety data exchange, including with
respect to any amendments to the SDE Agreement.

13.3.4

Appointment as Exclusive Distributor.  If Partner is Commercializing the
Existing Product in any country as of the effective date of termination, then,
at uniQure’s election (in its sole discretion) on a country-by-country basis,
until such time as all Regulatory Approvals and Reimbursement Approvals with
respect to such Existing Product in such country have been assigned and
transferred to uniQure or its designee, Partner will appoint uniQure or its
designee as its exclusive distributor of the Existing Products in such country
and grant uniQure or its designee the right to appoint sub-distributors, to the
extent not prohibited by any written agreement between Partner or any of its
Affiliates and a Third Party.



- 84 -

--------------------------------------------------------------------------------

13.3.5

Assignment and Disclosure.  To the extent requested by uniQure, Partner will
promptly upon such request:

(a)

assign and transfer to uniQure or its designee all of Partner’s rights, title,
and interests in and to all clinical trial agreements (if any) and distribution
agreements (to the extent assignable and not cancelled), confidentiality and
other agreements; and provide copies of data and other Know-How (including
commercial information) in Partner’s Control, in each case, to the extent
related to the Existing Products and that are necessary for the Exploitation of
the Existing Product;

(b)

assign to uniQure or its designee or amend to have uniQure assume Partner’s
rights and obligations therein, as either option is deemed appropriate in
Partner’s discretion, any agreements or arrangements with Third Party vendors
(including distributors) with respect to the Existing Products or, to the extent
any such Third Party agreement or arrangement is not assignable to uniQure for
such scope, reasonably cooperate with uniQure to arrange for such distributor to
continue to provide such services to Partner on uniQure’s behalf for a
reasonable time after termination of this Agreement with respect to such
Existing Products to facilitate the orderly transition of all Commercialization
and other activities then being performed by or on behalf of Partner or its
Affiliates or Sublicensees for the Existing Products to uniQure or its designee,
provided that, if Partner is required to make any payments to any Third Party to
procure any consents, Partner’s obligation to procure such consent is contingent
on uniQure agreeing to bear 100% of any such payment;

(c)

disclose to uniQure or its designee all documents, records, and materials to the
extent related to the Existing Products that are Controlled by Partner or its
Affiliates or Sublicensees and are necessary for uniQure to exercise its above
rights relating to such Existing Products, which documents, records, and
materials, in each case, will be deemed Partner’s “Confidential Information” to
the extent they also relate to Partner’s or its Affiliates’ other businesses or
products and uniQure or its Affiliates and (sub)licensees may use the same to
Exploit such Existing Products; and

(d)

assign and transfer to uniQure or its designee all of Partner’s rights, title,
and interests in and to the copyright in any Promotional Materials that are
solely related to the Existing Product (and provide a non-exclusive license to
uniQure and its Affiliates and (sub)licensees of all Promotional Materials that
are otherwise related to the Existing Products) and provide a copy of all
training materials, medical education materials, packaging and labeling, and all
other literature or other information that are related to the Existing Product,
which Promotional Materials will be deemed Partner’s “Confidential Information”
to the extent they also relate to Partner or its Affiliates’ other businesses or
products and uniQure or its Affiliates and (sub)licensees may use the same to
Exploit such Existing Products.



- 85 -

--------------------------------------------------------------------------------

Unless this Agreement is terminated by Partner pursuant to Section 13.2.2
(Termination for Cause), each Party will bear its own costs and expenses
associated with the matters described in this Section 13.3.5 (Assignment and
Disclosure). If this Agreement is terminated by Partner pursuant to Section
13.2.2 (Termination for Cause), then uniQure will reimburse Partner for the
costs and documented out-of-pocket expenses of Partner associated with the
assignments set forth in this Section 13.3.5 (Assignment and Disclosure).

To the extent that any agreement or other asset described in this Section 13.3.5
(Assignment and Disclosure) is not assignable by Partner, then such agreement or
other asset will not be assigned, and, upon the request of uniQure, Partner will
take such reasonable steps as may be necessary to allow uniQure to obtain and to
enjoy the benefits of such agreement or other asset, without additional payment
therefor, in the form of a license or other right to the extent Partner has the
right and ability to do so, and in the event this Agreement is terminated by
Partner pursuant to Section 13.2.2 (Termination for Cause), uniQure will
reimburse Partner for the costs and documented out-of-pocket expenses incurred
by Partner in doing so. For clarity, uniQure will have the right to request that
Partner take any or all of the foregoing actions in whole or in part, or with
respect to all or any portion of the assets set forth in this Section 13.3.5
(Assignment and Disclosure).

13.3.6

Regulatory Transfer Support.  In furtherance of the assignment of Regulatory
Submissions, Regulatory Approvals, Reimbursement Approvals, and other
documentation pursuant to Section 13.3.3 (Regulatory Submissions and Regulatory
Approvals) and the other data described in Section 13.3.5 (Assignment and
Disclosure), if and to the extent that such assignments have not been made
within the [*] after the effective date of termination of this Agreement,
Partner will appoint uniQure as Partner’s or its Affiliate’s agent for all
Existing Product-related matters involving Regulatory Authorities until all
Regulatory Submissions, Regulatory Approvals, Reimbursement Approvals, and the
data described in Section 13.3.5 (Assignment and Disclosure) that are not then
in uniQure’s or its Affiliate’s name have been assigned to uniQure or its
designee.  In the event of failure to obtain such assignment, Partner hereby
consents and grants to uniQure the right to access and reference (without any
further action required on the part of Partner, whose authorization to file this
consent with any Regulatory Authority is hereby granted) any such item.

13.3.7

Know-How Transfer Support.  In furtherance of the assignment of Know-How
pursuant to Section 13.3.5 (Assignment and Disclosure), Partner will, for a
period of [*] from the effective date of termination of this Agreement, provide
such consultation or other assistance as uniQure may reasonably request to
assist uniQure in becoming familiar with such Know-How in order for uniQure to
undertake further Exploitation of the Existing Product, at uniQure’s cost and
expense; provided that if the Agreement is terminated by Partner for any reason
other than pursuant to Section 13.2.2 (Termination for Cause), then Partner will
provide [*].



- 86 -

--------------------------------------------------------------------------------

13.3.8

Inventory.  At uniQure’s election and request, Partner will transfer to uniQure
or its designee some or all inventory of the Existing Product (including all
final product, bulk drug substance, intermediates, works-in-process, formulation
materials, reference standards, drug product clinical reserve samples, packaged
retention samples, and the like) then in the possession or Control of Partner,
its Affiliates or Sublicensees; provided that uniQure will pay Partner a price
equal to [*].

13.3.9

Wind Down and Transition.  Partner will be responsible, at its own cost and
expense (subject to Section 13.4 (Further Effects of Termination by Partner for
Cause)), for the wind-down of Partner’s and its Affiliates’ and its
Sublicensees’ activities with respect to the Existing Product.  Partner will,
and will cause its Affiliates and Sublicensees to, reasonably cooperate with
uniQure to facilitate orderly transition of all Development, Manufacturing, and
Commercialization activities, and other activities, then being performed by or
on behalf of Partner or its Affiliates or Sublicensees for the Existing Product
to uniQure or its designee, including reasonably cooperating with uniQure to
transfer all Development, Manufacturing, and Commercialization activities, and
other activities, to uniQure or its designee and continuing to perform such
activities on uniQure’s behalf for a reasonable time after termination of this
Agreement with respect to such Existing Product until such transition is
completed.

13.3.10

Return of Confidential Information.  At the Disclosing Party’s election, the
Receiving Party will return (at Disclosing Party’s expense) or destroy all
tangible materials comprising, bearing, or containing any Confidential
Information of the Disclosing Party relating to the Existing Product that are in
the Receiving Party’s or its Affiliates’ or Sublicensees’ possession or control
and provide written certification of such destruction (except to the extent any
information is the Confidential Information of both Parties or to the extent
that the Receiving Party has the continuing right to use the Confidential
Information under this Agreement); provided that the Receiving Party may retain
one copy of such Confidential Information for its legal archives.
 Notwithstanding any provision to the contrary set forth in this Agreement, the
Receiving Party will not be required to destroy electronic files containing such
Confidential Information that are made in the ordinary course of its or its
Sublicensees’ business information back-up procedures pursuant to its electronic
record retention and destruction practices that apply to its or their own
general electronic files and information.

13.3.11

Further Assistance.  Partner will provide any other assistance or take any other
actions, in each case, reasonably requested by uniQure, as necessary to transfer
to uniQure all Exploitation of the Existing Product, and will execute all
documents as may be reasonably requested by uniQure in order to give effect to
this Section 13.3 (Effect of Termination other than by Partner for Cause).

13.4

Further Effects of Termination by Partner for Cause. Notwithstanding any
provision to the contrary in this Article 13 (Term and Termination), if Partner
terminates this Agreement pursuant to Section 13.2.2 (Termination for Cause),
then uniQure will bear its



- 87 -

--------------------------------------------------------------------------------

own costs and expenses and will reimburse Partner for the out-of-pocket expenses
incurred by Partner and its Affiliates in connection with the matters described
in Section 13.3 (Effect of Termination). Partner will invoice uniQure quarterly
for the foregoing costs incurred by or on behalf of Partner and its Affiliates
in such Financial Quarter, and uniQure will pay the undisputed invoiced amounts
within [*] after the date of any such invoice.

13.5

Survival.  Expiration or termination of this Agreement will not relieve the
Parties of any obligation accruing prior to such expiration or termination.
 Without limiting the foregoing, the following provisions of this Agreement will
survive the expiration or termination of this Agreement: Article 1
(Definitions), Section 2.3 (License Grants to uniQure), Section 3.2.3
(Reimbursement of Costs and Expenses) (with respect to amounts becoming due
during the Term), Section 3.3.2 (Reimbursement of Costs and Expenses) (with
respect to amounts becoming due during the Term), Section 3.5.3 (Cost) (with
respect to amounts becoming due during the Term), Section 4.4.4 (Allocation of
Costs) (with respect to amounts becoming due during the Term), Section 5.2
(Manufacturing Development Plan) (with respect to amounts becoming due during
the Term), Section 5.4 (Transfer of Manufacturing Know-How) (with respect to
amounts becoming due during the Term), Section 8.3.3 (Royalty Payments and
Reports) (with respect to payments becoming due during the Term), Section 8.4
(Development Payment) (with respect to the Development Payment accrued prior to
the Outside Date and due after the termination of this Agreement in accordance
with Section 15.5), Section 8.5 (Other Amounts Payable) (with respect to amounts
becoming due during the Term), Section 8.9 (Currency; Exchange Rate) (with
respect to amounts becoming due during the Term), Section 8.10 (Blocked
Payments) (with respect to amounts becoming due during the Term), Section 8.11
(Late Payments) (with respect to amounts becoming due during the Term),
Section 8.12 (Financial Records and Audits), Section 9.1 (Duty of Confidence),
Section 9.2 (Confidential Information), Section 9.3 (Exemptions), Section 9.4
(Authorized Disclosures), Section 9.6 (Publications), Section 9.7 (Publicity;
Use of Names), Section 9.8 (Attorney-Client Privilege), Section 9.9 (Personal
Information), Section 10.5 (No Other Warranties), Section 10.8 (Limitation on
Claims), Article 11 (Indemnification), Section 12.1.1 (Ownership), Section 12.2
(Practice Under and Other Use of Joint Technology), Section 12.4.3 (Joint Patent
Rights), Section 12.6.2 (Defense), Section 12.9 (Cooperation), Section 12.10
(Privilege), Section 13.1 (Term), Section 13.3 (Effect of Termination), Section
13.4 (Further Effects of Termination by Partner for Cause), Section 13.5
(Survival), Section 13.6 (Termination Not Sole Remedy), Article 14 (Dispute
Resolution), Section 15.2 (Coordination and Cooperation) (with respect to
amounts becoming due during the Term), Section 15.5 (Outside Date) (with respect
to amounts becoming due thereunder), and Article 16 (Miscellaneous).

13.6

Termination Not Sole Remedy.  Termination is not the sole remedy under this
Agreement and, whether or not termination is effected and notwithstanding
anything to the contrary set forth in this Agreement, all other remedies will
remain available except as expressly set forth herein.



- 88 -

--------------------------------------------------------------------------------

ARTICLE 14

DISPUTE RESOLUTION

14.1

Pre-Arbitration Negotiation.  Except in relation to any arbitration referred to
this Article 14 (Dispute Resolution) under Section 8.2.4 (Payment Adjustment for
[*]), Section 13.2.2(b)(ii) (CRE Explanation) or Section 13.2.2(c) (Payment
Adjustment in Lieu of Termination for Third Party Competitive Product), prior to
the commencement of any arbitration hereunder, the Parties, through their
respective Executive Officers, will attempt to resolve any dispute for a period
of [*].

14.2

Arbitration.  Except as specifically provided for within this Article 14
(Dispute Resolution), all disputes arising out of or in connection with this
Agreement, other than any dispute subject to the provisions of Section 7.5
(Resolution of JSC Disputes), shall be finally settled under the Rules of
Arbitration of the International Chamber of Commerce (“ICC”) by three
arbitrators, provided that, other than with respect to the arbitration
referenced in Section 13.2.3(b) (Termination for Patent Challenge), any dispute
as to the scope, validity, enforceability, or infringement of any Patent Rights
or trademark rights shall be finally resolved by a court of competent
jurisdiction in the country or region in which such Patent Rights or trademark
rights were granted or arose.

14.3

Arbitrator Selection.  The claimant(s) shall nominate one arbitrator in the
request for arbitration.  The respondent(s) shall nominate one arbitrator in the
answer to the request.  The two party-nominated arbitrators shall then have [*]
to agree, in consultation with the parties to the arbitration, upon the
nomination of a third arbitrator to act as president of the tribunal, barring
which the ICC Court shall select the third arbitrator (or any arbitrator that
claimant(s) or respondent(s) shall fail to nominate in accordance with the
foregoing).  Each arbitrator shall be experienced in ICC arbitration and in the
resolution of disputes concerning research, development and commercialization
collaborations in the pharmaceutical industry.

14.4

Place and Language of Arbitration.  The place of arbitration shall be New York,
New York.  The language of the arbitration shall be English.

14.5

Costs of the Arbitration.  The parties to any arbitration conducted pursuant to
this Article 14 (Dispute Resolution) shall each bear their own share of the
costs of the arbitration and their own attorneys’ fees and other advisor,
consultant, witness or expert fees and costs.

14.6

Expedited Arbitration.  In respect of any arbitration commenced under Section
14.2 (Arbitration), any party to such arbitration may elect that the arbitration
proceed under the ICC’s Expedited Procedure Rules, irrespective of the amount in
dispute, in which event such rules shall apply.

14.7

Specified Expedited Arbitrations.  Any dispute with respect to Milestone
Payments or Royalty Rates in connection with the renegotiation thereof under
Section 8.2.4 (Payment Adjustment for [*]) or Section 13.2.2(c) (Payment
Adjustment in Lieu of Termination for Third Party Competitive Product) or any
dispute with respect to the allocation of the Regulatory Milestone Payment
relating to the [*] milestone under Section 8.2.5(b)



- 89 -

--------------------------------------------------------------------------------

(Payment Condition and Adjustments for [*] Milestone) shall be subject to
arbitration under the ICC’s Expedited Procedure Rules as modified herein,
irrespective of the amount in dispute, before a sole arbitrator appointed on an
expedited basis by the ICC Court.  The arbitrator shall be experienced in ICC
arbitration and be a professional in business or licensing experienced in the
valuation of biopharmaceutical products with at least 10 years of experience in
the pharmaceutical and life sciences industries, including the conduct of
research, development and commercialization collaborations.  Either Party may
commence arbitration by notifying the ICC Secretariat of a dispute requiring
resolution under this Section 14.7 and requesting the expedited appointment of
an arbitrator within a period of no more than [*].  The Parties shall then
exchange and provide the arbitrator, within [*] of the arbitrator’s appointment,
written proposals for (i) in the case of a dispute with respect to Milestone
Payments or Royalty Rates in connection with the renegotiation thereof under
Section 8.2.4 (Payment Adjustment for [*]) or Section 13.2.2(c) (Payment
Adjustment in Lieu of Termination for Third Party Competitive Product), the
amount of the Milestone Payments (for the same Milestone Events set forth in
Table 8.2.1 in Section 8.2.1 (Regulatory Milestones) and Table 8.2.2 in Section
8.2.2 (Sales Milestones), unless the Parties otherwise expressly agree in
writing) or the percentages of the Royalty Rates (for the same annual Net Sales
tiers set forth in Table 8.3.1 in Section 8.3.1 (Royalty Payments), unless the
Parties otherwise expressly agree in writing) they each propose to be made, or
(ii) in case of a dispute with respect to the allocation of the Regulatory
Milestone Payment relating to the [*] milestone under Section 8.2.5(b) (Payment
Condition and Adjustments for [*] Milestone), the allocation of the Regulatory
Milestone Payment relating to the [*] milestone they each propose, in each case
together with their reasons therefor and any supporting materials they may wish
to submit.  In rendering an award, the arbitrator shall be limited to selecting
only one of the two proposals submitted by the Parties.  The arbitrator shall
render an award within [*] of receiving the Parties’ written proposals.  The
arbitrator shall have no jurisdiction to order any form of discovery process or
other evidentiary procedures and shall be confined to conducting the process as
described above.  The arbitrator’s award shall be final and binding on the
Parties.

14.8

Injunctive Relief.  Notwithstanding any provision to the contrary set forth in
this Agreement, in the event of an actual or threatened breach hereunder, the
aggrieved Party may seek equitable relief (including restraining orders,
specific performance or other injunctive relief) in any court or other forum,
without first submitting to the dispute resolution procedures set forth in
Section 14.1 (Pre-Arbitration Negotiation).

14.9

Confidentiality.  Any and all activities conducted under this Article 14
(Dispute Resolution), including any and all non-public proceedings and decisions
under Section 14.2 (Arbitration) or Section 14.7 (Specified Expedited
Arbitrations), will be the Confidential Information of each of the Parties, and
will be subject to the terms of Article 9 (Confidentiality; Publication).

14.10

Tolling.  The Parties agree that all applicable statutes of limitation and
time-based defenses (such as estoppel and laches) will be tolled once the
dispute resolution procedures set forth in this Article 14 (Dispute Resolution)
have been initiated and for so long as they are pending.



- 90 -

--------------------------------------------------------------------------------

ARTICLE 15

EFFECTIVENESS

15.1

Effective Date.  Except for Partner’s obligations under Section 8.4 (Development
Payment), and the Parties’ rights and obligations under Section 2.6 (Exclusivity
Covenant), Article 9 (Confidentiality; Publication), Article 10
(Representations, Warranties and Covenants) (except Section 10.7 (Compliance
with Laws) and Section 10.8 (Limitation on Claims)) and this Article 15
(Effectiveness), which will be effective as of the Execution Date, this
Agreement will not become effective until the first Business Day after the
Antitrust Clearance Date (the “Effective Date”); provided that the Effective
Date will not occur (i) if either Party exercises its termination right under
Section 15.5 (Outside Date) or (ii) if and for so long as there is in force any
Applicable Law enjoining or prohibiting the consummation of the transactions
contemplated by this Agreement in the U.S., United Kingdom, or Australia, or an
action or proceeding brought by a Governmental Authority is pending that would
reasonably be expected to lead to such an injunction or prohibition.

15.2

Antitrust Filings.  The Parties will use reasonable best efforts to file the
Antitrust Filings with the Antitrust Agencies as promptly as reasonably
practicable and advisable. [*]

15.3

Coordination and Cooperation.  Subject to reasonable confidentiality
protections, each Party will furnish to the other Party such information and
assistance as such other Party may reasonably request in connection with any
Antitrust Filings and will reasonably cooperate with the other Party in the
preparation and execution of all documents and materials that are to be
submitted to the Antitrust Authorities in connection with the Antitrust Filings.
 Notwithstanding anything herein to the contrary, if the Parties disagree upon
any proposed timing, strategy, communication, or activities necessary to obtain
any clearance, expiry of applicable waiting period, or waiver of jurisdiction
required under any Antitrust Laws for the consummation of this Agreement and the
transactions contemplated hereby, the Parties agree to work together in good
faith to resolve the disagreement in a mutually acceptable manner.  The Parties
will, and will instruct their respective counsel to, cooperate with each other
and use reasonable best efforts to facilitate and expedite the identification
and resolution of any issues arising under any Antitrust Laws at the earliest
practicable dates.  Such reasonable best efforts and cooperation include
counsel’s undertaking (a) to keep each other appropriately informed of
communications from and to personnel of the reviewing Governmental Authorities,
and (b) to confer with each other regarding appropriate contacts with and
response to personnel of such Governmental Authorities and the content of any
such contacts or presentations.  Neither uniQure nor Partner will participate in
any meeting or discussion with any Governmental Authority with respect of any
Antitrust Filings, investigation, or other inquiry without giving the other
party prior notice of the meeting or discussion and, to the extent permitted by
the relevant Antitrust Authority, the opportunity to attend and participate in
such meeting or discussion (which, at the request of either uniQure or Partner,
will be limited to outside antitrust counsel only).  Subject to Section 15.2
(Antitrust Filing) and this Section 15.3 (Coordination and Cooperation), uniQure
and Partner will each approve the content of any presentations, white papers or
other written materials to be submitted to any Governmental Authority with
respect to any Antitrust Filing in advance of any such submission; provided that
(i) information reasonably deemed to be competitively sensitive may be
restricted to



- 91 -

--------------------------------------------------------------------------------

outside counsel only, and (ii) information related to valuation of the Licensed
Product or any assets of Partner may be redacted.

15.4

Efforts.  The Parties will each use reasonable best efforts to ensure that any
applicable waiting period under the applicable Antitrust Law with respect to the
Antitrust Filings expires or is terminated as soon as practicable or to obtain
any necessary approvals or consents under such applicable Antitrust Law, at the
earliest possible date after the date of the Antitrust Filings; provided, that
nothing in this Section 15.4 (Efforts) or otherwise will require Partner or any
of its Affiliates to, and uniQure and its Affiliates will not without the prior
written consent of Partner, take or agree to any action with respect to Partner
or any of its Affiliates, or the Licensed Product, including selling, divesting,
or otherwise disposing of, holding separate or taking or committing to take any
action that limits in any material respect Partner’s freedom of action with
respect to, or its ability to retain, any business, products, rights, services,
assets, or other properties of Partner or any of its Affiliates, or the Licensed
Product, or any interest therein.  Notwithstanding the foregoing (i) the Parties
shall use reasonable best efforts to answer, address, respond to, or rebut any
and all substantive concerns, questions, and preliminary objections raised by
the U.S. Department of Justice, the FTC, or any other Antitrust Agency that
would otherwise prevent, impede or delay the consummation of this Agreement, and
(ii) if the U.S. Department of Justice or the FTC has authorized a complaint,
another Antitrust Agency has adopted a final decision, or a Court has adopted a
final judgment that would prevent, impede or delay the consummation of this
Agreement, nothing in this Section 15.4 (Efforts) or otherwise will require
Partner or any of its Affiliates to, and uniQure and its Affiliates will not
without the prior written consent of Partner, take any action to resolve any
such objection, action, suit, or proceeding so as to permit consummation of this
Agreement.

15.5

Outside Date.  Prior to the Effective Date, either Party may terminate this
Agreement with immediate effect upon written notice to the other Party (a) if
any Antitrust Agency or court of appropriate jurisdiction prohibits, opposes or
permanently enjoins the transactions contemplated by this Agreement, or (b) in
the event that the Antitrust Clearance Date does not occur on or prior to [*]
(the “Outside Date”), provided that prior to the Outside Date the Parties may
agree to extend the Outside Date to a later date (whereupon the “Outside Date”
shall be deemed to be such agreed later date).  If either Party elects to
terminate this Agreement in accordance with the foregoing clause (a) or (b),
then no later than [*] after the other Party’s receipt of written notice of such
termination, Partner will pay to uniQure the Development Payment by wire
transfer of immediately available funds to an account specified in writing by
uniQure, to the extent the Development Payment has accrued pursuant to Section
8.4 (Development Payment).  If (i) the Antitrust Clearance Date does not occur
on or prior to the Outside Date (other than as a result of an event specified in
foregoing clause (a)), (ii) prior to the Outside Date Partner requests an
extension of the Outside Date of no longer than [*], uniQure does not agree to
such extension, and this Agreement is terminated pursuant to this Section 15.5
(Outside Date), and (iii) prior to, on or within [*] after the Outside Date,
uniQure or any of its Affiliates consummates, enters into any definitive
agreement with respect to, or recommends to its shareholders to vote in favor of
or to accept an offer with respect to, an Alternative Transaction, then no later
than [*] after written demand by Partner, uniQure will pay to Partner, by wire
transfer of immediately available funds to an account specified in writing by
Partner, the amount equal



- 92 -

--------------------------------------------------------------------------------

to [*].  Such amount will be irrevocable, non-refundable, and non-creditable
against any other payment due to Partner pursuant to this Agreement.

Article 16

MISCELLANEOUS

16.1

Assignment.  Except as otherwise expressly provided herein, this Agreement may
not be assigned or otherwise transferred, nor may any right or obligation
hereunder be assigned or transferred, by either Party without the prior written
consent of the other Party.  Notwithstanding any provision to the contrary set
forth in this Agreement, (a) uniQure may assign its rights to receive payments
under this Agreement to one or more Persons without consent of Partner
(including as part of a royalty factoring transaction), and (b) either Party
may, without consent of the other Party, assign this Agreement and its rights
and obligations hereunder (i), in whole or in part, to an Affiliate of such
Party, or (ii) in whole to its successor-in-interest in connection with the
sale, transfer, succession, or reorganization of all or substantially all of its
assets, whether in a merger, acquisition, or similar transaction or series of
related transactions; provided that in the case of the foregoing clauses (i) or
(ii), the assigning Party provides written notice of such assignment to the
non-assigning Party within [*] after the effective date of such assignment,
provided, further that the assignee agrees in writing to assume all of the
assigning Party’s obligations under this Agreement that are being assigned.  If
uniQure or any of its Affiliates sells, transfers or exclusively licenses
substantially all of the uniQure Technology to any other Person pursuant to the
foregoing clause (ii), (x) uniQure shall promptly notify Partner in writing, (y)
such Person must assume in writing (and is otherwise deemed to assume
automatically) all of uniQure and its Affiliates’ obligations herein with
respect to such uniQure Technology, and (z) at Partner’s request within [*]
after such notification, uniQure will cause such Person to execute a direct
license to Partner with the same or substantially the same applicable terms
herein. Any attempted assignment of this Agreement or other transaction not in
accordance with this Section 16.1 (Assignment) will be null, void, and of no
legal effect.  The terms of this Agreement will be binding upon, and will inure
to the benefit of, the Parties and their respected successors and permitted
assigns.

16.2

LIMITATION OF LIABILITY.  NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT, OR DAMAGES FOR LOSS OF PROFIT IN
CONNECTION WITH THIS AGREEMENT, IN EACH CASE, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 16.2 (LIMITATION OF LIABILITY) IS INTENDED TO OR WILL LIMIT OR RESTRICT
THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 11.1
(INDEMNIFICATION; BY PARTNER) OR SECTION 11.2 (INDEMNIFICATION; BY UNIQURE), OR
DAMAGES AVAILABLE TO A PARTY FOR THE OTHER PARTY’S (I) MISAPPROPRIATION OR
INFRINGEMENT OF INTELLECTUAL PROPERTY OWNED OR CONTROLLED BY SUCH PARTY, (II)
BREACH OF ITS OBLIGATIONS UNDER SECTION 2.6 (EXCLUSIVITY COVENANT), (III) BREACH
OF THE LICENSES GRANTED TO THE OTHER PARTY UNDER THIS



- 93 -

--------------------------------------------------------------------------------

AGREEMENT, (IV) BREACH OF ITS OBLIGATIONS UNDER ARTICLE 9 (CONFIDENTIALITY;
PUBLICATION), OR (V) FRAUD OR WILLFUL MISCONDUCT.

16.3

Section 365(n) of the Bankruptcy Code. All rights and licenses granted under or
pursuant to this Agreement by a Party to the other, including those set forth in
Section 2.1 (License Grants to Partner, Licensed Products and AAV5 NAb Assay)
and Section 2.3 (License Grant to uniQure), are and will otherwise be deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code or any foreign
counterpart thereto, licenses of right to “intellectual property” as defined
under Section 101 of the U.S. Bankruptcy Code or any foreign counterpart
thereto. The Parties agree that the Parties will retain and may fully exercise
all of their rights and elections under the U.S. Bankruptcy Code and any foreign
counterpart thereto. All payments to be made by Partner under this Agreement,
including the Upfront Payment, Milestone Payments and Royalties, will be
considered “royalties” for purposes of Section 365(n) of the U.S. Bankruptcy
Code and any applicable foreign counterpart thereto.

16.4

Severability.  If any one or more of the provisions contained in this Agreement
is held invalid, illegal or unenforceable in any respect, the validity,
legality, and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby, unless the absence of the
invalidated provisions adversely affects the substantive rights of the Parties.
 The Parties will in such an instance use their best efforts to replace the
invalid, illegal, or unenforceable provisions with valid, legal, and enforceable
provisions that, insofar as practical, implement the purposes of this Agreement.

16.5

Notices.  All notices that are required or permitted hereunder will be in
writing, will specifically refer to this Agreement, will be addressed to the
appropriate Party at the address specified below or such other address as may be
specified by such Party in writing in accordance with this Section 16.5
(Notices) (with a courtesy copy sent by email, which will not constitute
notice), and will be deemed to have been given for all purposes (a) when
received, if hand-delivered, (b) [*] after being dispatched through a reputable
courier service, or (c) [*] after mailing, if mailed by first class certified or
registered airmail, postage prepaid, return receipt requested.

If to uniQure:



uniQure biopharma B.V.

Paasheuvelweg 25A

1105 BP Amsterdam

The Netherlands

Attention: Chief Accounting Officer



with a copy to (which will not constitute notice):



legalnotices@uniQure.com



and





- 94 -

--------------------------------------------------------------------------------

Ropes & Gray LLP

800 Boylston Street; Prudential Tower

Boston, MA 02199

Attention: David M. McIntosh

Email: David.McIntosh@ropesgray.com



If to Partner:



CSL Behring LLC

1020 First Avenue

King of Prussia, PA 19406

Attention: Group General Counsel

with a copy to (which will not constitute notice):



Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Mark D. Pflug and Lori Lesser

Email: mpflug@stblaw.com; llesser@stblaw.com



16.6

Governing Law.  This Agreement, and all claims or causes of action (whether in
contract, tort or statute) that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
or the breach thereof (including any claim or cause of action based upon,
arising out of or related to any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this
Agreement), will be governed by, and enforced in accordance with, the internal
laws of the State of New York, including its statutes of limitations without
giving effect to the conflicts of law provisions thereunder.

16.7

Force Majeure.  Neither Party will be held liable to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in achieving any objective, satisfying any condition, or performing any
obligation under this Agreement to the extent that such failure or delay is
caused by or results from acts or events beyond the reasonable control of such
Party, including acts of God, embargoes, war, acts of war (whether war be
declared or not), terrorism, insurrections, riots, civil commotions, strikes,
lockouts, or other labor disturbances (other than strikes, lockouts, or labor
disturbances involving a Party’s own employees), government actions, fire,
earthquakes, floods, epidemics, pandemics, the spread of infectious diseases,
quarantines, and the COVID-19 pandemic (notwithstanding that the COVID-19
pandemic and related government orders are ongoing as of the Execution Date, so
long as its effects are not reasonably foreseeable as of the Execution Date)
(“Force Majeure”).  The affected Party will notify the other Party in writing of
any Force Majeure circumstances that may affect its performance under this
Agreement as soon as reasonably practicable, will provide a good faith estimate
of the period for which its failure or delay in performance under the Agreement
is expected to continue based on currently available information, and will
undertake reasonable efforts necessary to mitigate and overcome such Force
Majeure circumstances and resume normal performance of its



- 95 -

--------------------------------------------------------------------------------

obligations hereunder promptly under the circumstances.  If the Force Majeure
circumstance continues, then the affected Party will update such written notice
to the other Party on a bi-weekly basis, or more frequently if requested by the
other Party, to provide updated summaries of its mitigation efforts and its
estimates of when normal performance under this Agreement will be able to
resume.

16.8

Entire Agreement; Amendments.  This Agreement, together with the Schedules
hereto and the other agreements executed by the Parties and their respective
Affiliates in connection herewith (including the Supply Agreement), contains the
entire understanding of the Parties with respect to the subject matter hereof.
 Any other express or implied agreements and understandings, negotiations,
writings and commitments, either oral or written, in respect to the subject
matter hereof (including the collaboration and the licenses granted hereunder)
are superseded by the terms of this Agreement.  The Schedules to this Agreement
are incorporated herein by reference and will be deemed a part of this
Agreement.  This Agreement may be amended, or any term hereof modified, only by
a written instrument duly executed by authorized representatives of each Party.
 The foregoing will not be interpreted as a waiver of any remedies available to
either Party or its Affiliates as a result of any breach, prior to the Effective
Date, by the other Party or its Affiliates of such Party’s or its Affiliate’s
obligations pursuant to the Confidential Disclosure Agreement.

16.9

Headings.  The captions to the several Articles, Sections, and subsections
hereof are not a part of this Agreement but are merely for convenience to assist
in locating and reading the several Articles, Sections and subsections of this
Agreement.

16.10

Independent Contractors.  It is expressly agreed that uniQure and Partner will
be independent contractors and that the relationship between the two Parties
will not constitute a partnership, joint venture or agency.  Neither uniQure nor
Partner will have the authority to make any statements, representations, or
commitments of any kind, or to take any action that is binding on the other
Party without the prior written consent of the other Party.

16.11

Performance by Affiliates.  Notwithstanding any provision to the contrary set
forth in this Agreement, each Party will have the right to perform any or all of
its obligations and exercise any or all of its rights under this Agreement
through any Affiliate, provided that such Party will be and remain responsible
and liable for the performance of such obligations.  Each Party hereby
guarantees the performance by any Affiliates of such Party’s obligations under
this Agreement and will cause any such performing Affiliates to comply with the
provisions of this Agreement in connection with such performance.

16.12

Waiver.  Any waiver of any provision of this Agreement will be effective only if
in writing and signed by uniQure and Partner.  No express or implied waiver by a
Party of any default under this Agreement will be a waiver of a future or
subsequent default.  The failure or delay of any Party in exercising any rights
under this Agreement will not constitute a waiver of any such right, and any
single or partial exercise of any particular right by any Party will not exhaust
the same or constitute a waiver of any other right provided in this Agreement.



- 96 -

--------------------------------------------------------------------------------

16.13

Waiver of Rule of Construction.  Each Party has had the opportunity to consult
with counsel in connection with the review, drafting and negotiation of this
Agreement.  Accordingly, the rule of construction that any ambiguity in this
Agreement will be construed against the drafting Party will not apply.

16.14

Cumulative Remedies.  No remedy referred to in this Agreement is intended to be
exclusive, but each will be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under Applicable Law.

16.15

Business Day Requirements.  If any notice or other action or omission is
required to be taken by a Party under this Agreement on a day that is not a
Business Day, then such notice or other action or omission will be deemed to be
required to be taken on the next occurring Business Day.

16.16

Further Actions.  Each Party agrees to execute, acknowledge, and deliver such
further instruments, and to do all such other acts, as reasonably necessary in
order to carry out the purposes and intent of this Agreement.

16.17

Construction.  Except where the context expressly requires otherwise, (a) the
use of any gender herein will be deemed to encompass references to either or
both genders, and the use of the singular will be deemed to include the plural
(and vice versa), (b) the words “include,” “includes,” and “including” will be
deemed to be followed by the phrase “without limitation,” (c) the word “will”
will be construed to have the same meaning and effect as the word “shall,”
(d) any definition of or reference to any agreement, instrument, or other
document herein will be construed as referring to such agreement, instrument, or
other document as from time to time amended, supplemented, or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (e) any reference herein to any Person will be construed to
include the Person’s successors and assigns, (f) the words “herein,” “hereof,”
and “hereunder” and words of similar import, will each be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(g) all references herein to Articles, Sections, Schedules, or Exhibits will be
construed to refer to Articles, Sections, Schedules, or Exhibits of this
Agreement, and references to this Agreement include all Schedules hereto,
(h) the word “notice” means notice in writing (whether or not specifically
stated) and will include notices, consents, approvals and other written
communications contemplated under this Agreement, (i) provisions that require
that a Party, the Parties or any committee hereunder “agree,” “consent,”
“approve,” or the like will require that such agreement, consent, or approval be
specific and in writing, whether by written agreement, letter, approved minutes,
or otherwise (but excluding e-mail and instant messaging), and may be withheld
in a Party’s sole discretion, unless otherwise specified herein, (j) references
to any specific law, rule or regulation, or section or other division thereof,
will be deemed to include the then-current amendments thereto or any replacement
or successor law, rule or regulation thereof, and (k) the term “or” will be
interpreted in the inclusive sense commonly associated with the term “and/or.”

16.18

Language; Translations.  This Agreement is in the English language only, which
language will be controlling in all respects, and all versions hereof in any
other language



- 97 -

--------------------------------------------------------------------------------

will be for accommodation only and will not be binding upon the Parties.  All
communications and notices to be made or given by one Party to the other
pursuant to this Agreement, and any dispute proceeding related to or arising
hereunder, will be in the English language.  If there is a discrepancy between
any translation of this Agreement and any non-English translation of this
Agreement, this Agreement will prevail.

16.19

Counterparts.  This Agreement may be executed in any number of counterparts by
facsimile or PDF signature pages, each of which will be deemed an original, but
all of which together will constitute one and the same instrument.

[Remainder of the Page Intentionally Left Blank; Signature Page Follows]





- 98 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties intending to be bound have caused this
Commercialization and License Agreement to be executed by their respective duly
authorized representatives as of the Execution Date.



uniQure biopharma BV

By:



Name:



Title:





CSL Behring LLC

By:



Name:



Title:





By:



Name:



Title:









--------------------------------------------------------------------------------

Schedule 1.98

uniQure Knowledge Individuals and Partner Knowledge Individuals



(a) uniQure Knowledge Individuals



[*]



(b) Partner Knowledge Individuals



[*]







--------------------------------------------------------------------------------

Schedule 2.2.1

Specified CMOs

[*]







--------------------------------------------------------------------------------

Schedule 2.5

Existing In-Licenses



[*]







--------------------------------------------------------------------------------

Schedule 4.4.1

uniQure Development Budget



[*]







--------------------------------------------------------------------------------

Schedule 5.2

Manufacturing Development Plan

[*]







--------------------------------------------------------------------------------

[*] [REDACTED]



[*] [REDACTED]







--------------------------------------------------------------------------------

Schedule 9.7.1

Press Releases

[Attached.]







--------------------------------------------------------------------------------

Graphic [qure-20200630ex1019eefd0001.jpg]

uniQure Announces License Agreement with CSL
Behring to Commercialize Hemophilia B Gene
Therapy

~ CSL Behring Obtains Exclusive Global Rights to Develop and Commercialize
uniQure’s Differentiated Gene Therapy Candidate for Hemophilia B ~



~ uniQure to Receive $450 Million in Upfront Cash, Up to an Additional $1.6
Billion in Milestone Payments,
and Double-Digit Royalties Ranging Up to a Low-Twenties Percent of Net Sales ~



~ Agreement Leverages CSL Behring’s Global Hematology Capabilities and
Infrastructure
to Benefit Hemophilia B Patients Worldwide ~



~ Transaction Expected to Enable uniQure to Strategically Expand and Accelerate
Pipeline and Platform ~



~ uniQure to Host Conference Call Today, June 24, 2020, at 5:30 p.m. EDT ~



Lexington, MA and Amsterdam, the Netherlands, June 24, 2020 — uniQure N.V.
(NASDAQ: QURE), a leading gene therapy company advancing transformative
therapies for patients with severe medical needs, today announced that uniQure
and CSL Behring have entered into a licensing agreement providing CSL Behring
exclusive global rights to etranacogene dezaparvovec, uniQure’s investigational
gene therapy for patients with hemophilia B. Etranacogene dezaparvovec consists
of an AAV5 viral vector carrying a gene cassette with the patent-protected Padua
variant of Factor IX (FIX-Padua). Under the terms of the agreement, uniQure will
receive a $450 million upfront cash payment and be eligible to receive up to
$1.6 billion in payments based on regulatory and commercial milestones. uniQure
will also be eligible to receive tiered double-digit royalties in a range of up
to a low-twenties percent of on net sales of products arising from the
collaboration based on sales thresholds.



The collaboration combines uniQure’s differentiated gene therapy candidate in
hemophilia B and CSL Behring’s strong global reach and commercial infrastructure
in hematology to accelerate access of etranacogene dezaparvovec to hemophilia B
patients around the world.



“We are thrilled to enter into this commercialization and license agreement with
CSL Behring, an ideal commercial partner with global reach and decades of
expertise in hemophilia,” stated Matt Kapusta, chief executive officer of
uniQure. “We believe that through this arrangement, we are ideally positioned to
deliver our innovative gene therapy to the largest number of hemophilia B
patients as quickly as possible.”



“The transaction represents a major milestone in the development of etranacogene
dezaparvovec and, when closed, we expect that it will provide uniQure with
significant financial resources to advance and expand our pipeline of gene
therapy candidates, anchored by AMT-130 in Huntington’s disease, as well as to
invest further in our leading manufacturing and technology platform,” he added.





--------------------------------------------------------------------------------

As a CSL Limited (ASX:CSL;USOTC:CSLLY) company, CSL Behring is a global
biotherapeutics leader delivering lifesaving medicines to patients with rare and
serious diseases. A global leader in treating bleeding disorders, CSL Behring
has been delivering innovations for the hemophilia patient community for more
than 30 years. The company reported more than $1 billion in sales of
hemophilia-related medicines in 2019.



“Our vision with hemophilia B patients is to offer transformational treatment
paradigms that help free them from the lifelong burden of this disease,” said
CSL’s CEO and Managing Director Paul Perreault. “With more than three decades of
providing lifesaving innovations for the global bleeding disorders community, we
are well positioned to maximize the potential benefit of this therapy. Upon
approval, we believe this next-generation therapy will be highly complementary
to our existing best-in-class hemophilia B product portfolio with an alternate
best-in-class treatment option.”



Under the terms of the agreement, uniQure will be responsible for the completion
of the HOPE-B pivotal study, manufacturing process validation, and the
manufacturing supply of etranacogene dezaparvovec until such time that these
capabilities are transferred to CSL Behring. Clinical development and regulatory
activities performed by uniQure under the agreement will be reimbursed by CSL
Behring. CSL Behring will be responsible for regulatory submissions and
commercialization of etranacogene dezaparvovec.



The closing of the transaction is contingent on completion of review under
antitrust laws in the United States, Australia and the United Kingdom.



Accelerate Build-out of Innovative Gene Therapy Pipeline and Platform



uniQure expects that the agreement will provide significant additional capital
to accelerate and expand its pipeline of innovative gene therapies, including
advancing the Phase I/II study of AMT-130 in Huntington’s disease, initiating
IND-enabling studies of AMT-150 in spinocerebellar ataxia type 3, and
progressing current and additional candidates for central nervous system
disorders and other genetic diseases. uniQure anticipates announcing early
safety data from the Phase I/II study of AMT-130 in the second half of 2020 and
initial efficacy data in 2021.



uniQure plans to continue to leverage its deep expertise with AAV5 to develop
potentially best-in-class gene therapies. AAV5-based gene therapies have been
demonstrated to be safe and well tolerated in a multitude of clinical trials,
including uniQure trials conducted in hemophilia B and other indications. No
patient treated in clinical trials with uniQure’s AAV5 gene therapies has
experienced any cytotoxic T-cell-mediated immune response to the capsid.
Additionally, preclinical and clinical data show that AAV5-based gene therapies
may be viable treatments in patients with pre-existing antibodies to AAV5,
thereby potentially increasing patient eligibility for treatment. uniQure also
may seek to in-license or acquire additional product candidates that align with
this research and development strategy.



In addition, uniQure plans to further strengthen its proprietary gene therapy
platform by expanding its manufacturing capacity to support a broad pipeline,
including product candidates for diseases with larger prevalence, as well as
investing further in enabling technologies to improve the efficacy and safety of
its gene therapies.



As part of uniQure’s effort to focus on those gene therapy programs that have
the greatest potential to improve patients’ lives and generate long-term value
for shareholders, uniQure plans to de-prioritize its research program of AMT-180
for patients with hemophilia A.



Moelis & Company acted as a financial advisor to uniQure in this transaction.



Conference Call Today at 5:30 p.m. EDT

2

--------------------------------------------------------------------------------

uniQure will host a conference call today, June 24, 2020, at 5:30 p.m. Eastern
Daylight Time. The conference call may be accessed by dialing (877) 870-9135 for
domestic callers and +44 020 719 283 38 for international callers.



The passcode for the call is 9499239. Please specify to the operator that you
would like to join the “uniQure Conference Call.” The conference call will be
webcast live under the investor relations section of uniQure’s website at
www.uniqure.com and will be archived there following the call for 90 days.



About uniQure



uniQure is delivering on the promise of gene therapy – single treatments with
potentially curative results. We are leveraging our modular and validated
technology platform to rapidly advance a pipeline of proprietary gene therapies
to treat patients with hemophilia B, Huntington’s disease, Fabry disease,
spinocerebellar ataxia Type 3 and other diseases. www.uniQure.com



uniQure Forward-Looking Statements



This press release contains forward-looking statements. All statements other
than statements of historical fact are forward-looking statements, which are
often indicated by terms such as “anticipate,” “believe,” “could,” “estimate,”
“expect,” “goal,” “intend,” “look forward to”, “may,” “plan,” “potential,”
“predict,” “project,” “should,” “will,” “would” and similar expressions.
Forward-looking statements are based on management’s beliefs and assumptions and
on information available to management only as of the date of this press
release. These forward-looking statements include, but are not limited to,
whether the parties will successfully complete the review under applicable
antitrust laws or otherwise close the transaction, whether uniQure will receive
the upfront cash payment or any of the financial benefits of the agreement;
whether the collaboration will benefit Hemophilia B patients worldwide, whether
the parties to the agreement will establish a new standard of care for patients
with hemophilia B, whether uniQure will be able to accelerate or expand its
pipeline of innovative gene therapies or its technology platform, including
advancing the Phase I/II study of AMT-130 in Huntington’s disease, initiating
IND-enabling studies of AMT-150 in spinocerebellar ataxia type 3, or progressing
current or additional candidates for central nervous system disorders and other
genetic diseases, whether uniQure will announce early safety data from its Phase
I/II study of AMT-130 in the second half of 2020 and initial efficacy data in
2021 or ever, whether uniQure will develop best-in-class gene therapies, whether
uniQure will in-license or acquire additional product candidates, whether
uniQure will expand its manufacturing capacity to support a broad pipeline, such
as product candidates for diseases with larger prevalence, and whether uniQure
will obtain enabling technologies that improve the efficacy or safety of its
gene therapies. uniQure’s actual results could differ materially from those
anticipated in these forward-looking statements for many reasons, including,
without limitation, risks associated with the impact of the ongoing COVID-19
pandemic on our Company and the wider economy and health care system, our
clinical development activities, clinical results, collaboration arrangements,
regulatory oversight, product commercialization and intellectual property
claims, as well as the risks, uncertainties and other factors described under
the heading “Risk Factors” in uniQure’s Annual Report on Form 10-Q filed on
April 29, 2020. Given these risks, uncertainties and other factors, you should
not place undue reliance on these forward- looking statements, and uniQure
assumes no obligation to update these forward-looking statements, even if new
information becomes available in the future.





3

--------------------------------------------------------------------------------

uniQure Contacts:





FOR INVESTORS:





FOR MEDIA:

Maria E. Cantor

Chiara Russo

Tom Malone

Direct: 339-970-7536

Direct: 617-306-9137

Direct: 339-970-7558

Mobile: 617-680-9452

Mobile: 617-306-9137

Mobile: 339-223-8541

m.cantor@uniQure.com

c.russo@uniQure.com

t.malone@uniQure.com







4

--------------------------------------------------------------------------------

Graphic [qure-20200630ex1019eefd0002.jpg]









Graphic [qure-20200630ex1019eefd0003.jpg]

Graphic [qure-20200630ex1019eefd0004.jpg]



For immediate release



25 June 2020







CSL Agrees to Acquire Late-Stage

Gene Therapy Candidate for Haemophilia B from uniQure

Graphic [qure-20200630ex1019eefd0005.jpg]





CSL Limited (ASX:CSL; USOTC:CSLLY) today announced that CSL has agreed to
acquire from uniQure exclusive global license rights to commercialise an adeno-
associated virus (AAV) gene therapy program, AMT-061 (etranacogene
dezaparvovec), for the treatment of haemophilia B. The AMT-061 program,
currently in Phase 3 clinical trials, could be one of the first gene therapies
to provide potentially long-term benefits to patients with haemophilia B.







--------------------------------------------------------------------------------

One dose of AMT-061 has shown to increase Factor IX (FIX) plasma levels – the
blood clotting protein lacking in people with haemophilia B – to a degree that
reduces or eliminates the tendency for bleeding for many years. Should AMT-061
be successful, appropriate candidate haemophilia B patients would be able to
have a one-time treatment to restore FIX activity to functional levels capable
of eliminating the need for frequent and ongoing replacement therapies.

“Our vision for haemophilia B patients is to offer transformational treatment
paradigms that help free them from the lifelong burden of this disease,” said
CSL’s CEO and Managing Director Paul Perreault. “With more than three decades of
providing lifesaving innovations for the global bleeding disorders community, we
are well positioned to maximise the potential benefit of this therapy.”

Under the agreement with uniQure, upon closing the transaction CSL will have the
exclusive global right to commercialise AMT-061. uniQure (NASDAQ: QURE), a
leading gene therapy company, will receive an upfront cash payment of US$450
million followed by regulatory and commercial sales milestone payments and
royalties. Under the terms of the agreement, uniQure will complete the Phase 3
trial and scale up manufacture for early commercial supply under an agreed plan
with CSL.

The transaction is subject to customary regulatory clearances before closing.



Graphic [qure-20200630ex1019eefd0006.jpg]



Graphic [qure-20200630ex1019eefd0003.jpg]

Graphic [qure-20200630ex1019eefd0004.jpg]



Mr. Perreault added, “Upon approval, we believe this next-generation therapy
would be highly complementary to our existing haemophilia B product portfolio.
We hope that it provides patients with an alternate best-in-class treatment
option, building on our legacy of delivering lifesaving innovations in
hematology.”





--------------------------------------------------------------------------------

Graphic [qure-20200630ex1019eefd0005.jpg]





This acquisition will also enhance CSL’s capabilities in its growing gene
therapy portfolio. The company is currently developing a stem cell gene therapy
(CSL200) for the treatment of sickle cell disease and has recently established
an alliance with Seattle Children’s Research Institute to develop a stem cell
gene therapy for primary immunodeficiency diseases.



About Etranacogene Dezaparvovec (AMT-061)



Etranacogene dezaparvovec, also known as AMT-061, consists of an AAV5 viral
vector carrying a gene cassette with the patent-protected Padua variant of
Factor IX (FIX- Padua). AAV5-based gene therapies have been demonstrated to be
safe and well tolerated in many clinical trials, including four uniQure trials
conducted in 25 patients in hemophilia B and other indications. No patient
treated in clinical trials with uniQure’s AAV5-based gene therapies has
experienced any cytotoxic T-cell-mediated immune response to the capsid.
Additionally, preclinical and clinical data show that AAV5-based gene therapies
may be clinically effective in patients with pre-existing antibodies





--------------------------------------------------------------------------------

to AAV5, thereby potentially increasing patient eligibility for treatment
compared to other gene therapy product candidates.



Authorised by

Fiona Mead

Company Secretary



FURTHER INFORMATION

For further information, please contact:



Investors: Media:



Mark Dehring Jemimah Brennan



Graphic [qure-20200630ex1019eefd0010.jpg]



Graphic [qure-20200630ex1019eefd0003.jpg]

Graphic [qure-20200630ex1019eefd0004.jpg]



Head of Investor Relations Head of Communications Asia Pacific



CSL Limited CSL Limited



Telephone: +613 9389 3407 Mobile +61 412 635 483



Email: mark.dehring@csl.com.au Email: jemimah.brennan@csl.com.au





--------------------------------------------------------------------------------

Graphic [qure-20200630ex1019eefd0013.jpg]



Graphic [qure-20200630ex1019eefd0014.jpg]







--------------------------------------------------------------------------------

CSL.com
CSLBehring.com



Graphic [qure-20200630ex1019eefd0015.jpg]

For Immediate Release



CSL Behring Agrees to Acquire Novel Late-Stage Gene Therapy

Candidate for Hemophilia B Patients from uniQure

·

Unique gene therapy has the potential to be one of the first to market
treatments to provide potentially long- term benefits with only one dose



·

CSL Behring builds on legacy of delivering innovative treatment options for
people with Hemophilia B



KING OF PRUSSIA, Pa., – 23 June 2020 – Global biotherapeutics leader CSL Behring
announced today that it has agreed to acquire exclusive global license rights to
commercialize an adeno-associated virus (AAV) gene therapy program, AMT-061
(etranacogene dezaparvovec), for the treatment of hemophilia B from uniQure
(NASDAQ: QURE), a leading gene therapy company. The AMT-061 program, currently
in Phase 3 clinical trials, could be one of the first gene therapies to provide
potentially long-term benefits to patients with hemophilia B.

One dose of AMT-061 has shown to increase Factor IX (FIX) plasma levels – the
blood clotting protein lacking in people with hemophilia B – to a degree that
reduces or eliminates the tendency for bleeding for many years. Should AMT-061
be successful, appropriate candidate hemophilia B patients would be able to have
a one-time treatment to restore FIX activity to functional levels capable of
eliminating the need for frequent and ongoing replacement therapies.

“Our vision with hemophilia B patients is to offer transformational treatment
paradigms that help free them from the lifelong burden of this disease,” said
CSL’s CEO and Managing Director Paul Perreault. “With more than three decades of
providing lifesaving innovations for the global bleeding disorders community, we
are well positioned to maximize the potential benefit of this therapy.”

Under the agreement with uniQure, upon closing the transaction CSL Behring will
have the exclusive global right to commercialize AMT-061. uniQure will receive
an upfront cash payment of US$450 million followed by regulatory and commercial
sales milestone payments and royalties. Under the terms of the agreement,
uniQure will complete the Phase 3 trial and scale up manufacture for early
commercial supply under an agreed plan with CSL Behring. The transaction is
subject to customary regulatory clearances before closing.



“We are thrilled to enter into this commercialization and license agreement with
CSL Behring, an ideal commercial partner with global reach and decades of
expertise in hemophilia,” stated Matt Kapusta, chief







--------------------------------------------------------------------------------

NEWS RELEASE





executive officer of uniQure. “We believe that through this arrangement, we are
ideally positioned to deliver our innovative gene therapy to the largest number
of hemophilia B patients as quickly as possible. The transaction represents a
major milestone in the development of etranacogene dezaparvovec and, when
closed, we expect that it will provide uniQure with significant financial
resources to advance and expand our pipeline of gene therapy candidates,
anchored by AMT-130 in Huntington’s disease, as well as to invest further in our
leading manufacturing and technology platform.”

In December 2019, uniQure announced that data from its Phase 2b
dose-confirmation study of AMT-061 showed that all patients stabilized and
sustained FIX activity at functionally high levels one year after a single dose
– with increases in FIX activity of up to 50% of normal and a mean of 41%. This
exceeds the levels considered sufficient to eliminate or significantly reduce
the risk of bleeding events.

According to CSL Behring’s Executive Vice President and Head of Research and
Development Bill Mezzanotte, “We are exceedingly encouraged by the data we’ve
seen on AMT-061. Not only has the treatment option demonstrated robust
clinically meaningful responses in FIX activity, but it has also exhibited
excellent safety over multiple years of observation. Expanding our gene therapy
portfolio to treat hemophilia B, a disease state well known to CSL Behring,
exemplifies how we are strategically aligning our rare and serious disease focus
and our targeted therapeutic area focus with our core scientific platforms to
transform the lives of patients.”

This acquisition will also enhance CSL Behring’s capabilities in its growing
gene therapy portfolio. The company is currently developing a stem cell gene
therapy (CSL200) for the treatment of sickle cell disease and has recently
established an alliance with Seattle Children’s Research Institute to develop a
stem cell gene therapy for primary immunodeficiency diseases -- another rare
disease area where CSL Behring has leading capabilities.

Perreault added, “Upon approval, this next-generation therapy would be highly
complementary to our existing best-in-class hemophilia B product portfolio with
an alternate best-in-class treatment option. With the license to AMT-061, we are
building on our legacy of delivering lifesaving innovations in hematology where,
today, we offer a market leading product for hemophilia B and we are a leader in
therapies for treating hemophilia A, von Willebrand disease, thrombosis, and
other life-threatening conditions.”

CSL Behring has put patients first by addressing the world’s most serious,
complicated and rare diseases for over 100 years. The company is now bringing
that same commitment to gene therapy; its mission is to address unmet patient
needs and enable patients to get the very most out of life.





Page 2 of 3

--------------------------------------------------------------------------------

NEWS RELEASE







About Etranacogene Dezaparvovec (AMT-061)

Etranacogene dezaparvovec, also known as AMT-061, consists of an AAV5 viral
vector carrying a gene cassette with the patent-protected Padua variant of
Factor IX (FIX-Padua). AAV5-based gene therapies have been demonstrated to be
safe and well tolerated in many clinical trials, including four uniQure trials
conducted in 25 patients in hemophilia B and other indications. No patient
treated in clinical trials with uniQure’s AAV5-based gene therapies has
experienced any cytotoxic T-cell-mediated immune response to the capsid.
Additionally, preclinical and clinical data show that AAV5-based gene therapies
may be clinically effective in patients with pre-existing antibodies to AAV5,
thereby potentially increasing patient eligibility for treatment compared to
other gene therapy product candidates.

About CSL Behring

CSL Behring is a global biotherapeutics leader driven by its promise to save
lives. Focused on serving patients’ needs by using the latest technologies, we
develop and deliver innovative therapies that are used to treat coagulation
disorders, primary immune deficiencies, hereditary angioedema, respiratory
disease, and neurological disorders. The company’s products are also used in
cardiac surgery, burn treatment and to prevent hemolytic disease of the newborn.

CSL Behring operates one of the world’s largest plasma collection networks, CSL
Plasma. The parent company, CSL Limited (ASX:CSL;USOTC:CSLLY), headquartered in
Melbourne, Australia, employs more than 26,000 people, and delivers its
life-saving therapies to people in more than 70 countries. For inspiring stories
about the promise of biotechnology, visit Vita CSLBehring.com/vita and follow us
on Twitter.com/CSLBehring.

# # #

Media Contact

Natalie de Vane

Mobile: +1 610 999 8756

Email: Natalie.deVane@cslbehring.com

Investors:

Mark Dehring





--------------------------------------------------------------------------------

Head of Investor Relations CSL Limited

Telephone: +613 9389 3407 Email: mark.dehring@csl.com.au







--------------------------------------------------------------------------------

Schedule 10.2.1

Permitted Encumbrances



LOAN AND SECURITY AGREEMENT as amended and restated, dated as of May 6, 2016 and
December 6, 2018 by and among uniQure biopharma B.V., uniQure, Inc., uniQure IP
B.V., uniQure N.V., and Hercules Capital, Inc.







--------------------------------------------------------------------------------

Schedule 10.2.2

uniQure Patent Rights

uniQure Product Patent Rights



[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]





[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]





[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]





[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]





[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]





[*]







[*]

[*]

[*]

[*]

[*]





[*]







[*]

[*]

[*]

[*]

[*]





[*]







[*]

[*]

[*]



               [*]



               [*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]







--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]





               [*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]





[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]



[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]





[*]

[*]

[*]

[*]

[*]



[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]





[*]

[*]

[*]

[*]

[*]



[*]











--------------------------------------------------------------------------------

          [*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



          [*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]









--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]





          [*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]









--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]









--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]









--------------------------------------------------------------------------------

          [*]



               [*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]









--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]









--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]























--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]









--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]









--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]











--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]











[*]





[*]























--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]









--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]









--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]





              [*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]







--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]







--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]











--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]







[*]









[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]









--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]





                  [*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]







--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]







--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]







[*]









[*]

[*]

[*]

[*]

[*]

[*]

[*]





[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]





[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]









--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]





                [*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]







--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]







[*]









[*]

[*]

[*]

[*]

[*]

[*]

[*]





[*]







[*]









[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]











--------------------------------------------------------------------------------

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]











--------------------------------------------------------------------------------

Schedule 10.2.5

Third Party Claims

[*]







--------------------------------------------------------------------------------

Schedule 10.6.2

uniQure Interim Development and Manufacturing Development Plan

[*]



[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]





--------------------------------------------------------------------------------